 



Exhibit 10(f)
 

AMENDED AND RESTATED REVOLVING CREDIT, TERM LOAN AND GUARANTY
AGREEMENT

 
Among
DELPHI CORPORATION
a Debtor and a Debtor-in-Possession under Chapter 11 of the Bankruptcy Code
as Borrower
and
THE SUBSIDIARIES OF THE BORROWER NAMED HEREIN,
Each a Debtor and a Debtor-in-Possession under Chapter 11 of the Bankruptcy Code
as Guarantors
and
THE LENDERS PARTY HERETO
and
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
and
CITICORP USA, INC.
as Syndication Agent
and
BANK OF AMERICA, N.A.,
GENERAL ELECTRIC CAPITAL CORPORATION
and WACHOVIA CAPITAL FINANCE CORPORATION
as Co-Documentation Agents for Tranche A and Tranche B
J.P. MORGAN SECURITIES INC.,
CITIGROUP GLOBAL MARKETS INC.
and GE CAPITAL MARKETS, INC.
as Joint Lead Arrangers for Tranche A and Tranche B
JPMORGAN SECURITIES INC.,
CITIGROUP GLOBAL MARKETS INC.,
GE CAPITAL MARKETS, INC.
and BANK OF AMERICA, N.A.
as Joint Bookrunners for Tranche A and Tranche B
DEUTSCHE BANK SECURITIES INC.
as Documentation Agent for Tranche C
J.P. MORGAN SECURITIES INC.,
CITIGROUP GLOBAL MARKETS INC.
and DEUTSCHE BANK SECURITIES INC.
as Joint Lead Arrangers for Tranche C
J.P. MORGAN SECURITIES INC.,
CITIGROUP GLOBAL MARKETS INC.
and DEUTSCHE BANK SECURITIES INC.
as Joint Bookrunners for Tranche C
 

Dated as of May 9, 2008

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION 1. DEFINITIONS
    1  
 
       
SECTION 1.01 Defined Terms
    1  
SECTION 1.02 Terms Generally
    33  
SECTION 1.03 Accounting Terms; GAAP
    33  
 
       
SECTION 2. AMOUNT AND TERMS OF CREDIT
    33  
 
       
SECTION 2.01 Commitments of the Lenders
    33  
SECTION 2.02 [Reserved]
    35  
SECTION 2.03 Letters of Credit
    35  
SECTION 2.04 Requests for Borrowings
    40  
SECTION 2.05 Funding of Borrowings
    42  
SECTION 2.06 Interest Elections
    43  
SECTION 2.07 [Reserved]
    44  
SECTION 2.08 Interest on Loans
    44  
SECTION 2.09 Default Interest
    45  
SECTION 2.10 Alternate Rate of Interest
    45  
SECTION 2.11 Repayment of Loans; Evidence of Debt
    45  
SECTION 2.12 Optional Termination or Reduction of Commitment
    46  
SECTION 2.13 Mandatory Prepayment; Commitment Termination
    46  
SECTION 2.14 Optional Prepayment of Loans
    48  
SECTION 2.15 [Reserved]
    48  
SECTION 2.16 Increased Costs
    48  
SECTION 2.17 Break Funding Payments
    50  
SECTION 2.18 Taxes
    50  
SECTION 2.19 Payments Generally; Pro Rata Treatment
    53  
SECTION 2.20 Mitigation Obligations; Replacement of Lenders
    54  
SECTION 2.21 Certain Fees
    55  
SECTION 2.22 Commitment Fees
    55  
SECTION 2.23 Letter of Credit Fees
    55  
SECTION 2.24 Nature of Fees
    56  
SECTION 2.25 Priority and Liens
    56  
SECTION 2.26 Right of Set-Off
    58  
SECTION 2.27 Security Interest in Letter of Credit Account
    58  
SECTION 2.28 Payment of Obligations
    58  
SECTION 2.29 No Discharge; Survival of Claims
    59  
SECTION 2.30 Use of Cash Collateral
    59  

i 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
SECTION 3. REPRESENTATIONS AND WARRANTIES
    59  
 
       
SECTION 3.01 Organization and Authority
    59  
SECTION 3.02 Due Execution
    59  
SECTION 3.03 Statements Made
    60  
SECTION 3.04 Financial Statements
    60  
SECTION 3.05 Ownership
    61  
SECTION 3.06 Liens
    61  
SECTION 3.07 Compliance with Law
    61  
SECTION 3.08 Insurance
    61  
SECTION 3.09 Use of Proceeds
    61  
SECTION 3.10 Litigation
    62  
SECTION 3.11 ERISA
    62  
SECTION 3.12 The Approval Order
    62  
SECTION 3.13 Properties
    62  
 
       
SECTION 4. CONDITIONS TO EFFECTIVENESS AND OF LENDING
    62  
 
       
SECTION 4.01 Conditions to Effectiveness
    62  
SECTION 4.02 Conditions Precedent to Each Loan and Each Letter of Credit
    65  
SECTION 4.03 Condition Precedent to the Subsequent Tranche C Loan
    66  
 
       
SECTION 5. AFFIRMATIVE COVENANTS
    66  
 
       
SECTION 5.01 Financial Statements, Reports, etc
    66  
SECTION 5.02 Existence
    69  
SECTION 5.03 Insurance
    69  
SECTION 5.04 Obligations and Taxes
    69  
SECTION 5.05 Notice of Event of Default, etc
    70  
SECTION 5.06 Access to Books and Records
    70  
SECTION 5.07 Maintenance of Concentration Account
    70  
SECTION 5.08 Borrowing Base Certificate
    70  
SECTION 5.09 Collateral Monitoring and Review
    71  
SECTION 5.10 GM-Delphi Agreement
    71  
SECTION 5.11 Subsequently Filed Domestic Entities
    71  
 
       
SECTION 6. NEGATIVE COVENANTS
    72  
 
       
SECTION 6.01 Liens
    72  
SECTION 6.02 Merger, etc
    74  
SECTION 6.03 Indebtedness
    75  
SECTION 6.04 EBITDAR
    75  
SECTION 6.05 GM-Delphi Agreement
    76  
SECTION 6.06 Chapter 11 Claims
    76  
SECTION 6.07 Dividends; Capital Stock
    76  
SECTION 6.08 Transactions with Affiliates
    77  
SECTION 6.09 Investments, Loans and Advances
    77  

ii 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
SECTION 6.10 Disposition of Assets
    78  
SECTION 6.11 Nature of Business
    78  
 
       
SECTION 7. EVENTS OF DEFAULT
    78  
 
       
SECTION 7.01 Events of Default
    78  
 
       
SECTION 8. THE AGENTS
    82  
 
       
SECTION 8.01 Appointments; Administration by Administrative Agent; No Duties for
Syndication Agent
    82  
SECTION 8.02 Rights of Agents
    82  
SECTION 8.03 Liability of Agents
    83  
SECTION 8.04 Reimbursement and Indemnification
    83  
SECTION 8.05 Successor Administrative Agent
    84  
SECTION 8.06 Independent Lenders
    84  
SECTION 8.07 Advances and Payments
    84  
SECTION 8.08 Sharing of Setoffs
    85  
 
       
SECTION 9. GUARANTY
    86  
 
       
SECTION 9.01 Guaranty
    86  
SECTION 9.02 No Impairment of Guaranty
    87  
SECTION 9.03 Subrogation
    87  
 
       
SECTION 10. MISCELLANEOUS
    87  
 
       
SECTION 10.01 Notices
    87  
SECTION 10.02 Survival of Agreement, Representations and Warranties, etc
    88  
SECTION 10.03 Successors and Assigns
    88  
SECTION 10.04 Confidentiality
    93  
SECTION 10.05 Expenses; Indemnity; Damage Waiver
    93  
SECTION 10.06 CHOICE OF LAW
    94  
SECTION 10.07 No Waiver
    94  
SECTION 10.08 Extension of Maturity
    94  
SECTION 10.09 Amendments, etc
    95  
SECTION 10.10 Severability
    97  
SECTION 10.11 Headings
    97  
SECTION 10.12 Survival
    97  
SECTION 10.13 Execution in Counterparts; Integration; Effectiveness
    97  
SECTION 10.14 Prior Agreements
    98  
SECTION 10.15 Further Assurances
    98  
SECTION 10.16 USA Patriot Act
    98  
SECTION 10.17 WAIVER OF JURY TRIAL
    98  

         
ANNEX A
      Commitment Amounts
 
       
EXHIBIT A
  -   Approval Order

iii 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

         
EXHIBIT B
  -   Form of Security and Pledge Agreement
EXHIBIT C
  -   Form of Assignment and Acceptance
EXHIBIT D
  -   Form of Exemption Certificate
EXHIBIT E
  -   Form of Borrowing Base Certificate
 
       
SCHEDULE 1.01
  -   Existing Pre-Petition Agreement
SCHEDULE 3.05
  -   Subsidiaries
SCHEDULE 3.10
  -   Litigation
SCHEDULE 6.01
  -   Liens
SCHEDULE 6.08
  -   Transactions with Affiliates
SCHEDULE 6.10
  -   Asset Sales

iv 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED REVOLVING CREDIT, TERM LOAN AND GUARANTY
AGREEMENT
Dated as of May 9, 2008
          AMENDED AND RESTATED REVOLVING CREDIT, TERM LOAN AND GUARANTY
AGREEMENT, dated as of May 9, 2008, among DELPHI CORPORATION, a Delaware
corporation (the “Borrower”), a debtor and debtor-in-possession in a case
pending under Chapter 11 of the Bankruptcy Code, and the subsidiaries of the
Borrower signatory hereto (each a “Guarantor” and collectively the
“Guarantors”), each of which Guarantors is a debtor and debtor-in-possession in
a case pending under Chapter 11 of the Bankruptcy Code (the cases of the
Borrower and the Guarantors, each a “Case” and collectively, the “Cases”), the
financial institutions from time to time party hereto (the “Lenders”), JPMORGAN
CHASE BANK, N.A. (“JPMCB”), as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders, and CITICORP USA, INC., as syndication
agent (in such capacity, the “Syndication Agent”; together, the Administrative
Agent and the Syndication Agent are the “Agents”).
INTRODUCTORY STATEMENT
          On October 8, 2005, the Borrower and the Guarantors filed voluntary
petitions with the Bankruptcy Court initiating the Cases and have continued in
the possession of their assets and in the management of their businesses
pursuant to Sections 1107 and 1108 of the Bankruptcy Code.
          Certain of the parties hereto have heretofore entered into that
certain Revolving Credit, Term Loan and Guaranty Agreement, dated as of
January 9, 2007 (the “Original Credit Agreement”, and as amended and restated as
of November 20, 2007 and in effect immediately prior to the effectiveness of
this Amended and Restated Revolving Credit, Term Loan and Guaranty Agreement,
the “Existing Credit Agreement”).
          Subject to the satisfaction of the conditions set forth in
Section 4.01 hereof, the Existing Credit Agreement shall be amended and restated
in its entirety to read as set forth herein and shall provide for, among other
things, loan facilities of up to $4,350,000,000, all of the Borrower’s
obligations under each of which facilities will be guaranteed by the Guarantors.
SECTION 1. DEFINITIONS
     SECTION 1.01 Defined Terms.
          “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.
          “ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
          “Account” shall mean any right to payment for goods sold or leased or
for services rendered, whether or not earned by performance, as set forth in the
UCC.
          “Account Debtor” shall mean the Person obligated on an Account.

1



--------------------------------------------------------------------------------



 



          “Additional Lender” means a Lender which is an Amended and Restated
Lender and which is not an Original Lender.
          “Adjusted LIBO Rate” shall mean, with respect to any Eurodollar
Borrowing for any Interest Period, an interest rate per annum (rounded upwards,
if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate, subject to the
proviso set forth in Section 2.08(b) with respect to any Tranche B Eurodollar
Borrowing or a Tranche C Loan Eurodollar Borrowing.
          “Adjusted Eligible Receivables” shall mean the Eligible Receivables,
minus the Dilution Reserve.
          “Administrative Agent” shall have the meaning given such term in the
Introduction.
          “Affiliate” shall mean, as to any Person, any other Person which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, a Person (a
“Controlled Person”) shall be deemed to be “controlled by” another Person (a
“Controlling Person”) if the Controlling Person possesses, directly or
indirectly, power to direct or cause the direction of the management and
policies of the Controlled Person whether by contract or otherwise.
          “Agents” shall have the meaning given such term in the Introduction.
          “Agreement” shall mean this Revolving Credit, Term Loan and Guaranty
Agreement, as the same may from time to time be amended, modified or
supplemented.
          “Alternate Base Rate” shall mean, for any day, a rate per annum equal
to the greater of (a) the Prime Rate in effect on such day and (b) the Federal
Funds Effective Rate in effect on such day plus 1/2 of 1%, subject to the
proviso set forth in Section 2.08(a) with respect to any Tranche B ABR Borrowing
or a Tranche C Loan ABR Borrowing. Any change in the Alternate Base Rate due to
a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.
          “Amended and Restated Lenders” shall mean the Lenders identified in
Annex A hereto, the interest(s) of each of which shall be, on the Effective
Date, those shown opposite its name on Annex A hereto under the heading “Tranche
A Commitment Amount”, “Tranche B Commitment Amount”, “Initial Tranche C
Commitment Amount” and/or “Subsequent Tranche C Commitment Amount”.
          “Approval Order” shall have the meaning given such term in
Section 4.01(b) of the Original Credit Agreement, as supplemented from time to
time thereafter, including by the Fourth Amendment Approval Order and the
Supplemental Approval Order.
          “Approved Fund” shall have the meaning given such term in
Section 10.03(b).
          “Arrangers/Bookrunners” shall mean, collectively, J.P. Morgan
Securities Inc., Citigroup Global Markets Inc., GE Capital Markets, Inc. and
Deutsche Bank Securities Inc.

2



--------------------------------------------------------------------------------



 



          “Asset Sale” shall mean any Disposition of property or series of
related Dispositions of property by the Borrower or any Guarantor (excluding any
such Disposition permitted by Clauses (i), (ii), (iii), (v), (vii) and (viii) of
Section 6.10).
          “Assignment and Acceptance” shall mean an assignment and acceptance
entered into by a Lender and an assignee (with the consent of any party whose
consent is required by Section 10.03), and accepted by the Administrative Agent,
substantially in the form of Exhibit C.
          “Automotive Holdings Group” shall mean the division within Delphi
Automotive Systems LLC comprised of select product lines and plant sites that do
not meet the Borrower’s targets for net income or other financial metrics, with
such additions and deletions to product lines and plant sites as the Borrower
may from time to time determine (in a manner consistent with the criteria used
on the Closing Date to include product lines and plant sites in such division)
and as such divisional name may be changed from time to time.
          “Availability Period” shall mean the period from and including the
Effective Date to but excluding the Termination Date.
          “Available Amount” means, at any time, an amount equal to (A) the
lesser of (i) the Total First Priority Commitment at such time and (ii) the
Borrowing Base, minus (B) after giving effect to any proposed Borrowing or
issuance of a Letter of Credit at such time, the sum of the aggregate principal
amount of the outstanding Tranche A Loans, plus the aggregate principal amount
of the outstanding Tranche B Loan, plus the LC Exposure.
          “Available Inventory” shall mean, on any date, the lesser of (i) an
amount equal to (x) the product of (1) 75% multiplied by (2) the sum of Eligible
Inventory, less Inventory Reserves, less (y) Rent Reserves and (ii) 85% of the
product of (x) the Net Recovery Rate in effect for the Inventory (based on the
then most recent independent inventory appraisal) on such date of determination,
multiplied by (y) the aggregate amount of gross domestic Inventory and Mexican
Inventory (in each case as reported in accordance with the Borrower’s general
ledger and inventory system at such date of determination) as set forth in the
most recent Borrowing Base Certificate.
          “Available Liquidity” shall mean, at any time, an amount that is equal
to the sum of (i) the Available Amount at such time, (ii) the unrestricted cash
and cash equivalents of the Borrower and the Guarantors (as reflected on a
consolidated balance sheet of the Borrower and the Guarantors) in an aggregate
amount up to $25,000,000 at such time, and (iii) the aggregate amount of Cash
Collateral at such time.
          “Available Receivables” shall mean, at any date of determination, an
amount equal to 85% of Adjusted Eligible Receivables.
          “Bankruptcy Code” shall mean The Bankruptcy Reform Act of 1978, as
heretofore and hereafter amended, and codified as 11 U.S.C. Section 101 et seq.
          “Bankruptcy Court” shall mean the United States Bankruptcy Court for
the Southern District of New York or any other court having jurisdiction over
the Cases from time to time.

3



--------------------------------------------------------------------------------



 



          “Board” shall mean the Board of Governors of the Federal Reserve
System of the United States.
          “Borrower” shall have the meaning given such term in the Introduction.
          “Borrowing” shall mean (a) the incurrence, conversion or continuation
of Tranche A Loans of a single Type made from all the Tranche A Lenders on a
single date and having, in the case of Eurodollar Loans, a single Interest
Period, (b) the incurrence of the Tranche B Loan or the conversion or
continuation of a portion of the Tranche B Loan having a specified Type and
having, in the case of a Eurodollar Borrowing, a specified Interest Period and
(c) the incurrence of the Tranche C Loan or the conversion or continuation of a
portion of the Tranche C Loan having a specified Type and having, in the case of
a Eurodollar Borrowing, a specified Interest Period.
          “Borrowing Base” shall mean, on any date, an amount (calculated based
on the most recent Borrowing Base Certificate delivered to the Administrative
Agent in accordance with this Agreement) that is equal to the sum of
(i) Available Receivables, plus (ii) Available Inventory, plus (iii) the Fixed
Asset Component, minus (iv) the Carve-Out, minus (v) an amount equal to the
excess (if any) of the aggregate amount of Secured Domestic Hedging Obligations
(determined on a marked-to-market basis) over $75,000,000, minus (vi) the GM
Prepayment Reserve outstanding on such date; provided that the aggregate amount
of the Fixed Asset Component shall at no time account for more than thirty
percent (30%) of the aggregate amount of the Borrowing Base (it being understood
that, solely for purposes of this proviso, the aggregate amount of the Borrowing
Base shall be calculated without giving effect to the deductions described in
clauses (iv) and (v) above). For the avoidance of doubt, for purposes of this
definition, (A) the amount described in clause (iii) of the definition of
Carve-Out shall be deemed at all times to be equal to $35,000,000 and (B) the
amount described in clause (iv)(y) of the definition of Carve-Out shall be
deemed at all times to be equal to $10,000,000. Borrowing Base standards may be
fixed and revised from time to time by the Administrative Agent in its
reasonable discretion.
          “Borrowing Base Certificate” shall mean a certificate substantially in
the form of an Exhibit E (with such changes therein as may be reasonably
required from time to time (upon at least 10 days’ notice by the Administrative
Agent, except during the continuance of an Event of Default) to reflect the
components of and reserves against the Borrowing Base as provided for hereunder
from time to time), executed and certified by a Financial Officer of the
Borrower, which shall include appropriate exhibits, schedules and collateral
reporting requirements as provided for herein, including in Section 5.08.
          “Borrowing Request” shall mean a request by the Borrower for a
Borrowing in accordance with Section 2.04.
          “Business Day” shall mean any day other than a Saturday, Sunday or
other day on which commercial banks in New York City are required or authorized
to remain closed (and, for a Letter of Credit, other than a day on which the
applicable Issuing Lender is closed); provided, however, that when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in dollar deposits on the
London interbank market.

4



--------------------------------------------------------------------------------



 



          “Canadian Dollars” and “C$” mean the lawful money of Canada.
          “Capitalized Lease” shall mean, as applied to any Person, any lease of
property by such Person as lessee which would be capitalized on a balance sheet
of such Person prepared in accordance with GAAP. The amount of obligations of
such Person under a Capitalized Lease shall be the capitalized amount thereof
determined in accordance with GAAP.
          “Carve-Out” shall mean (i) all fees required to be paid to the Clerk
of the Bankruptcy Court and to the Office of the United States Trustee under
section 1930(a) of title 28 of the United States Code, (ii) all fees and
expenses incurred by a trustee under Section 726(b) of the Bankruptcy Code,
(iii) after the occurrence and during the continuance of an Event of Default,
the payment of allowed and unpaid professional fees and disbursements incurred
by the Borrower, the Guarantors and any statutory committees appointed in the
Cases (each, a “Committee”), and any Post-Order Transaction Expenses, in an
aggregate amount not exceeding $35,000,000 and (iv) all unpaid professional fees
and disbursements incurred or accrued by the Borrowers, the Guarantors and any
Committees, and any Post-Order Transaction Expenses, in each case incurred or
accrued at any time when no Event of Default is continuing, in an aggregate
amount not exceeding the sum of (x) such unpaid professional fees and
disbursements and Post-Order Transaction Expenses reflected on the most recent
Borrowing Base Certificate delivered to the Administrative Agent prior to any
Event of Default that is then continuing and (y) such unpaid professional fees
and disbursements and Post-Order Transaction Expenses incurred or accrued after
the date of such Borrowing Base Certificate (but at a time when no Event of
Default is continuing) in an aggregate amount under this clause (y) not
exceeding $10,000,000 (and with amounts included under this clause (y) to be
supported by back-up documentation in respect of the amounts and dates of
incurrence of such fees and disbursements), in each of the foregoing clauses
(i), (ii), (iii) and (iv), to the extent allowed by the Bankruptcy Court at any
time.
          “Cases” shall have the meaning given such term in the Introduction.
          “Cash Collateral” shall mean cash collateral and Permitted Investments
pledged to the Administrative Agent and held in segregated accounts at the
Administrative Agent subject to Full Control Deposit Account Agreements and/or
Full Control Securities Account Agreements, as applicable.
          “Cash Collateralization” shall have the meaning given such term in
Section 2.03(j), and “Cash Collateralize” shall have the corresponding meaning.
          “Change in Law” shall mean (a) the adoption of any law, rule or
regulation after the date of this Agreement, (b) any change in any law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender or
Issuing Lender (or, for purposes of Section 2.16(b), by any lending office of
such Lender or Issuing Lender or by such Lender’s or Issuing Lender’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement.
          “Change of Control” shall mean the occupation of a majority of the
seats (other than vacant seats) on the Board of Directors of the Borrower by
Persons who were neither (a)

5



--------------------------------------------------------------------------------



 



nominated by the Board of Directors of the Borrower nor (b) appointed by
directors so nominated.
          “Class” (i) when used with respect to Lenders, shall refer to whether
such Lenders are Tranche A Lenders, Tranche B Lenders or Tranche C Lenders,
(ii) when used with respect to Commitments, refers to whether such Commitments
are Tranche A Commitments, Tranche B Commitments, Initial Tranche C Commitments
or Subsequent Tranche C Loan Commitments and (iii) when used with respect to
Loans or a Borrowing, refers to whether such Loans, or the Loans comprising such
Borrowing, are Tranche A Loans, Tranche B Loan, Initial Tranche C Loan or
Subsequent Tranche C Loan.
          “Closing Date” shall mean January 9, 2007.
          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
          “Collateral” shall mean the “Collateral” as defined in the Security
and Pledge Agreement.
          “Commitment” shall mean either a Tranche A Commitment, a Tranche B
Commitment, an Initial Tranche C Commitment or a Subsequent Tranche C
Commitment.
          “Commitment Letter” shall mean that certain Commitment Letter dated
December 15, 2006, among the Arrangers/Bookrunners, certain of their Affiliates
and the Borrower.
          “Consummation Date” shall mean the date of the substantial
consummation (as defined in Section 1101 of the Bankruptcy Code and which for
purposes of this Agreement shall be no later than the effective date) of a
Reorganization Plan that is confirmed pursuant to an order of the Bankruptcy
Court.
          “DASHI Intercompany Transfer Order” shall mean the Order Under 11
U.S.C. §§ 363(c), 1107, and 1108, and Cash Management Order, and Alternatively,
Under 11 U.S.C. §§ 363(b)(1) and 364(c), Confirming Authority of Delphi
Automotive Systems (Holding), Inc. to Complete Intercompany Transfer of Funds,
entered by the Bankruptcy Court on October 25, 2007.
          “Debtor Liens” shall have the meaning set forth in the Approval Order.
          “Dilution Factors” shall mean, without duplication (including, without
duplication to the deductions taken into account in the calculation of Eligible
Receivables), with respect to any period, the aggregate amount of all
deductions, credit memos, returns, adjustments, allowances, bad debt write-offs
and other non-cash credits which are recorded to reduce accounts receivable in a
manner consistent with current and historical accounting practices of the Loan
Parties.
          “Dilution Ratio” shall mean, at any date, the amount (expressed as a
percentage) equal to (a) the aggregate amount of the applicable Dilution Factors
for the twelve (12) most recently ended fiscal months divided by (b) total gross
sales of the Loan Parties for the twelve

6



--------------------------------------------------------------------------------



 



(12) most recently ended fiscal months, or such other amount as may be otherwise
agreed by the Administrative Agent and the Borrower.
          “Dilution Reserve” shall mean, at any date, (i) the amount by which
the Dilution Ratio exceeds five percent (5%) multiplied by (ii) the Eligible
Receivables on such date.
          “Disclosure Filings” shall mean the following filings made by the
Borrower with the Securities and Exchange Commission: (a) all Form 8-K filings
from the filing date of the Form 10-Q in respect of the period ending March 31,
2008 through May 2, 2008 and (b) all Form 10-K and Form 10-Q filings from
December 31, 2007 through May 2, 2008.
          “Disposition” shall mean, with respect to any property, any sale,
lease, sale and leaseback, assignment (other than for security or collection in
the ordinary course of business), conveyance, transfer or other disposition
thereof. The terms “Dispose” and “Disposed of” shall have correlative meanings.
          “Dollars” and “$” shall mean lawful money of the United States of
America.
          “Domestic Entities” shall mean the Borrower and its direct and
indirect domestic Subsidiaries on a consolidated basis.
          “DPW” shall have the meaning given such term in Section 10.05(a).
          “Effective Date” shall have the meaning given such term in
Section 4.01(a).
          “Eligible Assignee” shall mean (i) a commercial bank having total
assets in excess of $1,000,000,000, (ii) a finance company, insurance company or
other financial institution or fund, in each case reasonably acceptable to the
Administrative Agent, which in the ordinary course of business extends credit of
the type contemplated herein and has total assets in excess of $200,000,000 and
whose becoming an assignee would not constitute a prohibited transaction under
Section 4975 of the Code or Section 406 of ERISA, (iii) an Affiliate of the
assignor Lender, (iv) an Approved Fund and (v) any other Person reasonably
satisfactory to the Administrative Agent.
          “Eligible Equipment” shall mean, on any date of determination, the
aggregate value (as reflected on the accounting records of the Borrower or the
applicable Guarantor and consistent with such Person’s current and historical
accounting practices) at such date of all Qualified Equipment and Machinery
owned by the Borrower and the Guarantors and located in any jurisdiction in the
United States of America as to which Qualified Equipment and Machinery
appropriate UCC financing statements have been filed naming the Borrower or the
applicable Guarantor as “debtor” and JPMorgan Chase Bank, N.A., as
Administrative Agent, as “secured party”. As used herein, the term “Qualified
Equipment and Machinery” means, with respect to the Borrower or any Guarantor,
all Equipment that is owned solely by such Person and as to which such Person
has good, valid and marketable and unencumbered title; provided that no
Equipment shall be considered for inclusion as Qualified Equipment and Machinery
until (i) a collateral review of such Equipment shall have been performed by the
Agents or their representatives (the fees and expenses associated with such
review to be paid by the Borrower in accordance with the terms of this
Agreement) and (ii) the Administrative Agent shall have received a third party
appraisal of such Equipment in form and substance, and prepared by an

7



--------------------------------------------------------------------------------



 



independent appraisal firm, reasonably satisfactory to the Administrative Agent
(the fees and expenses associated with such appraisal to be paid by the Borrower
in accordance with the terms of this Agreement).
          “Eligible Inventory” shall mean, at the time of any determination
thereof, without duplication, the Inventory Value of the Loan Parties at such
time that is not ineligible for inclusion in the calculation of the Borrowing
Base pursuant to any of clauses (a) through (m) below. Criteria and eligibility
standards used in determining Eligible Inventory may be fixed and revised from
time to time by the Administrative Agent in its reasonable discretion. Unless
otherwise from time to time approved in writing by the Administrative Agent, no
Inventory shall be deemed Eligible Inventory if, without duplication:

  (a)   a Loan Party does not have good, valid and unencumbered title thereto,
subject only to Liens permitted under clause (iv) or (v) of Section 6.01; or    
(b)   it is not located in the United States or, solely in the case of Inventory
that qualifies as Mexican Inventory, Mexico; or     (c)   it is not either
(i) located on property owned by a Loan Party, (ii) Mexican Inventory or
(iii) located in a third party warehouse or at a third party processor or
(except in the case of consigned Inventory, which is covered by clause
(f) below) in another location not owned by a Loan Party (it being understood
that the Borrower will provide its best estimate of the value of such Inventory
to be agreed to by the Administrative Agent and reflected in the Borrowing Base
Certificate), and either (A) is not covered by a Landlord Lien Waiver, (B) a
Rent Reserve has not been taken with respect to such Inventory or (C) is not
subject to an enforceable agreement in form and substance reasonably
satisfactory to the Administrative Agent pursuant to which the relevant Loan
Party has validly assigned its access rights to such Inventory and property to
the Administrative Agent; or     (d)   it is operating supplies, labels,
packaging or shipping materials, cartons, repair parts, labels or miscellaneous
spare parts, nonproductive stores inventory and other such materials, in each
case not considered used for sale in the ordinary course of business of the Loan
Parties by the Administrative Agent in its reasonable discretion from time to
time; or     (e)   it is not subject to a valid and perfected first priority
Lien in favor of the Administrative Agent; or     (f)   it is consigned at a
customer, supplier or contractor location but still accounted for in the Loan
Party’s inventory balance (it being understood that the Mexican Inventory shall
not be excluded pursuant to this clause (f)); provided that a portion of the
Loan Parties’ consigned Inventory (not to exceed 50%) may be included in
“Eligible Inventory” in the Administrative Agent’s discretion to the extent such
consigned Inventory is (i) subject to an agreement (in form and substance
reasonably satisfactory to the Administrative Agent) pursuant to which the
relevant Loan Party has validly assigned its access rights to such Inventory

8



--------------------------------------------------------------------------------



 



      and property to the Administrative Agent and (ii) otherwise eligible for
inclusion in the Borrowing Base; or     (g)   it is Inventory (other than
Mexican Inventory) that is in-transit to or from a location not leased or owned
by a Loan Party (it being understood that the Borrower will provide its best
estimate of the value of all such Inventory and all Mexican Inventory
in-transit, which estimate is to be reflected in the Borrowing Base
Certificate); or     (h)   it is obsolete, slow-moving, nonconforming or
unmerchantable or is identified as a write-off, overstock or excess by a Loan
Party, or does not otherwise conform to the representations and warranties
contained in this Agreement and the other Loan Documents applicable to
Inventory; provided that a portion of the Loan Parties’ reserve for such
Inventory (not to exceed 50%) may be included in “Eligible Inventory” in the
Administrative Agent’s reasonable discretion to the extent such Inventory is
otherwise eligible for inclusion in the Borrowing Base; or     (i)   it is
Inventory used as a sample or prototype, display or display item; or     (j)  
to the extent of any portion of Inventory Value thereof attributable to
intercompany profit among Loan Parties or their affiliates (it being understood
that the Borrower will provide its best estimate of the value of such Inventory
Value to be agreed by the Administrative Agent and reflected in the Borrowing
Base Certificate); or     (k)   any Inventory that is damaged, defective or
marked for return to vendor, has been deemed by a Loan Party to require rework
or is being held for quality control purposes; provided that a portion (not to
exceed 25%) of the book value of core Inventory that is held for scrap value
recovery at a location of Automotive Holdings Group may be included in “Eligible
Inventory” in the Administrative Agent’s reasonable discretion to the extent
such Inventory is otherwise eligible for inclusion in the Borrowing Base; or    
(l)   such Inventory does not meet all material applicable standards imposed by
any Governmental Authority having regulatory authority over it.

          “Eligible Real Estate” shall mean, on any date of determination, the
aggregate value (as reflected on the accounting records of the Borrower or the
applicable Guarantor and consistent with such Person’s current and historical
accounting practices) at such date of all Qualified Real Estate owned by the
Borrower and the Guarantors and located in any jurisdiction in the United States
of America as to which Qualified Real Estate (x) an appropriate mortgage, deed
of trust or deed to secure debt has been recorded, to the extent required to be
recorded pursuant Section 2.25(b), naming the Borrower or the applicable
Guarantor as “mortgagor” or “trustor” and JPMorgan Chase Bank, N.A., as
Administrative Agent, as “mortgagee” or “beneficiary” and (y) UCC financing
statements have been filed naming the Borrower or the applicable Guarantor as
“debtor” and JPMorgan Chase Bank, N.A., as Administrative Agent, as “secured
party”. As used herein, the term “Qualified Real Estate” means, with respect to
the Borrower or any Guarantor, all real property that is owned solely by such
Person and as to which

9



--------------------------------------------------------------------------------



 



such Person has good, valid and marketable and unencumbered title; provided that
no real property shall be considered for inclusion as Qualified Real Estate
until (i) a collateral review of such real property shall have been performed by
the Agents or their representatives (the fees and expenses associated with such
review to be paid by the Borrower in accordance with the terms of this
Agreement) and (ii) the Administrative Agent shall have received a third party
appraisal of such real property in form and substance, and prepared by an
independent appraisal firm, reasonably satisfactory to the Administrative Agent
(the fees and expenses associated with such appraisal to be paid by the Borrower
in accordance with the terms of this Agreement).
          “Eligible Receivables” means, at the time of any determination
thereof, each Account that satisfies the following criteria: such Account
(i) has been invoiced to, and represents the bona fide amounts due to a Loan
Party from, the purchaser of goods or services, in each case originated in the
ordinary course of business of such Loan Party and (ii) is not ineligible for
inclusion in the calculation of the Borrowing Base pursuant to any of clauses
(a) through (t) below. Without limiting the foregoing, to qualify as Eligible
Receivables, an Account shall indicate no person other than a Loan Party as
payee or remittance party. In determining the amount to be so included, the face
amount of an Account shall be reduced by, without duplication, to the extent not
reflected in such face amount, (A) the amount of all accrued and actual
discounts, claims, credits or credits pending, promotional program allowances,
price adjustments, finance charges or other allowances (including any amount
that a Loan Party may be obligated to rebate to a customer pursuant to the terms
of any agreement or understanding (written or oral)), (B) without duplication,
the aggregate amount of all limits and deductions provided for in this
definition and elsewhere in this Agreement, if any, and (C) the aggregate amount
of all cash received in respect of such Account but not yet applied by a Loan
Party to reduce the amount of such Account. Criteria and eligibility standards
used in determining Eligible Receivables may be fixed and revised from time to
time by the Administrative Agent in its reasonable discretion. Unless otherwise
approved from time to time in writing by the Administrative Agent, no Account
shall be an Eligible Receivable if, without duplication:

  (a)   (i) a Loan Party does not have sole lawful and absolute title to such
Account (subject only to Liens permitted under clause (iv) or (v) of
Section 6.01) or (ii) the goods sold with respect to such Account have been sold
under a purchase order or pursuant to the terms of a contract or other agreement
or understanding (written or oral) that indicates that any Person other than a
Loan Party has or has purported to have an ownership interest in such goods; or
    (b)   (i) it is unpaid more than 90 days from the original date of invoice
or 60 days from the original due date or (ii) it has been written off the books
of a Loan Party or has been otherwise designated on such books as uncollectible;
or     (c)   more than 50% in face amount of all Accounts of the same Account
Debtor are ineligible pursuant to clause (b) above; or     (d)   the Account
Debtor is insolvent or the subject of any bankruptcy case or insolvency
proceeding of any kind (other than postpetition accounts payable of an Account
Debtor that is a debtor-in-possession under the Bankruptcy Code and reasonably
acceptable to the Administrative Agent); or

10



--------------------------------------------------------------------------------



 



  (e)   the Account is not (i) payable in Dollars or Canadian Dollars or
(ii) the Account Debtor is either not organized under the laws of the United
States of America, any state thereof, or the District of Columbia, or Canada or
any province thereof or is located outside or has its principal place of
business or substantially all of its assets outside the United States or Canada,
unless, in each case, such Account is supported by a letter of credit from an
institution and in form and substance satisfactory to the Administrative Agent
in its sole discretion; provided that Accounts in an aggregate amount not
exceeding $50,000,000 of Account Debtors that (x) are not organized under the
laws of the United States of America, any state thereof, the District of
Columbia, or Canada or any province thereof or (y) are located outside or have
their respective principal places of business or substantially all of their
assets outside the United States or Canada may be included in “Eligible
Receivables” in the Administrative Agent’s reasonable discretion to the extent
such Accounts are otherwise eligible for inclusion in the Borrowing Base; or    
(f)   the Account Debtor is the United States of America or any department,
agency or instrumentality thereof, unless the relevant Loan Party duly assigns
its rights to payment of such Account to the Administrative Agent pursuant to
the Assignment of Claims Act of 1940, as amended, which assignment and related
documents and filings shall be in form and substance reasonably satisfactory to
the Administrative Agent; or     (g)   the Account is subject to any security
deposit (to the extent received from the applicable Account Debtor), progress
payment, retainage or other similar advance made by or for the benefit of the
applicable Account Debtor, in each case to the extent thereof; or     (h)  
(i) it is not subject to a valid and perfected first priority Lien in favor of
the Administrative Agent, subject to no other Liens other than Liens permitted
by this Agreement or (ii) it does not otherwise conform in all material respects
to the representations and warranties contained in this Agreement and the other
Loan Documents relating to Accounts; or     (i)   (i) such Account was invoiced
in advance of goods or services provided, (ii) such Account was invoiced twice
or more, or (iii) the associated revenue has not been earned; or     (j)   the
sale to the Account Debtor is on a bill-and-hold, guaranteed sale,
sale-and-return, ship-and-return, sale on approval or consignment or other
similar basis or made pursuant to any other agreement providing for repurchases
or return of any merchandise which has been claimed to be defective or otherwise
unsatisfactory; or     (k)   the goods giving rise to such Account have not been
shipped and/or title has not been transferred to the Account Debtor, or the
Account represents a progress-billing or otherwise does not represent a complete
sale; for purposes hereof, “progress-billing” means any invoice for goods sold
or leased or services

11



--------------------------------------------------------------------------------



 



      rendered under a contract or agreement pursuant to which the Account
Debtor’s obligation to pay such invoice is conditioned upon the completion by a
Loan Party of any further performance under the contract or agreement; or    
(l)   it arises out of a sale made by a Loan Party to an employee, officer,
agent, director, Subsidiary or Affiliate of a Loan Party; or     (m)   such
Account was not paid in full, and a Loan Party created a new receivable for the
unpaid portion of the Account, and other Accounts constituting chargebacks,
debit memos and other adjustments for unauthorized deductions; or     (n)   the
Account Debtor (i) has or has asserted a right of set-off against a Loan Party
(unless such Account Debtor has entered into a written agreement reasonably
satisfactory to the Administrative Agent to waive such set-off rights) or
(ii) has disputed its liability (whether by chargeback or otherwise) or made any
claim with respect to the Account or any other Account of a Loan Party which has
not been resolved, in each case, without duplication, only to the extent of the
amount of such actual or asserted right of set-off, or the amount of such
dispute or claim, as the case may be (except to the extent that such right of
set-off (x) may not be exercised as a result of the automatic stay pursuant to
Section 362 of the Bankruptcy Code or (y) otherwise may not be currently
exercised pursuant to the terms of the Approval Order or the Fourth Amendment
Approval Order); or     (o)   the Account does not comply in all material
respects with the requirements of all applicable laws and regulations, whether
Federal, state or local, including without limitation, the Federal Consumer
Credit Protection Act, Federal Truth in Lending Act and Regulation Z; or     (p)
  as to any Account, to the extent that (i) a check, promissory note, draft,
trade acceptance or other Instrument for the payment of money has been received,
presented for payment and returned uncollected for any reason or (ii) such
Account is otherwise classified as a note receivable and the obligation with
respect thereto is evidenced by a promissory note or other debt instrument or
agreement; or     (q)   the Account is created on cash on delivery terms, or on
extended terms and is due and payable more than 90 days from the invoice date;
or     (r)   the Account represents tooling receivables related to tooling that
has not been completed or received by a Loan Party and approved and accepted by
the applicable customer.

Notwithstanding the forgoing, all Accounts of any single Account Debtor and its
Affiliates which, in the aggregate, exceed (i) 25% in the case of GM
Receivables, (ii) 20% in respect of any other Account Debtor whose securities
are rated Investment Grade or (iii) 10% in respect of all other Account Debtors,
of the total amount of all Eligible Receivables at the time of any determination
shall be deemed not to be Eligible Receivables to the extent of such excess. In
addition, in determining the aggregate amount from the same Account Debtor that
is unpaid

12



--------------------------------------------------------------------------------



 



more than 90 days from the date of invoice or more than 60 days from the due
date pursuant to clause (b) above there shall be excluded the amount of any net
credit balances relating to Accounts due from an Account Debtor with invoice
dates more than 90 days from the date of invoice or more than 60 days from the
due date.
          “Environmental Laws” shall mean all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating to the protection of the environment, preservation or reclamation of
natural resources, the management, release or threatened release of any
Hazardous Material or to health and safety matters.
          “Environmental Liability” shall mean any liability, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of the Borrower or any Subsidiary
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
          “Environmental Lien” shall mean a Lien in favor of any Governmental
Authority for (i) any liability under federal or state environmental laws or
regulations, or (ii) damages arising from or costs incurred by such Governmental
Authority in response to a release or threatened release of a hazardous or toxic
waste, substance or constituent, or other substance into the environment.
          “Equipment” shall have the meaning set forth in Article 9 of the
Uniform Commercial Code as in effect from time to time in the State of New York.
          “Equity Interests” shall mean shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time.
          “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
          “ERISA Event” shall mean (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to

13



--------------------------------------------------------------------------------



 



any Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
the Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
          “Eurocurrency Liabilities” shall have the meaning assigned thereto in
Regulation D issued by the Board, as in effect from time to time.
          “Eurodollar”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.
          “Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar
Loans.
          “Event of Default” shall have the meaning given such term in
Section 7.
          “Excluded Taxes” shall mean, with respect to the Administrative Agent,
any Lender, any Issuing Lender or any other recipient of any payment to be made
by or on account of any obligation of the Borrower hereunder, (a) income,
franchise, or similar taxes imposed on (or measured by) its net income as a
result of a present or former connection between the Administrative Agent or
such Lender and the jurisdiction of the Governmental Authority imposing such Tax
or any political subdivision or Taxing authority thereof or therein (other than
any such connection arising solely from the Administrative Agent or such Lender
having executed, delivered or performed its obligations or received payment
under, or enforced, this Agreement or any other Loan Document), (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) any
withholding tax that would have been imposed had such payment been made to such
Lender at the time such Lender became a party to this Agreement (or designates a
new lending office) or is attributable to such Lender’s failure to comply with
Sections 2.18(e) and (f), except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.18(a).
          “Existing Credit Agreement” shall have the meaning set forth in the
Introductory Statement.
          “Existing DIP Agent” shall mean JPMCB, in its capacity as
administrative agent under the Existing DIP Credit Agreement, and its successors
in such capacity.
          “Existing DIP Credit Agreement” shall mean the Amended and Restated
Revolving Credit, Term Loan and Guaranty Agreement dated as of November 21,
2005, among the Borrower, the guarantors party thereto, the lenders party
thereto, JPMCB, as administrative

14



--------------------------------------------------------------------------------



 



agent, and Citicorp USA, Inc., as syndication agent, as amended, restated, or
otherwise modified from time to time, and shall include all other “Loan
Documents” as defined therein.
          “Existing DIP Facility Indebtedness” shall mean Indebtedness and other
obligations incurred by the Borrower and certain of its subsidiaries under the
Existing DIP Credit Agreement.
          “Existing DIP Liens” shall mean the “DIP Liens” as defined in the
Existing DIP Order.
          “Existing DIP Order” shall mean the order of the Bankruptcy Court
dated October 28, 2005 approving, inter alia, the Borrower’s entry into the
Existing DIP Credit Agreement.
          “Existing Lenders” shall mean, collectively, the Tranche A Lenders,
the Tranche B Lenders and the Tranche C Lenders immediately prior to the
Effective Date.
          “Existing Letters of Credit” means all outstanding letters of credit
issued by JPMCB, as issuing lender under the Existing DIP Credit Agreement.
          “Existing Loans” shall mean the “Loans” under the Existing Credit
Agreement as in effect immediately prior to the Effective Date, and the
“Existing Tranche A Loans”, “Existing Tranche B Loans” and “Existing Tranche C
Loans” shall mean the Tranche A Loans, the Tranche B Loans and the Tranche C
Loans, respectively, outstanding under the Existing Credit Agreement immediately
prior to the Effective Date.
          “Existing Pre-Petition Agent” shall mean JPMCB, in its capacity as
administrative agent under the Existing Pre-Petition Agreement, and its
successors in such capacity.
          “Existing Pre-Petition Agreement” shall mean the 5-Year Third Amended
and Restated Credit Agreement dated as of June 14, 2005 among the Borrower, the
lenders party thereto and the Existing Pre-Petition Agent, as amended, restated,
or otherwise modified from time to time, and shall include all related security
and guarantee agreements as listed on Schedule 1.01 hereto.
          “Existing Pre-Petition Indebtedness” shall mean Indebtedness and other
obligations incurred by the Borrower and certain of its Subsidiaries under the
Existing Pre-Petition Agreement.
          “Facility Availability Amount” means, at any time, an amount equal to
(A) the lesser of (x) the Total First-Priority Commitment at such time and
(y) the Borrowing Base, minus (B) if the Available Liquidity at such time is
less than $500,000,000, $200,000,000, minus (C) the sum of the aggregate
principal amount of the outstanding Tranche A Loans, plus the aggregate
principal amount of the outstanding Tranche B Loan, plus the LC Exposure, plus
(D) an amount (up to a maximum of $500,000,000) equal to the excess (if any) of
the unrestricted cash reflected on the consolidated balance sheet of the
Borrower and its Subsidiaries then most recently delivered to the Lenders over
$500,000,000.

15



--------------------------------------------------------------------------------



 



          “Federal Funds Effective Rate” shall mean, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
          “Fees” shall collectively mean the Tranche A Commitment Fee, the
Tranche C Commitment Fee, Letter of Credit Fees, fees referred to in
Section 2.21 of the Original Credit Agreement and other fees referred to in
Sections 2.21, 2.22, 2.23, 4.01 and 4.03.
          “Filing Date” shall mean October 8, 2005.
          “Financial Officer” shall mean the chief financial officer, chief
restructuring officer, chief accounting officer or treasurer of the Borrower.
          “First-Priority Tranches Payout Date” shall mean the first date on
which each of the following shall have occurred: (i) the Total Tranche A
Commitment shall have been wholly and permanently terminated, (ii) all Tranche A
Loans and the Tranche B Loan shall have been paid in full in cash (plus any
accrued but unpaid interest thereon, including without limitation any interest
payable pursuant to Section 2.09), (iii) all LC Disbursements shall have been
reimbursed in full in cash (plus any accrued but unpaid interest thereon,
including without limitation any interest payable pursuant to Section 2.09),
(iv) the accrued and unpaid Tranche A Commitment Fees and accrued and unpaid
Letter of Credit Fees shall have been paid in full in cash and (v) no Letters of
Credit shall be outstanding (or, if any are outstanding, they shall have been
backed by Cash Collateralization in an aggregate amount equal to 105% of the
then Uncollateralized LC Exposure).
          “Fixed Asset Component” shall mean, on any date, an amount equal to
the sum of (i) 80% of the Net Orderly Liquidation Value of Eligible Equipment
plus (ii) 50% of the fair market value of Eligible Real Estate (as set forth in
the most recent third party real estate appraisal in form and substance, and
prepared by an independent appraisal firm, reasonably satisfactory to the
Administrative Agent ) less (iii) reserves as are deemed necessary from time to
time by the Administrative Agent in its reasonable discretion, including a
reserve in respect of matters disclosed in the most recent environmental
consultant report that was delivered to the Administrative Agent prior to the
Effective Date.
          “Foreign Lender” shall mean any Lender that is organized under the
laws of a jurisdiction other than that in which the Borrower is located and that
is not a “United States Person” as defined in Section 7701(a)(30) of the Code.
For purposes of this definition and Sections 2.18(e) and (f), the United States
of America, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.
          “Foreign Receivables Financing” means Indebtedness and other
financings relating to securitizations and factoring arrangements entered into
by any of the Foreign Subsidiaries.

16



--------------------------------------------------------------------------------



 



          “Foreign Subsidiary” shall mean any direct or indirect non-U.S.
Subsidiary of the Borrower.
          “Foreign Subsidiary Debt Limit” shall have the meaning given such term
in Section 6.03.
          “Fourth Amendment Approval Order” shall mean the order of the
Bankruptcy Court dated April 30, 2008 approving, inter alia, the Borrower’s
entry into this Agreement.
          “Full Control Deposit Account Agreement” means an agreement, in form
and substance reasonably satisfactory to the Administrative Agent, between any
Loan Party and the Administrative Agent, with respect to collection and control
of all deposits and balances held in a deposit account maintained by any Loan
Party with the Administrative Agent.
          “Full Control Securities Account Agreement” means an agreement, in
form and substance reasonably satisfactory to the Administrative Agent, between
any Loan Party and the Administrative Agent, with respect to collection and
control of all assets held in a securities account maintained by any Loan Party
with the Administrative Agent.
          “GAAP” shall mean generally accepted accounting principles applied in
accordance with Section 1.03.
          “Global EBITDAR” shall mean, for any period, all as determined in
accordance with GAAP, the consolidated net income (or net loss) of the Global
Entities for such period, plus (a) to the extent deducted in the calculation of
consolidated net income, without duplication, the sum of (i) income tax expense,
(ii) interest expense, (iii) amortization or write-off of debt discount and debt
issuance costs and commissions, discounts and other fees and charges associated
with Indebtedness (including the Loans), (iv) depreciation and amortization
expense, (v) amortization of intangibles (including, but not limited to,
goodwill) and organization costs, (vi) any extraordinary, unusual or
non-recurring non-cash expenses or losses (other than (1) Restructuring Costs
and (2) all expenses arising out of, or in relation to, the U.S. Securities and
Exchange Commission multidistrict litigation settlement of the Borrower or any
of the Guarantors, recorded for accounting purposes in the fiscal quarters ended
June 30, 2007 and September 30, 2007) and one-time write-downs of assets,
(vii) any expenses accounted by the Borrower or any of it Subsidiaries in such
period for post-retirement or post-employment benefits under FAS 106 or FAS 112,
(viii) any Restructuring Costs of the Borrower and its Subsidiaries accounted
for in such period, (ix) professional fees and other “Chapter 11 expenses” (or
“administrative costs reflecting Chapter 11 expenses”) attributable to the
Borrower and the Guarantors for such period as shown on the Borrower’s
consolidated statement of income for such period, and (x) the cumulative effect
of any change in accounting principles, minus (b) to the extent included in the
calculation of consolidated net income, the sum of (1) interest income and
(2) any extraordinary, unusual or non-recurring gains, all as determined on a
consolidated basis, minus (c) any cash payments made during such period in
respect of expenses described in clause (vii) above.
          “Global Entities” shall mean the Borrower and all of its direct and
indirect Subsidiaries, on a consolidated basis.

17



--------------------------------------------------------------------------------



 



          “GM” shall mean General Motors Corporation and its Affiliates.
          “GM Commitment” shall mean “Commitment” as set forth in the GM-Delphi
Agreement.
          “GM-Delphi Agreement” shall mean the agreement dated as of the date
hereof among the Borrower, the Guarantors and General Motors Corporation.
          “GM Global Settlement Agreement” shall mean the “Global Settlement
Agreement” as defined in the GM-Delphi Agreement.
          “GM Liquidity Availability” shall mean, at any time, the lesser of
(i) the unused GM Commitment in effect and available to be drawn at such time
and (ii) the “Specified Availability” (as defined in, and determined in
accordance with the terms of, the GM-Delphi Agreement as in effect on the date
hereof) at such time.
          “GM Master Restructuring Agreement” shall mean the “Master
Restructuring Agreement” as defined in the GM-Delphi Agreement.
          “GM Obligations” shall mean “Obligations” as set forth in the
GM-Delphi Agreement.
          “GM Obligation Satisfaction Date” shall mean, the date on or after the
effectiveness of the amendments to each of the GM Master Restructuring Agreement
and the GM Global Settlement Agreement referred to in Section 5.03 of the
GM-Delphi Agreement on which GM has paid (whether through the exercise of the
set-off right under the GM-Delphi Agreement or otherwise paid in cash) to or for
the credit or the account of the Borrower or any Guarantor from and after the
effective date of the GM-Delphi Agreement an amount equal to or greater than
$650,000,000 in the aggregate under such agreements.
          “GM Permitted Commitment Reduction” shall mean, any reduction of the
GM Commitment upon any payment made by GM to the Borrower under the GM Global
Settlement Agreement and GM Master Restructuring Agreement to the extent
required by the GM-Delphi Agreement.
          “GM Permitted Prepayments” shall mean any GM Obligations required to
be prepaid pursuant to Section 2.09 of the GM-Delphi Agreement (including by way
of set off), interest payable under the GM-Delphi Agreement to the extent paid
in kind and payments of GM Obligations made solely through any set-off right
exercised by GM against amounts payable by GM to the Borrower pursuant to the GM
Global Settlement Agreement and GM Master Restructuring Agreement, in each case
to the extent required by the GM-Delphi Agreement as in effect on the date
hereof.
          “GM Prepayment Reserve” shall mean, at any time, the aggregate
principal amount due, if any, and payable by the Borrower pursuant to
Section 2.09 of the GM-Delphi Agreement and not paid by the Borrower at such
time.
          “GM Receivables” shall mean any Accounts owing from GM.

18



--------------------------------------------------------------------------------



 



          “GM Scheduled Termination Date” shall mean the earliest of
(a) December 31, 2008, (b) the GM Obligation Satisfaction Date and (c) the date
on which a Reorganization Plan becomes effective.
          “Governmental Authority” shall mean the government of the United
States of America, any other nation or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.
          “Guarantor” shall have the meaning set forth in the Introduction.
          “Hazardous Materials” shall mean all explosive or radioactive
substances or wastes and all hazardous or toxic substances, wastes or other
pollutants, including petroleum or petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon gas, infectious or
medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.
          “Hedging Agreements” shall mean (x) foreign exchange contracts,
currency swap agreements, currency future or option contracts and other similar
agreements designed to hedge against fluctuations in foreign interest or
exchange rates, (y) interest rate swap, cap or collar agreements and interest
rate future or option contracts designed to hedge against fluctuations in
interest rates and (z) commodity price protection agreements or other commodity
price hedging arrangements.
          “Indebtedness” shall mean, at any time and with respect to any Person,
(i) all indebtedness of such Person for borrowed money, (ii) all indebtedness of
such Person for the deferred purchase price of property or services (other than
property, including inventory, and services purchased, trade payables that are
not more than 90 days past due (or that are more than 90 days past due, if the
validity or amount thereof is being contested in good faith and by appropriate
proceedings or if such Person shall have set aside on its books adequate
reserves therefor in accordance with GAAP) and expense accruals and deferred
compensation items arising in the ordinary course of business), (iii) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments (other than performance, surety and appeal bonds and
completion guarantees arising in the ordinary course of business), (iv) all
indebtedness of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property, in which case such Indebtedness shall be limited to the value of the
property), (v) all obligations of such Person under Capitalized Leases, (vi)
(A) all reimbursement, payment or similar obligations of such Person, contingent
or otherwise, under acceptance, letter of credit or similar facilities and
(B) all obligations of such Person in respect of Hedging Agreements; (vii) all
Indebtedness referred to in clauses (i) through (vi) above guaranteed directly
or indirectly by such Person, or in effect guaranteed directly or indirectly by
such Person through an agreement (A) to pay or purchase such Indebtedness or to
advance or supply funds for the payment or purchase of such Indebtedness, (B) to
purchase, sell or lease (as lessee or lessor) property, or to purchase or sell
services, primarily for the purpose of enabling the debtor to make payment of
such Indebtedness or to assure the holder of such Indebtedness against loss in
respect

19



--------------------------------------------------------------------------------



 



of such Indebtedness, (C) to supply funds to or in any other manner invest in
the debtor (including any agreement to pay for property or services irrespective
of whether such property is received or such services are rendered) or
(D) otherwise to assure a creditor against loss in respect of such Indebtedness,
and (viii) all Indebtedness referred to in clauses (i) through (vii) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in property
(including accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Indebtedness;
provided, however, such Indebtedness referred to in this clause (viii) shall be
the lesser of the value of such property on which a Lien is attached or the
amount of such Indebtedness.
          “Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
          “Indemnitee” shall have the meaning given such term in
Section 10.05(b).
          “Initial Tranche C Commitment” shall mean the commitment of each
Tranche C Lender to make such amount of the Initial Tranche C Loan hereunder in
the amount set forth opposite its name on Annex A hereto or as may be
subsequently set forth in the Register from time to time, as the case may be and
as the same may be reduced from time to time pursuant to the last sentence of
Section 2.01(c)(i) and Sections 2.12 and 2.13. The initial aggregate amount of
the Initial Tranche C Commitment is $2,495,820,240.48.
          “Initial Tranche C Commitment Percentage” shall mean, at any time,
with respect to each Tranche C Lender, the percentage obtained by dividing its
Initial Tranche C Commitment at such time by the Total Initial Tranche C
Commitment.
          “Insufficiency” shall mean, with respect to any Plan, its “amount of
unfunded benefit liabilities” within the meaning of Section 4001(a)(18) of
ERISA, if any.
          “Initial Tranche C Loan” shall have the meaning set forth in
Section 2.01(c)(i).
          “Intellectual Property” shall mean the collective reference to all
rights, priorities and privileges relating to intellectual property, whether
arising under United States, multinational or foreign laws or otherwise,
including copyrights, copyright licenses, patents, patent licenses, trademarks,
trademark licenses, technology, know-how and processes, and all rights to sue at
law or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.
          “Interest Election Request” shall mean a request by the Borrower to
convert or continue a Borrowing in accordance with Section 2.06.
          “Interest Payment Date” shall mean (i) as to any Eurodollar Loan
included in any Eurodollar Borrowing, the last day of each consecutive 30 day
period running from the commencement of the applicable Interest Period, and
(ii) as to all ABR Loans, the last calendar day of each month and the date on
which any ABR Loans are converted to Eurodollar Loans pursuant to Section 2.06.
          “Interest Period” shall mean, as to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing (including as a result of a
conversion from ABR

20



--------------------------------------------------------------------------------



 



Loans) or on the last day of the preceding Interest Period applicable to such
Eurodollar Borrowing and ending on the numerically corresponding day (or if
there is no corresponding day, the last day) in the calendar month that is two
weeks or one, three or six months thereafter, as the Borrower may elect in the
related notice delivered pursuant to Sections 2.04 or 2.06; provided, however,
that (i) if any Interest Period would end on a day which shall not be a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day,
and (ii) no Interest Period shall end later than the Termination Date.
          “Inventory” shall have the meaning set forth in Article 9 of the
Uniform Commercial Code as in effect from time to time in the State of New York.
          “Inventory Reserves” shall mean reserves against Inventory equal to
the sum of the following:

  (a)   an unrecorded book to physical inventory reduction determined by the
Borrower based on its most recent physical inventory or cycle counts or as
otherwise determined by the Administrative Agent in its reasonable discretion;  
  (b)   a revaluation reserve whereby favorable variances shall be deducted from
Eligible Inventory and unfavorable variances shall not be added to Eligible
Inventory;     (c)   a lower of cost or market value reserve for any differences
between a Loan Party’s actual cost to produce versus its selling price to third
parties, as calculated on a quarterly basis;     (d)   a reserve in an amount
equal to five percent (5%) of the Eligible Inventory that is Mexican Inventory;
provided that such percentage may be increased from time to time by the
Administrative Agent in its reasonable discretion; and     (e)   any other
reserve as deemed necessary from time to time by the Administrative Agent in its
reasonable discretion.

          “Inventory Value” shall mean with respect to any Inventory of a Loan
Party at the time of any determination thereof, the standard cost carried on the
general ledger or inventory system of such Loan Party stated on a basis
consistent with its current and historical accounting practices, in Dollars,
determined in accordance with the standard cost method of accounting less,
without duplication, (i) any markup on Inventory from an affiliate and (ii) in
the event variances under the standard cost method are expensed, a reserve
reasonably determined by the Administrative Agent as appropriate in order to
adjust the standard cost of Eligible Inventory to approximate actual cost.
          “Investment Credit” shall mean the amount of dividends, distributions,
returns of equity, repayments of advances or similar payments paid to the
Borrower or any of the Guarantors during the term of this Agreement by any
Person in which Investments may be made under Section 6.09(ix).

21



--------------------------------------------------------------------------------



 



          “Investment Grade” shall mean a rating established by a third party
rating agency, equivalent to ‘BBB-’ by S&P or ‘Baa3’ by Moody’s, or better.
          “Investments” shall have the meaning given such term in Section 6.09.
          “Issuing Lender” shall mean JPMCB, in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.03(i) and such other Lenders (which other Lenders shall be reasonably
satisfactory to the Administrative Agent) as may agree with the Borrower to act
in such capacity. Any Issuing Lender may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Lender, in
which case the term “Issuing Lender” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.
          “JPMorgan” shall mean J.P. Morgan Securities Inc.
          “JPMCB” shall have the meaning given such term in the Introduction.
          “Junior Adequate Protection Liens” shall have the meaning set forth in
the Approval Order.
          “Landlord Lien Waiver” shall mean a written agreement that is
reasonably acceptable to the Administrative Agent, pursuant to which a Person
shall waive or subordinate its rights (if any, that are or would be prior to the
Liens granted to the Administrative Agent for the benefit of the Lenders under
the Loan Documents) and claims as landlord in any Inventory of a Loan Party for
unpaid rents, grant access to the Administrative Agent for the repossession and
sale of such inventory and make other agreements relative thereto.
          “LC Disbursement” shall mean a payment made by the Issuing Lender
pursuant to a Letter of Credit.
          “LC Exposure” shall mean, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Borrower at such time. The LC Exposure of any Tranche A Lender
at any time shall be its Tranche A Commitment Percentage of the LC Exposure at
such time.
          “Lenders” shall have the meaning set forth in the Introduction.
          “Letter of Credit” shall mean (a) the Existing Letters of Credit and
(b) any irrevocable letter of credit issued pursuant to Section 2.03, which
letter of credit shall be (i) an import documentary or a standby letter of
credit, (ii) issued for purposes that are consistent with the provisions of this
Agreement (including Section 3.09), (iii) denominated in Dollars and
(iv) otherwise in such form as may be reasonably approved from time to time by
the Administrative Agent and the applicable Issuing Lender.
          “Letter of Credit Account” shall mean the account established by the
Borrower under the sole and exclusive control of the Administrative Agent
maintained at the office of the Administrative Agent at 270 Park Avenue, New
York, New York 10017 designated as the “Delphi Letter of Credit Account” that
shall be used solely for the purposes set forth herein.

22



--------------------------------------------------------------------------------



 



          “Letter of Credit Fees” shall mean the fees payable in respect of
Letters of Credit pursuant to Section 2.23.
          “LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, the rate appearing on Page 3750 of the Dow Jones Market
Service (or on any successor or substitute page of such Service, or any
successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the “LIBO Rate”
with respect to such Eurodollar Borrowing for such Interest Period shall be the
rate at which dollar deposits of $5,000,000 and for a maturity comparable to
such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.
          “Lien” shall mean (a) any mortgage, deed of trust, pledge,
hypothecation, security interest, encumbrance, lien or charge of any kind
whatsoever, (b) the interest of a vendor or a lessor under any conditional sale,
capital lease or other title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.
          “Loan” shall mean, collectively, the Tranche A Loans, the Tranche B
Loan and the Tranche C Loan.
          “Loan Documents” shall mean this Agreement, the Letters of Credit, the
Security and Pledge Agreement, and any other instrument or agreement executed
and delivered by the Borrower or any Guarantor to the Administrative Agent or
any Lender in connection herewith.
          “Loan Parties” shall mean the Borrower and the Guarantors.
          “Material Adverse Effect” shall mean a material adverse effect on
(a) the business, financial condition, operations or assets of (i) the Domestic
Entities taken as a whole or (ii) the Global Entities taken as a whole, (b) the
validity or enforceability of this Agreement or any other Loan Documents or
(c) the rights and remedies of the Administrative Agent or the Lenders hereunder
or thereunder; provided that (x) the failure to make a contribution to any Plan
and any Lien resulting therefrom that arises pursuant to Section 412(n) of the
Code shall not be considered to have such a material adverse effect, so long as
(1) any such Lien encumbering assets of a Domestic Entity shall be permitted
under Section 6.01(xvii) and (2) any such Lien encumbering assets of a Foreign
Subsidiary shall be permitted under Section 6.01(xviii), it being understood
that subsequent events, developments and circumstances relating to such failure
to make a contribution to a Plan and the resulting Liens may be considered in
determining whether such subsequent events, developments and circumstances have
had or could reasonably be expected to have such a material adverse effect,
(y) events, developments and circumstances disclosed in the Disclosure Filings
and any information disclosed to the Lenders prior to May 2,

23



--------------------------------------------------------------------------------



 



2008 shall not be considered to have such a material adverse effect, although
subsequent events, developments and circumstances relating to such disclosed
matters which reveal material adverse changes in such disclosed matters may be
considered in determining whether such subsequent events, developments and
circumstances have had or could reasonably be expected to have such a material
adverse effect and (z) the commencement of the Cases and the consequences that
customarily result therefrom shall not be considered to have such a material
adverse effect.
          “Maturity Date” shall mean December 31, 2008.
          “Mexican Inventory” shall mean Inventory that is owned by a Loan Party
and has been consigned to a Mexican Subsidiary of the Borrower; provided that no
Inventory shall qualify as Mexican Inventory unless (i) the rights of the Loan
Parties under the agreements pursuant to which such Inventory is so consigned
are subject to a first priority Lien in favor of the Administrative Agent and
(ii) such Inventory is (x) located at a plant owned by the Borrower or its
Subsidiaries, (y) in-transit between such a plant and a location owned or leased
by a Loan Party or (z) located on property as to which an enforceable power of
attorney and other requisite documentation (in each case in form and substance
reasonably satisfactory to the Administrative Agent) providing the
Administrative Agent rights of access to such Inventory has been delivered to
the Administrative Agent.
          “Minority Lenders” shall have the meaning given such term in
Section 10.09.
          “Moody’s” shall mean Moody’s Investors Service, Inc.
          “Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
          “Net Cash Proceeds” shall mean in connection with any Asset Sale or
any Recovery Event, the proceeds thereof in the form of cash and Permitted
Investments, net of attorneys’ fees, accountants’ fees, investment banking fees,
commissions, premiums, amounts required to be applied to the repayment of
Indebtedness secured by a Lien permitted hereunder on any asset that is the
subject of such Asset Sale or Recovery Event (other than any Lien pursuant to
the Security and Pledge Agreement) and other customary fees and expenses
actually incurred in connection therewith and net of taxes paid or reasonably
estimated to be payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements) and a
reasonable reserve for purchase price adjustments and indemnification payments
that could reasonably be expected to arise during the term of the Loans;
provided that in the case of any Asset Sale or Recovery Event in respect of
which the Net Cash Proceeds do not exceed $2,500,000, such Net Cash Proceeds
shall not be deemed to constitute “Net Cash Proceeds” for purposes of
Section 2.13 until the aggregate amount of all such excluded Net Cash Proceeds
is at least $10,000,000.
          “Net Orderly Liquidation Value” shall mean, with respect to Inventory
or Equipment, as the case may be, the orderly liquidation value with respect to
such Inventory or Equipment, net of expenses estimated to be incurred in
connection with such liquidation, based on the most recent third party appraisal
in form and substance, and by an independent appraisal firm, reasonably
satisfactory to the Administrative Agent.

24



--------------------------------------------------------------------------------



 



          “Net Recovery Rate” shall mean, with respect to Inventory at any time,
the quotient (expressed as a percentage) of (i) the Net Orderly Liquidation
Value of all Inventory owned by the Borrower and the Guarantors divided by
(ii) the gross inventory cost of such Inventory, determined on the basis of the
then most recently conducted third party inventory appraisal in form and
substance, and performed by an independent appraisal firm, reasonably
satisfactory to the Administrative Agent.
          “Non-Filed Domestic Entity” means any Domestic Entity that is not a
Guarantor.
          “Obligations” shall mean (a) the due and punctual payment of principal
of and interest on the Loans and the reimbursement of all amounts drawn under
Letters of Credit, and (b) the due and punctual payment of the Fees and all
other present and future, fixed or contingent, monetary obligations of the
Borrower and the Guarantors to the Lenders and the Administrative Agent under
the Loan Documents.
          “Original Credit Agreement” shall have the meaning set forth in the
Introductory Statement.
          “Original Lender” means an Original Tranche A Lender, an Original
Tranche B Lender or an Original Tranche C Lender.
          “Other Taxes” shall mean any and all present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies arising from any payment made hereunder or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement.
          “Original Tranche A Commitments” means the Tranche A Commitments
existing prior to the Effective Date under the Existing Credit Agreement.
          “Original Tranche A Lender” means each Lender under the Existing
Credit Agreement holding an Original Tranche A Commitment.
          “Original Tranche B Lender” means each Lender under the Existing
Credit Agreement holding Tranche B Loans under the Existing Credit Agreement
immediately prior to the Effective Date.
          “Original Tranche C Lender” means each Lender under the Existing
Credit Agreement holding Tranche C Loans under the Existing Credit Agreement
immediately prior to the Effective Date.
          “Participant” shall have the meaning given such term in
Section 10.03(d).
          “Patriot Act” shall mean the USA Patriot Act, Title III of Pub. L.
107-56, signed into law on October 26, 2001.
          “PBGC” shall mean the Pension Benefit Guaranty Corporation, or any
successor agency or entity performing substantially the same functions.

25



--------------------------------------------------------------------------------



 



          “Permitted Investments” shall mean (a) marketable direct obligations
issued by, or unconditionally guaranteed by, the United States Government or
issued by any agency thereof and backed by the full faith and credit of the
United States, in each case maturing within one year from the date of
acquisition; (b) certificates of deposit, time deposits, eurodollar time
deposits, overnight bank deposits or bank notes having maturities of 270 days or
less from the date of acquisition issued by any Lender or by any commercial bank
organized under the laws of the United States or any state thereof having
combined capital and surplus of not less than $250,000,000; (c) commercial paper
of an issuer rated at least A-2 by S&P or P-2 by Moody’s, or carrying an
equivalent rating by a nationally recognized rating agency, if both of the two
named rating agencies cease publishing ratings of commercial paper issuers
generally, and maturing within six months from the date of acquisition;
(d) repurchase obligations of any Lender or of any commercial bank satisfying
the requirements of clause (b) of this definition, having a term of not more
than 30 days, with respect to securities issued or fully guaranteed or insured
by the United States government; (e) securities with maturities of one year or
less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A by S&P or A by Moody’s; (f) securities with maturities of six
months or less from the date of acquisition backed by standby letters of credit
issued by any Lender or any commercial bank satisfying the requirements of
clause (b) of this definition; (g) money market mutual or similar funds that
invest exclusively in assets satisfying the requirements of clauses (a) through
(f) of this definition; (h) money market funds that (i) comply with the criteria
set forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000; or (i) in the case of any Foreign Subsidiary, (x)
direct obligations of the sovereign nation (or any agency thereof) in which such
Foreign Subsidiary is organized or is conducting business or in obligations
fully and unconditionally guaranteed by such sovereign nation (or any agency
thereof), or (y) investments of the type and maturity described in clauses
(a) through (g) above of foreign obligors, which investments or obligors have
ratings described in such clauses or equivalent ratings from comparable foreign
rating agencies, with references in clauses (a), (b) and (d) above to the
“United States” being understood to mean the sovereign nation in which such
Foreign Subsidiary is organized or conducting business or other jurisdiction
sharing the same currency as such sovereign nation.
          “Permitted Non-Filed Domestic Entity Transfer” means any transfer of
inventory from the Borrower or a Subsidiary to a Non-Filed Domestic Entity that
occurs in connection with and for the purpose of facilitating the ultimate sale
of such inventory to a third party in an arm’s length transaction in the
ordinary course of business consistent with past practices; provided that such
transfer is made (x) as an equity investment that is counted against the basket
in Section 6.09(ix) (subject to the cap in the first proviso in Section 6.09) or
(y) in exchange for an intercompany loan that is counted against the basket in
Section 6.03(xiii).
          “Person” shall mean any natural person, corporation, division of a
corporation, partnership, limited liability company, trust, joint venture,
association, company, estate, unincorporated organization or Governmental
Authority or any agency or political subdivision thereof.

26



--------------------------------------------------------------------------------



 



          “Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4062 of ERISA be deemed to be) a “contributing sponsor” as defined
in Section 4001(a)(13) of ERISA or a member of its “controlled group” as defined
in Section 4001(a)(14) of ERISA.
          “Post-Order Transaction Expenses” shall have the meaning set forth in
the Approval Order.
          “Prepayment Period” shall have the meaning given such term in
Section 2.13(a).
          “Pre-Petition Payment” shall mean a payment (by way of adequate
protection or otherwise) of principal or interest or otherwise on account of any
pre-petition Indebtedness or trade payables or other pre-petition claims against
the Borrower or any Guarantor.
          “Prime Rate” shall mean the rate of interest per annum publicly
announced from time to time by JPMCB as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
          “Recovery Event” shall mean any settlement of or payment in respect of
any property or casualty insurance claim or any condemnation proceeding relating
to any asset of the Borrower or any Guarantor, in each case in an amount in
excess of $5,000,000.
          “Register” shall have the meaning given such term in
Section 10.03(b)(iv).
          “Related Parties” shall mean, with respect to any specified Person,
such Person’s Affiliates and the respective directors, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.
          “Remediation Payments” shall mean environmental investigation and
remediation payments constituting Pre-Petition Payments in an aggregate amount
not to exceed $10,000,000 made by the Borrower or the Guarantors in connection
with, or to enable, the sale of plants of the Borrower or the Guarantors
permitted under this Agreement to one or more buyers that are not Affiliates of
the Borrower or the Guarantors.
          “Rent Reserve” shall mean, with respect to any plant, warehouse
distribution center or other operating facility where any Inventory subject to
landlords’ Liens or other Liens arising by operation of law is located, a
reserve equal to one (1) month’s rent at such plant, warehouse distribution
center, or other operating facility, and such other reserve amounts that may be
determined by the Administrative Agent in its reasonable discretion.
          “Reorganization Plan” shall mean a plan of reorganization in any of
the Cases.
          “Required Lenders” shall mean, at any time, Lenders having Tranche A
Commitments at such time (or, if the Total Tranche A Commitment has been
terminated, Lenders holding Tranche A Loans and LC Exposure at such time) and
Lenders holding a portion of the Tranche B Loan at such time (or, if the Tranche
B Loan is not outstanding, Lenders

27



--------------------------------------------------------------------------------



 



holding Tranche B Commitments at such time) representing in excess of 50% of the
sum of (x) the Total Tranche A Commitment at such time (or, if the Total Tranche
A Commitment has been terminated, the Tranche A Total Commitment Usage at such
time) plus (y) the Total Tranche B Commitment at such time.
          “Requisite Super-majority Entities” shall have the meaning given such
term in Section 10.09.
          “Replacement Liens” shall have the meaning set forth in the Approval
Order.
          “Restructuring Costs” shall mean any and all of (i) the costs and
expenses of restructuring, consolidating or closing of any of the plants,
facilities or offices of the Borrower or any of its Subsidiaries, (ii) the costs
of severance or other similar payments relating to the termination of employees
at such plants, facilities or offices, (iii) machine transfer costs or any
similar such costs at such plants, facilities or offices, (iv) costs and
expenses in respect of the termination or settlement of executory contracts and
(v) other non-cash charges in respect of other pre-petition obligations.
          “S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc.
          “Secured Domestic Hedging Obligations” shall mean on any date, all
obligations of the Borrower and the Guarantors in respect of Hedging Agreements,
which obligations are secured by a Lien on any asset of any Domestic Entity.
          “Secured Obligations” shall have the meaning set forth in the Security
and Pledge Agreement.
          “Security and Pledge Agreement” shall mean the Security and Pledge
Agreement dated as of January 9, 2007 by and among the Loan Parties and the
Administrative Agent.
          “Single Employer Plan” shall mean a single employer plan, as defined
in Section 4001(a)(15) of ERISA, that is maintained for employees of the
Borrower or an ERISA Affiliate.
          “Statutory Reserve Rate” shall mean a fraction (expressed as a
decimal), the numerator of which is the number one and the denominator of which
is the number one minus the aggregate of the maximum reserve percentages
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by the Board to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D. Eurodollar Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
          “Subsequent Tranche C Commitment” shall mean the commitment of each
Tranche C Lender to make such amount of the Subsequent Tranche C Loan hereunder
in the amount set forth opposite its name on Annex A hereto or as may be
subsequently set forth in the

28



--------------------------------------------------------------------------------



 



Register from time to time, as the case may be and as the same may be reduced
from time to time pursuant to the last sentence of Section 2.01(c)(ii) and
Sections 2.12 and 2.13. The initial aggregate amount of the Subsequent Tranche C
Loan Commitment is $254,179,759.52.
          “Subsequent Tranche C Commitment Percentage” shall mean, at any time,
with respect to each Tranche C Lender, the percentage obtained by dividing its
Subsequent Tranche C Commitment at such time by the Total Subsequent Tranche C
Commitment.
          “Subsequent Tranche C Commitment Termination Date” shall have the
meaning given such term in Section 2.01(c)(ii).
          “Subsequent Tranche C Loan” shall mean a term loan made by the Lenders
to the Borrower pursuant to Section 2.01(c)(ii).
          “Subsidiary” shall mean, with respect to any Person (in this
definition referred to as the “parent”), any corporation, association or other
business entity (whether now existing or hereafter organized) of which at least
a majority of the securities or other ownership or membership interests having
ordinary voting power for the election of directors is, at the time as of which
any determination is being made, owned or controlled by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.
          “Super-majority First Priority Lenders” shall have the meaning given
such term in Section 10.09.
          “Super-majority Class Lenders” shall have the meaning given such term
in Section 10.09.
          “Super-majority Lenders” shall have the meaning given such term in
Section 10.09.
          “Superpriority Claim” shall mean a claim against the Borrower and any
Guarantor in any of the Cases which is an administrative expense claim having
priority over any or all administrative expenses of the kind specified in
Sections 503(b) or 507(b) of the Bankruptcy Code.
          “Supplemental Approval Order” shall mean an order of the Bankruptcy
Court approving, inter alia, the Borrower’s Borrowing of the Subsequent Tranche
C Loan and the payment of the Total Subsequent Tranche C Fees.
          “Taxes” shall mean any and all present or future taxes, levies,
imposts, duties, deductions, charges or withholdings imposed by any Governmental
Authority.
          “Termination Date” shall mean the earliest to occur of (i) the
Maturity Date, (ii) the Consummation Date and (iii) the acceleration of the
Loans and the termination of the Total Commitment in accordance with the terms
hereof.
          “Termination Event” shall mean (i) a “reportable event”, as such term
is described in Section 4043(c) of ERISA (other than a “reportable event” as to
which the 30-day notice is waived under subsection .22, .23, .25, .27 or .28 of
PBGC Regulation Section 4043) or an event

29



--------------------------------------------------------------------------------



 



described in Section 4068 of ERISA and excluding events which would not be
reasonably likely (as reasonably determined by the Administrative Agent) to have
a material adverse effect on the operations, business, properties, assets or
condition (financial or otherwise) of the Borrower and the Guarantors taken as a
whole, or (ii) the imposition of any Withdrawal Liability on the Borrower or any
ERISA Affiliate, or (iii) providing notice of intent to terminate a Plan
pursuant to Section 4041(c) of ERISA or the treatment of a Plan amendment as a
termination under Section 4041 of ERISA, if such amendment requires the
provision of security, or (iv) the institution of proceedings to terminate a
Plan by the PBGC under Section 4042 of ERISA, or (v) any other event or
condition (other than the commencement of the Cases and the failure to have made
any contribution accrued as of the Filing Date but not paid) which would
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
imposition of any liability under Title IV of ERISA (other than for the payment
of premiums to the PBGC in the ordinary course).
          “Total Commitment” shall mean, at any time, the sum of the Total
Tranche A Commitment, the Total Tranche B Commitment and the Total Tranche C
Commitment at such time.
          “Total First-Priority Commitment” shall mean, at any time, the sum of
the Total Tranche A Commitment and the Total Tranche B Commitment.
          “Total Initial Tranche C Commitment” shall mean, at any time,
(i) prior to the funding of the Initial Tranche C Loan pursuant to
Section 2.01(c)(i), the sum of the Initial Tranche C Commitments at such time
and (ii) on and after funding of the Initial Tranche C Loan pursuant to
2.01(c)(i), the outstanding principal amount of the Initial Tranche C Loan at
such time.
          “Total Subsequent Tranche C Commitment” shall mean, at any time,
(i) prior to the funding of the Subsequent Tranche C Loan pursuant to
Section 2.01(c)(ii), the sum of the Subsequent Tranche C Commitments at such
time and (ii) on and after funding of the Subsequent Tranche C Loan pursuant to
2.01(c)(ii), the outstanding principal amount of the Subsequent Tranche C Loan
at such time.
          “Total Subsequent Tranche C Fees” shall mean the Tranche C Commitment
Fee and the amendment fee payable to the Amended and Restated Lenders holding
Subsequent Tranche C Commitments as set forth in Section 4.03(b).
          “Total Tranche A Commitment” shall mean, any time, the sum of the
Tranche A Commitments at such time.
          “Total Tranche B Commitment” shall mean, at any time, (i) prior to the
funding of the Tranche B Loan pursuant to Section 2.01(b), the sum of the
Tranche B Commitments at such time and (ii) on and after funding of the Tranche
B Loan pursuant to 2.01(b), the outstanding principal amount of the Tranche B
Loan at such time.
          “Total Tranche C Commitment” shall mean, at any time, the aggregate of
the Total Initial Tranche C Commitment and the Total Subsequent Tranche C
Commitment, at such time.

30



--------------------------------------------------------------------------------



 



          “Tranche A Commitment” shall mean the commitment of each Tranche A
Lender to make Tranche A Loans hereunder in the amount set forth opposite its
name in Annex A hereto or as may be subsequently set forth in the Register from
time to time, as the case may be, and as may be reduced from time to time
pursuant to Sections 2.12 and 2.13. The initial aggregate amount of the Tranche
A Commitment is $1,100,000,000.
          “Tranche A Commitment Fee” shall have the meaning given such term in
Section 2.22(a).
          “Tranche A Commitment Percentage” shall mean, at any time, with
respect to each Tranche A Lender, the percentage obtained by dividing its
Tranche A Commitment at such time by the Total Tranche A Commitment or, if the
Tranche A Commitments have been terminated, the Tranche A Commitment Percentage
of each Tranche A Lender that existed immediately prior to such termination.
          “Tranche A Facility” shall mean, at any time, collectively, the
Tranche A Loans outstanding at such time, the aggregate LC Exposure at such time
and the Unused Total Tranche A Commitment at such time.
          “Tranche A Lender” shall mean each Lender having a Tranche A
Commitment or, if the Tranche A Commitments have been terminated, each Lender
holding a Tranche A Loan.
          “Tranche A Loan” shall have the meaning set forth in Section 2.01(a).
          “Tranche A Total Commitment Usage” shall mean, at any time, the sum of
(i) the aggregate outstanding principal amount of all Tranche A Loans and
(ii) the aggregate LC Exposure at such time.
          “Tranche B Commitment” shall mean the commitment of each Tranche B
Lender to make such amount of the Tranche B Loan hereunder in the amount set
forth opposite its name on Annex A hereto or as may be subsequently set forth in
the Register from time to time, as the case may be and as the same may be
reduced from time to time pursuant to the last sentence of Section 2.01(b) and
Sections 2.12 and 2.13. The initial aggregate amount of the Tranche B Commitment
is $500,000,000.
          “Tranche B Commitment Percentage” shall mean, at any time, with
respect to each Tranche B Lender, the percentage obtained by dividing its
Tranche B Commitment at such time by the Total Tranche B Commitment.
          “Tranche B Lender” shall mean each Lender having a Tranche B
Commitment or, if the Tranche B Commitments have been terminated, each Tranche B
Lender holding a portion of the Tranche B Loan.
          “Tranche B Loan” shall have the meaning set forth in Section 2.01(b).
          “Tranche C Commitment Fee” shall have the meaning given such term in
Section 2.22(b).

31



--------------------------------------------------------------------------------



 



          “Tranche C Lender” shall mean each Lender having an Initial Tranche C
Commitment or a Subsequent Tranche C Commitment or, if the Initial Tranche C
Commitments or the Subsequent Tranche C Commitments have been terminated, each
Lender holding a portion of the Initial Tranche C Loan or the Subsequent Tranche
C Loan, as the case may be.
          “Tranche C Loan” shall mean the Initial Tranche C Loan and the
Subsequent Tranche C Loan.
          “Transactions” shall mean the execution, delivery and performance by
the Borrower and Guarantors of this Agreement, the borrowing of Loans, the use
of the proceeds thereof and the request for and issuance of Letters of Credit
hereunder.
          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Alternate
Base Rate.
          “UAW Special Attrition Program Agreement” shall mean the UAW-GM-Delphi
Special Attrition Agreement dated as of March 22, 2006 by and among the
Borrower, General Motors Corporation and the United Automobile, Aerospace and
Agricultural Workers of America, as supplemented on June 5, 2006, a copy of
which has been delivered to the Administrative Agent prior to the Effective
Date, as amended.
          “UCC” shall mean the Uniform Commercial Code as in effect from time to
time in the State of New York; provided, however, that if by reason of any
provisions of law, the perfection or the effect of perfection or non-perfection
of the security interests granted to the Administrative Agent pursuant to the
applicable Loan Document is governed by the Uniform Commercial Code as in effect
in a jurisdiction of the United States other than New York, then “UCC” shall
mean the Uniform Commercial Code as in effect from time to time in such other
jurisdiction for purposes of the provisions of each Loan Document.
          “Uncollateralized LC Exposure” shall mean, at any time, (i) the
aggregate LC Exposure at such time less (ii) the aggregate LC Exposure for which
Cash Collateralization has been made in accordance with Section 2.03(j) prior to
such time and which Cash Collateralization is in effect at such time.
          “Unused Total Tranche A Commitment” shall mean, at any time, (i) the
Total Tranche A Commitment less (ii) the Tranche A Total Commitment Usage.
          “Withdrawal Liability” shall mean liability to a Multiemployer Plan as
a result of a complete or partial withdrawal from such Multiemployer Plan, as
such term is defined in Part I of Subtitle E of Title IV of ERISA.
          “Wholly-Owned” shall mean, as to any Guarantor (or any other
Subsidiary of the Borrower), any other Person all of the capital stock (or other
equivalent ownership interests) of which (other than directors’ qualifying
shares or nominal shares held by employees, in each case as required by law) is
owned by such Guarantor (or such other Subsidiary of the Borrower) directly and
or through other Wholly-Owned Subsidiaries.

32



--------------------------------------------------------------------------------



 



     SECTION 1.02 Terms Generally. (a) The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (i) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (iii) the words “herein”, “hereof’ and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Section of, and Exhibits and Schedules to, this Agreement and
(v) the words “asset” and “property” shall construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
     (a) When a change in any amount, percentage, reserve, eligibility criteria
or other item in the definitions of the terms “Borrowing Base”, “Eligible
Inventory”, “Eligible Receivables”, “Fixed Asset Component”, “Inventory
Reserves” and “Rent Reserve” is to be determined in the Administrative Agent’s
“reasonable discretion”, such change shall become effective on the date that is
ten (10) days after delivery of a written notice thereof to the Borrower (a
“Borrowing Base Change Notice”), or immediately, without prior written notice,
during the continuance of an Event of Default; provided that (regardless of
whether an Event of Default is continuing) no change set forth in a Borrowing
Base Change Notice shall be required to be reflected in the next Borrowing Base
Certificate delivered by the Borrower if such Borrowing Base Change Notice is
delivered to the Borrower less than ten (10) days prior to the date such
Borrowing Base Certificate is required to be delivered hereunder.
     SECTION 1.03 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall been
withdrawn or such provision amended in accordance herewith.
SECTION 2. AMOUNT AND TERMS OF CREDIT
     SECTION 2.01 Commitments of the Lenders.
          (a) Tranche A Revolving Commitment. (i) Each Tranche A Lender
severally and not jointly with the other Tranche A Lenders agrees, upon the
terms and subject to the conditions

33



--------------------------------------------------------------------------------



 



herein set forth, to make revolving credit loans (each a “Tranche A Loan” and
collectively, the “Tranche A Loans”) to the Borrower at any time and from time
to time during the Availability Period in an aggregate principal amount not to
exceed, when added to its LC Exposure, the Tranche A Commitment of such Lender,
which Tranche A Loans may be repaid and reborrowed in accordance with the
provisions of this Agreement; provided that (A) at no time, after giving effect
to any proposed Borrowing to be made at such time, shall the sum of the then
outstanding aggregate principal amount of the Tranche A Loans plus the then LC
Exposure exceed the Total Tranche A Commitment at such time and (B) at no time,
after giving effect to any proposed Borrowing to be made at such time, shall the
sum of the then outstanding aggregate principal amount of the Tranche A Loans
plus the then LC Exposure plus the then outstanding aggregate principal amount
of the Tranche B Loan exceed the amount equal to (i) the lesser of (x) the Total
First-Priority Commitment at such time and (y) the Borrowing Base, minus (ii) if
Available Liquidity at such time is, after giving effect to such Borrowing, less
than $500,000,000, $200,000,000.
          (ii) Each Borrowing of a Tranche A Loan shall be made by the Tranche A
Lenders pro rata in accordance with their respective Tranche A Commitments;
provided, however, that the failure of any Tranche A Lender to make any Tranche
A Loan shall not relieve the other Tranche A Lenders of their obligations to
lend.
          (b) Tranche B Term Loan Commitment. (i) Each Tranche B Lender,
severally and not jointly with the other Tranche B Lenders agrees, upon the
terms and subject to the conditions herein set forth, to make available to the
Borrower on the Effective Date term loans in an aggregate principal amount equal
to such Tranche B Lender’s Tranche B Commitment (all such loans, collectively,
the “Tranche B Loan”), in each case as provided in Section 4.01; provided that
at such time, after giving effect to such Borrowing, the sum of the then
outstanding aggregate principal amount of the Tranche A Loans plus the then LC
Exposure plus the then outstanding aggregate principal amount of the Tranche B
Loan shall not exceed the amount equal to (i) the lesser of (x) the Total
First-Priority Commitment at such time and (y) the Borrowing Base, minus (ii) if
Available Liquidity at such time is, giving effect to such Borrowing, less than
$500,000,000, $200,000,000. Once repaid, the Tranche B Loan may not be
reborrowed. The Tranche B Commitment of each Tranche B Lender shall be reduced
to zero upon the funding of the Tranche B Loan on the Effective Date.
          (ii) The Tranche B Loan shall be made by the Tranche B Lenders pro
rata in accordance with their respective Tranche B Commitment; provided,
however, that the failure of any Tranche B Lender to make its Tranche B Loan
shall not in itself relieve the other Tranche B Lenders of their obligations to
lend.
          (c) Tranche C Term Loan Commitment. (i) Each Tranche C Lender,
severally and not jointly with the other Tranche C Lenders agrees, upon the
terms and subject to the conditions herein set forth, to make available to the
Borrower on the Effective Date term loans in an aggregate principal amount equal
to such Tranche C Lender’s Initial Tranche C Commitment (all such loans,
collectively, the “Initial Tranche C Loan”), in each case as provided in Section
4.01. The Initial Tranche C Commitment of each Tranche C Lender shall be reduced
to zero upon the funding of the Initial Tranche C Loan on the Effective Date.

34



--------------------------------------------------------------------------------



 



          (ii) Each Tranche C Lender, severally and not jointly with the other
Tranche C Lenders agrees, upon the terms and subject to the conditions herein
set forth, to make available to the Borrower on the last day of the then
Interest Period of the Initial Tranche C Loan term loans in an aggregate
principal amount equal to such Tranche C Lender’s Subsequent Tranche C
Commitment (all such loans, collectively, the “Subsequent Tranche C Loan”). The
Subsequent Tranche C Commitment of each Tranche C Lender shall be reduced to
zero on the earlier of (x) the funding date of the Subsequent Tranche C Loan and
(y) June 9, 2008 (such date, the “Subsequent Tranche C Commitment Termination
Date”).
          (iii) Each of the Initial Tranche C Loan and the Subsequent Tranche C
Loan shall be made by the Tranche C Lenders pro rata in accordance with their
respective Initial Tranche C Commitment or Subsequent Tranche C Commitment, as
the case may be; provided, however, that the failure of any Tranche C Lender to
make its Initial Tranche C Loan or Subsequent Tranche C Loan shall not in itself
relieve the other Tranche C Lenders of their obligations to lend.
          (iv) Once repaid, no Tranche C Loan may be reborrowed.
          (d) Each Borrowing shall be comprised entirely of ABR Loans or
Eurodollar Loans as the Borrower may request in accordance herewith. Each Lender
at its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Eurodollar Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.
          (e) At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is in an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 and not less than $1,000,000 provided, that an ABR
Borrowing may be in an aggregate amount that is equal to the entire Unused Total
Tranche A Commitment or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.03(e). Borrowings of more than one
Type may be outstanding at the same time.
          (f) Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.
          (g) Any Cash Collateral included in Available Liquidity at any time
may be transferred by the Borrower out of the applicable segregated account only
if and to the extent that, after giving effect to such transfer, (1) the
Borrower shall be in compliance with the provisos set forth in
Section 2.01(a)(i) and Section 2.01(b)(i) and (2) no Default shall have occurred
and be continuing.
     SECTION 2.02 [Reserved].
     SECTION 2.03 Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account or

35



--------------------------------------------------------------------------------



 



the account of any Subsidiary, in a form reasonably acceptable to the
Administrative Agent and the Issuing Lender, and the Issuing Lender hereby
agrees to issue such requested Letters of Credit, at any time and from time to
time during the Availability Period. In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the Issuing Lender relating
to any Letter of Credit, the terms and conditions of this Agreement shall
control. At no time shall a Letter of Credit be issued if (i) the sum of the
then outstanding aggregate principal amount of the Tranche A Loans plus the LC
Exposure (inclusive of the amount of such proposed Letter of Credit) would
exceed the Total Tranche A Commitment at such time and (ii) the sum of the then
outstanding aggregate principal amount of the Tranche A Loans plus the then LC
Exposure (inclusive of the amount of such proposed Letter of Credit) plus the
then outstanding aggregate principal amount of the Tranche B Loan would exceed
the amount equal to (A) the lesser of (x) the Total First-Priority Commitment at
such time and (y) the Borrowing Base, minus (B) if Available Liquidity at such
time is, after giving effect to such proposed Letter of Credit, less than
$500,000,000, $200,000,000. All Existing Letters of Credit outstanding on the
Effective Date shall, on the Effective Date, be deemed to be Letters of Credit
issued hereunder.
          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Lender) to the
Issuing Lender and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (b) of this
Section), the amount of such Letter of Credit, the Person for whose account such
Letter of Credit shall be issued, the name and address of the beneficiary
thereof and such other information as shall be reasonably necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the Issuing
Lender, the Borrower also shall submit a letter of credit application on the
Issuing Lender’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension the LC Exposure shall not exceed
$325,000,000. No Issuing Lender shall permit any such issuance, renewal,
extension or amendment resulting in an increase in the amount of any Letter of
Credit to occur if such Issuing Lender has received notice from the
Administrative Agent or the Required Lenders that the conditions to such
issuance, renewal, extension or amendment have not been met.
          (c) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) 365 days (such 365th
day, the “LC Outside Date”) after the Maturity Date; provided that any Letter of
Credit with a one-year term may provide for the renewal thereof for additional
one-year periods (which shall in no event extend beyond the date referred to in
clause (ii) above). Notwithstanding the foregoing, if the date of the required
notification of intent to or not to renew

36



--------------------------------------------------------------------------------



 



or extend a Letter of Credit for an additional year (the “LC Notification Date”)
occurs prior to the Maturity Date, but such Letter of Credit, if extended or
renewed for an additional year, would expire after the LC Outside Date, such
notification may be given (in the case of any Letter of Credit that requires
affirmative notification of intent to extend or renew) or withheld (in the case
of any Letter of Credit that requires notification of intent not to extend or
renew), and the maturity of such Letter of Credit may extend for a period of up
to one year following the date of such renewal or extension, provided that
(A) on or prior to the LC Notification Date, the Borrower shall deposit cash in
the Letter of Credit Account in an amount equal to 105% of such Letter of Credit
as collateral security for the Borrower’s reimbursement obligations in
connection therewith, such cash to be remitted to the Borrower upon and to the
extent of the expiration, cancellation or other termination or satisfaction of
such reimbursement obligations and (B) if requested by the Issuing Lender, the
Borrower shall promptly (but in no event later than the Maturity Date) execute
and deliver a letter of credit reimbursement agreement in form and substance
satisfactory to the Issuing Lender in connection with such renewal or extension.
          (d) Participations. By the issuance (or, in the case of an Existing
Letter of Credit, the deemed issuance) of a Letter of Credit (or an amendment to
a Letter of Credit including any amendment increasing the amount thereof) and
without any further action on the part of the Issuing Lender or the Tranche A
Lenders, the Issuing Lender hereby grants to each Tranche A Lender, and each
Tranche A Lender hereby acquires from the Issuing Lender, a participation in
such Letter of Credit equal to such Tranche A Lender’s Tranche A Commitment
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Tranche A
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent for the account of the Issuing Lender, such Tranche A Lender’s Tranche A
Commitment Percentage of each LC Disbursement made by the Issuing Lender and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason. Each Tranche A Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence of an Event of Default or reduction or
termination of the Tranche A Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.
          (e) Reimbursement. If the Issuing Lender shall make any LC
Disbursement in respect of a Letter of Credit (including any Letter of Credit
issued for the account of any Subsidiary), the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on the Business Day
immediately following the day that the Borrower receives notice of such LC
Disbursement; provided, that, the Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.04(a) that such
payment be financed with an ABR Borrowing in an equivalent amount and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Borrowing. If the Borrower fails to
make such payment when due, the Administrative Agent shall notify each Tranche A
Lender of the applicable LC Disbursement, the payment then due from the Borrower
in respect thereof and such Tranche A Lender’s Tranche A Commitment Percentage
thereof. Promptly following receipt of such notice, each Tranche A Lender shall
pay to the Administrative Agent its Tranche A Commitment Percentage of the
payment then due to

37



--------------------------------------------------------------------------------



 



the Issuing Lender from the Borrower, in the same manner as provided in
Section 2.05 with respect to Tranche A Loans made by such Tranche A Lender (and
Section 2.05 shall apply, mutatis mutandis, to the payment obligations of the
Tranche A Lenders), and the Administrative Agent shall promptly pay to the
Issuing Lender the amounts so received by it from the Tranche A Lenders.
Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the Issuing Lender or, to the extent that Tranche A Lenders have
made payments pursuant to this paragraph to reimburse the Issuing Lender, then
to such Tranche A Lenders and the Issuing Lender as their interests may appear.
Any payment made by a Tranche A Lender pursuant to this paragraph to reimburse
the Issuing Lender for any LC Disbursement (other than the funding of ABR Loans
as contemplated above) shall not constitute a Tranche A Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.
          (f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Lender under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Tranche A Lenders nor the Issuing Lender, nor any
of their Related Parties, shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Lender; provided, that the foregoing shall not be construed to excuse
the Issuing Lender from liability to the Borrower to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Lender’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence, bad faith or willful
misconduct on the part of the Issuing Lender, its directors, officers, employees
or affiliates (as finally determined by a court of competent jurisdiction), the
Issuing Lender shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Lender may, in its reasonable discretion, either
accept and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

38



--------------------------------------------------------------------------------



 



          (g) Disbursement Procedures. The Issuing Lender shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Lender shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Lender has made or
will make an LC Disbursement thereunder; provided, that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Lender and the Tranche A Lenders with respect to any such
LC Disbursement.
          (h) Interim Interest. If the Issuing Lender shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Loans; provided,
that, if the Borrower fails to reimburse such LC Disbursement when due pursuant
to paragraph (e) of this Section, then Section 2.09 shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing
Lender, except that interest accrued on and after the date of payment by any
Tranche A Lender pursuant to paragraph (e) of this Section to reimburse the
Issuing Lender shall be for the account of such Tranche A Lender to the extent
of such payment.
          (i) Replacement of the Issuing Lender. An Issuing Lender may be
replaced at any time by written agreement among the Borrower, the Administrative
Agent, the replaced Issuing Lender and the successor Issuing Lender. The
Administrative Agent shall notify the Tranche A Lenders of any such replacement
of an Issuing Lender. At the time any such replacement shall become effective,
the Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Lender pursuant to Section 2.22. From and after the effective date of
any such replacement, (i) the successor Issuing Lender shall have all the rights
and obligations of an Issuing Lender under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Lender” shall be deemed to refer to such successor or to any previous
Issuing Lender, or to such successor and all previous Issuing Lenders, as the
context shall require. After the replacement of a Issuing Lender hereunder, the
replaced Issuing Lender shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Lender under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.
          (j) Replacement of Letters of Credit; Cash Collateralization. Upon or
prior to the occurrence of the Termination Date the Borrower shall (i) cause all
Letters of Credit which expire after the Termination Date to be returned to the
Issuing Lender undrawn and marked “cancelled” or, to the extent the Borrower is
unable to return any of the Letters of Credit, (ii) either (x) provide one or
more “back-to-back” letters of credit to one or more Issuing Lenders in a form
reasonably satisfactory to each such Issuing Lender that is a beneficiary of
such “back-to-back” letter of credit and the Administrative Agent, issued by a
bank reasonably satisfactory to each such Issuing Lender and the Administrative
Agent, and/or (y) deposit cash in the Letter of Credit Account, the sum of
(x) and (y) of this sentence to be in an aggregate amount equal to 105% of
Uncollateralized LC Exposure as collateral security for the Borrower’s
reimbursement obligations in connection therewith, such cash to be remitted to
the Borrower upon and to the extent of the expiration, cancellation or other
termination or satisfaction of such reimbursement obligations (“Cash
Collateralization”). The Administrative Agent shall have exclusive dominion

39



--------------------------------------------------------------------------------



 



and control, including the exclusive right of withdrawal, over such account.
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole reasonable discretion of the
Administrative Agent (in accordance with its usual and customary practices for
investments of this type) and at the Borrower’s risk and reasonable expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Lender for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time and upon expiration or
cancellation (or backstop as set forth in clause (x) above) of the related
Letter of Credit or other termination or satisfaction of the Borrower’s
reimbursement obligations with respect thereto, such cash shall be promptly
remitted to the Borrower.
          (k) Issuing Lender Agreements. Unless otherwise requested by the
Administrative Agent, each Issuing Lender shall report in writing to the
Administrative Agent (i) on the first Business Day of each week, the daily
activity (set forth by day) in respect of Letters of Credit during the
immediately preceding week, including all issuances, extensions, amendments and
renewals, all expirations and cancellations and all disbursements and
reimbursements, (ii) on or prior to each Business Day on which such Issuing
Lender expects to issue, amend, renew or extend any Letter of Credit, the date
of such issuance, amendment, renewal or extension, and the aggregate face amount
of the Letters of Credit to be issued, amended, renewed, or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), it being understood
that such Issuing Lender shall not permit any issuance, renewal, extension or
amendment resulting in an increase in the amount of any Letter of Credit to
occur if such Issuing Lender has received notice from the Administrative Agent
or the Required Lenders that the conditions to such issuance, extension or
amendment have not been met, (iii) on each Business Day on which such Issuing
Lender makes any LC Disbursement, the date of such LC Disbursement and the
amount of such LC Disbursement, (iv) on any Business Day on which the Borrower
fails to reimburse an LC Disbursement required to be reimbursed to such Issuing
Lender on such day, the date of such failure, the Borrower and the amount of
such LC Disbursement and (v) on any other Business Day, such other information
as the Administrative Agent shall reasonably request.
     SECTION 2.04 Requests for Borrowings.
          (a) Tranche A Loans. Unless otherwise agreed to by the Administrative
Agent in connection with making the initial Loans, to request a Borrowing of
Tranche A Loans, the Borrower shall notify the Administrative Agent of such
request by telephone (x) in the case of a Eurodollar Borrowing, not later than
1:00 p.m., New York City time, three (3) Business Days before the date of the
proposed Borrowing and (y) in the case of an ABR Borrowing, not later than
12:00 p.m., New York City time, on the date of the proposed Borrowing; provided
that, (i) any such notice of an ABR Borrowing to finance the reimbursement of an
LC Disbursement as contemplated by Section 2.03(e) may be given not later than
11:00 a.m., New York City time, on the date of the proposed Borrowing and
(ii) any such notice of a Eurodollar Borrowing to be advanced on the Effective
Date may be given not later than 11:00 a.m., New York City time, on the
Effective Date. Each such telephonic Borrowing Request shall be irrevocable and
shall be confirmed promptly by hand delivery, courier or telecopy to the
Administrative Agent of a

40



--------------------------------------------------------------------------------



 



written Borrowing Request in a form reasonably acceptable to the Administrative
Agent and signed by the Borrower. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.01:
     (i) the aggregate amount of the requested Borrowing;
     (ii) the date of such Borrowing, which shall be a Business Day;
     (iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
     (iv) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section 2.04(a), the
Administrative Agent shall advise each Tranche A Lender of the details thereof
and of the amount of such Tranche A Lender’s Tranche A Loan to be made as part
of the requested Borrowing.
          (b) Tranche B Loan. To request the Borrowing of the Tranche B Loan,
the Borrower shall notify the Administrative Agent of such request by telephone
(x) in the case of a Eurodollar Borrowing, not later than 11:00 a.m., New York
City time, on the date of the proposed Borrowing and (y) in the case of an ABR
Borrowing, not later than 12:00 noon, New York City time on the date of the
proposed Borrowing. Such telephonic notice shall be irrevocable and shall be
confirmed promptly by hand delivery, courier or telecopy to the Administrative
Agent of a written Borrowing Request in a form reasonably acceptable to the
Administrative Agent and signed by the Borrower. Such telephone and written
Borrowing Request shall specify the following information in compliance with
Section 2.01:
     (i) the aggregate amount of the requested Borrowing (which shall be the
amount of the Total Tranche B Commitment);
     (ii) the date of such Borrowing, which shall be a Business Day and the
Effective Date;
     (iii) the portion of the Tranche B Loan that is to initially be an ABR
Borrowing and that is to initially be a Eurodollar Borrowing; and
     (iv) in the case of such portion of the Tranche B Loan that is a Eurodollar
Borrowing, the initial Interest Period applicable thereto, which shall be a
period contemplated by the definition of the term “Interest Period”.
If no election as to the Type of Borrowing is specified, then the Tranche B Loan
shall initially be an ABR Borrowing. If no Interest Period is specified with
respect to any portion of the Tranche B Loan that is to initially be a
Eurodollar Borrowing, then the Borrower shall be deemed to have

41



--------------------------------------------------------------------------------



 



selected an Interest Period of one month’s duration. Promptly following receipt
of the Borrowing Request in accordance with this Section 2.04(b), the
Administrative Agent shall advise each Tranche B Lender of the details thereof
and of the amount of such Tranche B Lender’s Loan to be made as part of the
requested Borrowing (which shall be equal to such Tranche B Lender’s Tranche B
Commitment).
          (c) Tranche C Loan. To request the Borrowing of either Tranche C Loan,
the Borrower shall notify the Administrative Agent of such request by telephone
(x) in the case of a Eurodollar Borrowing, not later than 11:00 a.m., New York
City time, on the date of the proposed Borrowing and (y) in the case of an ABR
Borrowing, not later than 12:00 noon, New York City time on the date of the
proposed Borrowing. Such telephonic notice shall be irrevocable and shall be
confirmed promptly by hand delivery, courier or telecopy to the Administrative
Agent of a written Borrowing Request in a form reasonably acceptable to the
Administrative Agent and signed by the Borrower. Such telephone and written
Borrowing Request shall specify the following information in compliance with
Section 2.01:
     (i) the aggregate amount of the requested Borrowing (which shall be the
amount of the Total Initial Tranche C Commitment, in the case of the Borrowing
of the Initial Tranche C Loan, and the amount of the Total Subsequent Tranche C
Commitment, in the case of the Borrowing of the Subsequent Tranche C Loan);
     (ii) the date of such Borrowing, which shall be (x) a Business Day and
(y) in the case of the Initial Tranche C Loan, the Effective Date and in the
case of the Subsequent Tranche C Loan, the last day of the Interest Period then
applicable to the Initial Tranche C Loan;
     (iii) the portion of such Borrowing that is to initially be an ABR
Borrowing and that is to initially be a Eurodollar Borrowing; and
     (iv) in the case of such Borrowing that is a Eurodollar Borrowing, the
initial Interest Period applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall initially be an ABR Borrowing. If no Interest Period is
specified with respect to any portion of either Tranche C Loan that is to
initially be a Eurodollar Borrowing, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of the Borrowing Request in accordance with this Section 2.04(c), the
Administrative Agent shall advise each Tranche C Lender of the details thereof
and of the amount of such Tranche C Lender’s Loan to be made as part of the
requested Borrowing (which shall be equal to such Tranche C Lender’s Initial
Tranche C Commitment or Subsequent Tranche C Commitment, as the case may be).
     SECTION 2.05 Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received,

42



--------------------------------------------------------------------------------



 



in like funds, to an account of the Borrower maintained with the Administrative
Agent and designated by the Borrower in the applicable Borrowing Request;
provided that ABR Loans made to finance the reimbursement of an LC Disbursement
as provided in Section 2.03(e) shall be remitted by the Administrative Agent to
the Issuing Lender.
          (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
     SECTION 2.06 Interest Elections. (a) Each Borrowing of Tranche A Loans, the
Borrowing of the Tranche B Loan, the Borrowing of the Initial Tranche C Loan and
the Borrowing of the Subsequent Tranche C Loan initially shall be of the Type
or, in the case of the Tranche B Loan, the Initial Tranche C Loan and the
Subsequent Tranche C Loan, Types specified in the applicable Borrowing Request
and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request. Thereafter, the Borrower may
elect to convert such Borrowings to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders of the same
Class comprising such Borrowing, and the Tranche A Loans, Tranche B Loan and
Tranche C Loan, as the case may be, comprising each such Type shall be
considered a separate Borrowing.
          (b) To make an Interest Election Request pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by telephone by
(x) in the case of a Eurodollar Borrowing, not later than 1:00 p.m. New York
City time, three (3) Business Days before the effective date of such election
and (y) in the case of an ABR Borrowing, not later than 12:00 p.m., New York
City time, on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery, courier or telecopy to the Administrative Agent of a written Interest
Election Request in a form reasonably acceptable to the Administrative Agent and
signed by the Borrower.
          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.01:

43



--------------------------------------------------------------------------------



 



     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
          (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of such Lender’s portion of each resulting Borrowing.
          (e) If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be continued as
a Eurodollar Borrowing having an Interest Period of one month. Notwithstanding
any contrary provision hereof, if an Event of Default has occurred and is
continuing, then, so long as an Event of Default is continuing (i) no
outstanding Borrowing may be converted to or continued as a Eurodollar Borrowing
and (ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.
     SECTION 2.07 [Reserved].
     SECTION 2.08 Interest on Loans.
          (a) Subject to the provisions of Section 2.09, each ABR Loan shall
bear interest (computed on the basis of the actual number of days elapsed over a
year of 360 days or, when the Alternate Base Rate is based on the Prime Rate, a
year with 365 days or 366 days in a leap year) at a rate per annum equal to the
Alternate Base Rate plus (A) if a Tranche A Loan, 3.00%, (B) if a Tranche B
Loan, 3.00% and (C) if a Tranche C Loan, 4.25%; provided that if the applicable
Alternate Base Rate at the time of determination of the interest rate for a
Tranche B Loan or a Tranche C Loan is below 4.25%, the Alternate Base Rate for
such Tranche B Loan or Tranche C Loan for such Interest Period shall be deemed
to be 4.25%.
          (b) Subject to the provisions of Section 2.09, each Eurodollar Loan
shall bear interest (computed on the basis of the actual number of days elapsed
over a year of 360 days) at a

44



--------------------------------------------------------------------------------



 



rate per annum equal, during each Interest Period applicable thereto, to the
Adjusted LIBO Rate for such Interest Period in effect for such Borrowing plus
(A) if a Tranche A Loan, 4.00%, (B) if a Tranche B Loan, 4.00% and (C) if a
Tranche C Loan, 5.25%; provided that if the applicable Adjusted LIBO Rate at the
time of determination of the interest rate for a Tranche B Loan or a Tranche C
Loan is below 3.25%, the Adjusted LIBO Rate for such Tranche B Loan or Tranche C
Loan for such Interest Period shall be deemed to be 3.25%.
          (c) Accrued interest on all Loans shall be payable in arrears on each
Interest Payment Date applicable thereto, on the Termination Date and after the
Termination Date on demand and (with respect to Eurodollar Loans) upon any
repayment or prepayment thereof (on the amount prepaid).
     SECTION 2.09 Default Interest. If the Borrower or any Guarantor, as the
case may be, shall default in the payment of the principal of or interest on any
Loan or in the payment of any other amount becoming due hereunder (including the
reimbursement pursuant to Section 2.03(e) of any LC Disbursements), whether at
stated maturity, by acceleration or otherwise, the Borrower or such Guarantor,
as the case may be, shall on demand from time to time pay interest, to the
extent permitted by law, on all Loans and overdue amounts up to (but not
including) the date of actual payment (after as well as before judgment) at a
rate per annum (computed on the basis of the actual number of days elapsed over
a year of 360 days or when the Alternate Base Rate is applicable and is based on
the Prime Rate, a year with 365 days or 366 days in a leap year) equal to
(x) the rate then applicable for such Borrowings plus 2.0% and (y) in the case
of all other amounts, the rate applicable for Alternate Base Rate plus 2.0%.
     SECTION 2.10 Alternate Rate of Interest. In the event, and on each
occasion, that on the day two Business Days prior to the commencement of any
Interest Period for a Eurodollar Loan, the Administrative Agent shall have
determined (which determination shall be conclusive and binding upon the
Borrower absent manifest error) that reasonable means do not exist for
ascertaining the applicable Adjusted LIBO Rate, the Administrative Agent shall,
as soon as practicable thereafter, give written, facsimile or telegraphic notice
of such determination to the Borrower and the Lenders, and any request by the
Borrower for a Borrowing of Eurodollar Loans (including pursuant to a
refinancing with Eurodollar Loans) pursuant to Section 2.04 shall be deemed a
request for a Borrowing of ABR Loans. After such notice shall have been given
and until the circumstances giving rise to such notice no longer exist, each
request for a Borrowing of Eurodollar Loans shall be deemed to be a request for
a Borrowing of ABR Loans.
     SECTION 2.11 Repayment of Loans; Evidence of Debt.
          (a) The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan on the Termination Date.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

45



--------------------------------------------------------------------------------



 



          (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type and Class thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
          (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
          (e) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) in a form furnished
by the Administrative Agent and reasonably acceptable to the Borrower.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 10.03 to the
extent requested by the Lender assignee) be represented by one or more
promissory notes in such form payable to the order of the payee named therein
(or, if such promissory note is a registered note, to such payee and its
registered assigns).
     SECTION 2.12 Optional Termination or Reduction of Commitment. Upon at least
one Business Day’s prior written notice to the Administrative Agent, the
Borrower may at any time in whole permanently terminate, or from time to time in
part permanently reduce, the Unused Total Tranche A Commitment, the Tranche B
Commitment, the Initial Tranche C Commitment and the Subsequent Tranche C
Commitment. Each such reduction of the Commitments shall be in the principal
amount of $1,000,000 or any integral multiple thereof. Simultaneously with each
reduction or termination of the Tranche A Commitment, the Borrower shall pay to
the Administrative Agent for the account of each Tranche A Lender the Tranche A
Commitment Fee accrued and unpaid on the amount of the Tranche A Commitment of
such Tranche A Lender so terminated or reduced through the date thereof.
Simultaneously with each reduction or termination of the Subsequent Tranche C
Commitment, the Borrower shall, subject to entry by the Bankruptcy Court of the
Supplemental Approval Order, pay to the Administrative Agent for the account of
each Tranche C Lender holding a Subsequent Tranche C Commitment the Tranche C
Commitment Fee, accrued and unpaid on the amount of the Subsequent Tranche C
Commitment of such Tranche C Lender so terminated or reduced through the date
thereof. Any reduction of any Commitment of a Class pursuant to this Section
shall be applied pro rata to reduce the applicable Commitment of each Lender of
such Class.
     SECTION 2.13 Mandatory Prepayment; Commitment Termination.
          (a) If at any time the aggregate principal amount of the outstanding
Tranche A Loans plus the aggregate principal amount of the outstanding Tranche B
Loan plus the LC Exposure exceeds the amount (the “Maximum Amount”) equal to
(A) the lesser of (x) the Total First-Priority Commitment at such time and
(y) the Borrowing Base, minus (B) if Available Liquidity at such time is less
than $500,000,000, $200,000,000 (any such excess amount, the

46



--------------------------------------------------------------------------------



 



“Excess Drawn Amount”), the Borrower will within the Prepayment Period (i) make
a prepayment in an amount, if any, necessary to cause the aggregate principal
amount of the outstanding Tranche A Loans plus the aggregate principal amount of
the outstanding Tranche B Loan plus the LC Exposure to be equal to or less than
the Maximum Amount, such prepayment to be applied to repay Tranche A Loans (with
no corresponding commitment reduction) and/or Tranche B Loan as directed by the
Borrower, and (ii) if, after giving effect to the prepayment in full of the
Tranche A Loans and the Tranche B Loan, the Uncollateralized LC Exposure exceeds
the Maximum Amount, deposit into the Letter of Credit Account an amount equal to
105% of the amount by which the Uncollateralized LC Exposure so exceeds the
Lesser Amount, provided that, if on any date thereafter, the Maximum Amount (as
recalculated on such date) exceeds the LC Exposure plus the outstanding Tranche
A Loans plus the outstanding Tranche B Loan on such date, any amount deposited
into the Letter of Credit Account pursuant to subclause (ii) above shall be
returned to the Borrower. For purposes hereof, “Prepayment Period” shall mean
within one Business Day or, if a Qualifying GM Borrowing Notice has been
delivered by the Borrower to General Motors Corporation, within three Business
Days, and a “Qualifying GM Borrowing Notice” shall mean a notice of borrowing
delivered by the Borrower to General Motors Corporation requesting a borrowing
under the GM-Delphi Agreement in accordance with the terms of the GM-Delphi
Agreement in an amount at least equal to the Excess Drawn Amount so long as, at
such time, such amount shall then be fully available and permitted to be drawn
by the Borrower under the GM-Delphi Agreement.
          (b) If on any date the Borrower or any Guarantor shall receive Net
Cash Proceeds from (x) any Asset Sale or (y) any Recovery Event (except to the
extent that Net Cash Proceeds received in connection with such Recovery Event
are applied within 180 days of receipt thereof to the replacement or repair of
the assets giving rise thereto), and in each case, the aggregate amount of all
Net Cash Proceeds from Asset Sales and Recovery Events received by the Borrower
and the Guarantors from Asset Sales and Recovery Events occurring on and after
the Closing Date exceeds $125,000,000 then (without duplication of any reduction
to the Borrowing Base as a result of such Asset Sale or Recovery Event), an
amount equal to 66-2/3% of such excess Net Cash Proceeds received on such date
shall be promptly, and in any event, within 10 days after such date, at the
Borrower’s option, either (i)(A) first, applied to the prepayment of the Tranche
B Loan, (B) second, applied to the prepayment of the Tranche A Loans (with a
corresponding permanent reduction of the Total Tranche A Commitments) and (C)
third, solely on and after the First-Priority Tranches Payout Date has occurred
and to the extent permitted by the Approval Order, applied to the prepayment of
the Tranche C Loan or (ii) deposited into a cash collateral account maintained
with the Administrative Agent for the benefit of the holders of Liens and claims
granted under the Approval Order in the order of priority set forth therein;
provided that the Borrower shall be permitted to request approval of the
Bankruptcy Court to use such proceeds in accordance with Section 363 of the
Bankruptcy Code so long as such uses are permitted under this Agreement and
subject to the rights of parties in interest to contest such request, and
provided further that the Borrower may elect to apply a portion of such Net Cash
Proceeds pursuant to clause (i) above and the remaining portion pursuant to
clause (ii) above. If, prior to the occurrence of the First-Priority Tranches
Payout Date, after giving effect to the application of Net Cash Proceeds
described in sub-clauses (A) and (B) of clause (i) of the preceding sentence,
there shall remain any Net Cash Proceeds, such Net Cash Proceeds shall not be
subject to the prepayment provisions of this Section 2.13(b), but remain subject
to the Liens securing the Secured Obligations in accordance with the Loan
Documents and the Approval Order.

47



--------------------------------------------------------------------------------



 



          (c) Upon the Termination Date, the Total Commitment shall be
terminated in full and the Borrower shall repay the Loans in full.
     SECTION 2.14 Optional Prepayment of Loans.

  (a)   The Borrower shall have the right at any time and from time to time to
prepay any Loans, in whole or in part, (x) with respect to Eurodollar Loans,
upon written or facsimile notice received by 1:00 p.m. New York City time three
Business Days’ prior to the proposed date of prepayment and (y) with respect to
ABR Loans on the same Business Day upon written or facsimile notice by 12:00
noon New York City time on the proposed date of prepayment; provided, however,
that (i) each such partial prepayment (other than a prepayment of all
outstanding Loans of any Class) shall be in multiples of $1,000,000, (ii) no
prepayment of Eurodollar Loans shall be permitted pursuant to this
Section 2.14(a) other than on the last day of an Interest Period applicable
thereto unless such prepayment is accompanied by the payment of the amounts
required by Section 2.17 and (iii) no prepayment of the Tranche C Loan shall be
permitted or made pursuant to this Section 2.14(a) except in accordance with the
Approval Order, and in no event shall any such prepayment of the Tranche C Loan
be made prior to the occurrence of the First-Priority Tranches Payout Date.

          (b) Each notice of prepayment shall specify the prepayment date, the
principal amount of the Loans to be prepaid (it being understood that no
prepayment of the Tranche C Loan shall be permitted or made pursuant to
Section 2.14(a) prior to the occurrence of the First-Priority Tranches Payout
Date) and in the case of Eurodollar Loans, the Borrowing or Borrowings pursuant
to which made, and, subject to the last sentence of this Section 2.14(b), shall
be irrevocable and shall commit the Borrower to prepay such Loan by the amount
and on the date stated therein. The Administrative Agent shall, promptly after
receiving notice from the Borrower hereunder, notify each Lender of the
principal amount of the Loans held by such Lender which are to be prepaid, the
prepayment date and the manner of application of the prepayment. Notwithstanding
anything in this Section 2.14 to the contrary, if the Borrower delivers a notice
of prepayment of all (but not less than all) of the outstanding Loans and other
Obligations and the termination of all commitments hereunder, such notice may
state that it is conditioned upon the effectiveness of other credit facilities
or the occurrence of a Change of Control, and in either case, (i) such notice
may be revoked by the Borrower by written notice to the Administrative Agent no
later than 12 noon New York City time on the specified prepayment date if such
condition is not satisfied, and (ii) such prepayment shall be accompanied by the
payment of the amounts required by Section 2.17.
     SECTION 2.15 [Reserved].
     SECTION 2.16 Increased Costs. (a) If any Change in Law (except in respect
of Taxes (as to which Section 2.18 shall govern)) shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit

48



--------------------------------------------------------------------------------



 



extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Lender; or
     (ii) impose on any Lender or the Issuing Lender or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
or to reduce the amount of any sum received or receivable by such Lender or the
Issuing Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender, as the case may be, for such additional costs incurred or reduction
suffered.
          (b) If any Lender or the Issuing Lender reasonably determines that any
Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Lender’s capital or
on the capital of such Lender’s or the Issuing Lender’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by the
Issuing Lender, to a level below that which such Lender or the Issuing Lender or
such Lender’s or the Issuing Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or the Issuing
Lender’s policies and the policies of such Lender’s or the Issuing Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender or such Lender’s or the Issuing Lender’s holding company for any such
reduction suffered.
          (c) A certificate of a Lender or the Issuing Lender setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Lender or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be prima facie
evidence of the obligations of the Borrower hereunder. The Borrower shall pay
such Lender or the Issuing Lender, as the case may be, the amount shown as due
on any such certificate within 10 Business Days after receipt thereof; provided
that the failure of the Borrower to pay any amount owing to any Lender or
Issuing Lender, as the case may be, pursuant to this Section 2.16 shall not be
deemed to constitute a Default or an Event of Default hereunder to the extent
that the Borrower is contesting in good faith its obligation to pay such amount
by ongoing discussion diligently pursued with such Lender or Issuing Lender or
by appropriate proceedings.
          (d) Failure or delay on the part of any Lender or the Issuing Lender
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Lender’s right to demand such compensation;
provided, that the Borrower shall not be required to compensate a Lender or the
Issuing Lender pursuant to this Section for any increased costs or reductions
incurred more than 270 days prior to the date that such Lender or the Issuing
Lender, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the Issuing
Lender’s intention to claim

49



--------------------------------------------------------------------------------



 



compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
     SECTION 2.17 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto (including as a result of an Event of
Default), (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto or as
provided in the first sentence of Section 2.06(e), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.20, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 Business
Days after receipt thereof.
     SECTION 2.18 Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes. If the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Lender (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law; provided, however,
that the Borrower shall not be required to increase any such amounts payable to
any Administrative Agent, Lender or Issuing Lender with respect to Indemnified
Taxes or Other Taxes (i) that are attributable to a Lender’s failure to comply
with the requirements of paragraph (e) or (f) of this Section or (ii) that are
withholding taxes that would have been imposed had such payment been made to
such Lender at the time such Lender became a party to this Agreement, except to
the extent that such Lender’s assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from the Borrower with respect to such
Indemnified Taxes or Other Taxes pursuant to this paragraph.
          (b) In addition but without duplication of any Taxes to be paid
pursuant to Section 2.18(a), the Borrower shall pay any Other Taxes to the
relevant Governmental Authority

50



--------------------------------------------------------------------------------



 



(other than Other Taxes resulting solely from as assignment pursuant to
Section 10.03(b) hereof) in accordance with applicable law.
          (c) The Borrower shall indemnify the Administrative Agent, each Lender
and the Issuing Lender, within 10 days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Administrative
Agent, such Lender or the Issuing Lender, as the case may be, on or with respect
to any payment by or on account of any obligation of the Borrower hereunder
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or the
Issuing Lender, or by the Administrative Agent on its own behalf or on behalf of
a Lender or the Issuing Lender, shall be conclusive absent manifest error.
Without limiting the Borrower’s obligation to indemnify the Administrative
Agent, each Lender and each Issuing Lender (for purposes of this sentence, each
such party is a “cooperating party”) for Indemnified Taxes and Other Taxes
hereunder (including in accordance with any time deadlines for such
indemnification set forth herein), in the event that the Borrower makes any
payment under Section 2.18(a), (b) or (c) with respect to any Tax, the Borrower
may, at its own expense, contest the imposition of such Tax with the relevant
Governmental Authority in order to obtain a refund thereof, and the relevant
cooperating party shall use commercially reasonably efforts to cooperate with
the Borrower in its pursuit of any such refund, provided that (i) prior to the
Borrower commencing the pursuit of any such refund or any cooperation on the
part of the relevant cooperating party, the Borrower has received an opinion of
counsel to the effect that there is a substantial likelihood of success in
obtaining such refund (such opinion of counsel to be issued by counsel, and in
form and substance, satisfactory to the relevant cooperating party) and (ii) no
relevant cooperating party shall (x) be required to disclose any confidential
information (including tax returns), (y) incur any unreimbursed cost or expense
or (z) be otherwise disadvantaged, in each case in connection with such
cooperation.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent, for its own account or for the account of
the relevant Lender as the case may be, the original or a certified copy of a
receipt received by the Borrower evidencing such payment or other evidence of
payment reasonably satisfactory to the Administrative Agent. Each Lender
represents as of the date such Lender becomes a party to this Agreement that, to
the best of its knowledge without having conducted any investigation, except for
Other Taxes that may be imposed under the federal, state or local laws of the
United States, it is not aware of any Other Taxes with respect to this Agreement
or any other Loan Document.
          (e) (i) Each Foreign Lender shall deliver to the Borrower and the
Administrative Agent (or, in the case of a Participant, to the Lender from which
the related participation shall have been purchased) two copies of either U.S.
Internal Revenue Service Form W-8BEN, Form W-8ECI or Form W-8EXP, or, in the
case of a Foreign Lender claiming exemption from U.S. federal withholding tax
under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest”, a true and accurate statement substantially in the form of
Exhibit D and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, that the Borrower has no knowledge or reason to know is untrue,
properly completed and duly executed by such

51



--------------------------------------------------------------------------------



 



Foreign Lender claiming complete exemption from, or a reduced rate of, U.S.
federal withholding tax on all payments by the Borrower under this Agreement and
the other Loan Documents.
     (i) Each Lender and Administrative Agent that is a “United States Person”,
as defined in Section 7701(a)(30) of the Code (other than Persons that are
exempt from United States backup withholding tax) shall deliver, at the time(s)
and in the manner(s) prescribed by applicable law, to the Borrower and the
Administrative Agent (or, in the case of a Participant, to the Lender from which
the related participation shall have been purchased) two copies of a properly
completed and duly executed United States Internal Revenue Form W-9 or any
subsequent version thereof or successor thereto, certifying that such Lender is
exempt from United States backup withholding tax on payments made hereunder.
Such forms shall be delivered by each Lender and the Administrative Agent on or
before the date it becomes a party to this Agreement (or, in the case of any
Participant, on or before the date such Participant purchases the related
participation). In addition, each Lender and the Administrative Agent shall
deliver such forms promptly upon the obsolescence or invalidity of any form
previously delivered by such Lender or the Administrative Agent. Each Lender and
the Administrative Agent shall promptly notify the Borrower at any time it
determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this paragraph, a Lender or the Administrative Agent shall
not be required to deliver any form pursuant to this paragraph that such Lender
is not legally able to deliver.
          (f) Any Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower and to the
Administrative Agent, at the time or times prescribed by applicable law or
reasonably requested by the Borrower, two copies of such properly completed and
executed documentation prescribed by applicable law or reasonably requested by
the Borrower as will permit such payments to be made without withholding or at a
reduced rate; provided that such Lender is legally entitled to complete, execute
and deliver such documentation in such Lender’s judgment and such completion,
execution or submission would not materially prejudice the legal position of
such Lender.
          (g) If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund or the equivalent from the relevant
Taxing Authority of any Taxes or Other Taxes as to which it has been indemnified
by the Borrower or with respect to which the Borrower has paid additional
amounts pursuant to this Section 2.18, it shall pay over such refund or
equivalent to the Borrower (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section 2.18 with respect
to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund or equivalent); provided, that the Borrower, upon
the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to

52



--------------------------------------------------------------------------------



 



the Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund or equivalent to such Governmental
Authority. This Section shall not be construed to require the Administrative
Agent or any Lender to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to the Borrower or any other
Person.
     SECTION 2.19 Payments Generally; Pro Rata Treatment.
          (a) The Borrower shall make each payment or prepayment required to be
made by it hereunder (whether of principal, interest, fees or reimbursement of
LC Disbursements, or of amounts payable under Section 2.16, 2.17 or 2.18, or
otherwise) prior to 2:00 p.m., New York City time, on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York, except payments to be made directly to the Issuing Lender as
expressly provided herein and except that payments pursuant to Sections 2.16,
2.17, 2.18 and 10.05 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.
          (b) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest, fees and expenses then due hereunder, such funds shall
be applied (i) first, towards payment of fees and expenses then due under
Sections 2.21 and 10.05, ratably among the parties entitled thereto in
accordance with the amounts of fees and expenses then due to such parties, (ii)
second, towards payment of interest, Tranche A Commitment Fees and Letter of
Credit Fees then due on account of Tranche A Loans, Tranche B Loan, Unused Total
Tranche A Commitment, unreimbursed LC Disbursements and Letters of Credit
(including any interest payable pursuant to Section 2.09), ratably among the
parties entitled thereto in accordance with the amounts of such interest and
fees then due to such parties, (iii) third, towards payment of principal of the
Tranche A Loans, Tranche B Loan, and unreimbursed LC Disbursements then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties,
(iv) fourth, towards the Cash Collateralization of Letters of Credit then
outstanding in an aggregate amount equal to 105% of the Uncollateralized LC
Exposure, (v) fifth, solely on and after the First-Priority Tranches Payout Date
has occurred, towards payment of interest (including without limitation any
interest payable pursuant to Section 2.09) and the Tranche C Commitment Fees
then due on account of the Tranche C Loan, ratably among the parties entitled
thereto in accordance with the amounts of interest then due to such parties and
(vi) sixth, solely on and after the First-Priority Tranches Payout Date has
occurred and to the extent permitted by the Approval Order, towards payment of
principal of the Tranche C Loan then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal then due to such
parties; provided, however, that (A) funds may be applied towards payment of the
interest then due on account of the Tranche C

53



--------------------------------------------------------------------------------



 



Loan prior to the occurrence of the First-Priority Tranches Payout Date if all
payments then due described in clauses first through fourth, inclusive, have
been made in full in cash and (B) the proceeds from the foreclosure of any
Collateral shall be applied as set forth in the Security and Pledge Agreement.
          (c) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Lender, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Lender,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Lender
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.
          (d) If any Lender shall fail to make any payment required to be made
by it pursuant to Sections 2.03(d) and (e), 2.05(b) and 2.19(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
     SECTION 2.20 Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.16, or if the Borrower is
reasonably anticipated to be required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to
Section 2.18, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.16 or 2.18, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
          (b) If any Lender requests compensation under Section 2.16, or if the
Borrower is reasonably anticipated to be required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.18, or if any Lender defaults in its obligation to fund
Loans hereunder, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 10.03), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Tranche A Commitment is
being assigned, the Issuing Lender), which consent shall not unreasonably be
withheld or delayed, (ii) such Lender shall have

54



--------------------------------------------------------------------------------



 



received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.16 or payments
reasonably anticipated to be required to be made pursuant to Section 2.18, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
     SECTION 2.21 Certain Fees. The Borrower shall pay the fees set forth in
that certain Fourth Amendment Fee Letter among, JPMorgan, JPMCB and the Borrower
dated the Effective Date.
     SECTION 2.22 Commitment Fees. The Borrower shall pay to:
          (a) the Tranche A Lenders a commitment fee (the “Tranche A Commitment
Fee”) for the period commencing on the Effective Date to the Termination Date or
the earlier date of termination of the Tranche A Commitment, computed (on the
basis of the actual number of days elapsed over a year of 360 days) at the rate
of one percent (1.0%) per annum on the average daily Unused Total Tranche A
Commitment. The Tranche A Commitment Fee, to the extent then accrued, shall be
payable (x) monthly, in arrears, on the last calendar day of each month, (y) on
the Termination Date and (z) as provided in Section 2.12 hereof, upon any
reduction or termination in whole or in part of the Total Tranche A Commitment;
and
          (b) subject to entry by the Bankruptcy Court of the Supplemental
Approval Order, the Tranche C Lenders holding Subsequent Tranche C Commitments a
commitment fee (the “Tranche C Commitment Fee”) for the period commencing on the
Effective Date to the Subsequent Tranche C Commitment Termination Date or the
earlier date of termination of the Subsequent Tranche C Commitment, computed (on
the basis of the actual number of days elapsed over a year of 360 days) at the
rate of two and five-eighths percent (2.625%) per annum on the Subsequent
Tranche C Commitment. The Tranche C Commitment Fee, to the extent then accrued
and approved by the Bankruptcy Court as set forth in the Supplemental Approval
Order, shall be payable (x) on the funding date of the Subsequent Tranche C Loan
and (y) as provided in Section 2.12 hereof, upon any reduction or termination in
whole or in part of the Total Subsequent Tranche C Commitment.
     SECTION 2.23 Letter of Credit Fees. The Borrower shall pay with respect to
each Letter of Credit (i) to the Administrative Agent on behalf of the Tranche A
Lenders a fee calculated (on the basis of the actual number of days elapsed over
a year of 360 days) at the rate of four percent (4.00%) per annum, on the daily
average LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) and (ii) to the Issuing Lender such Issuing Lender’s customary
fees for issuance, amendments and processing referred to in Section 2.03. In
addition, the Borrower agrees to pay each Issuing Lender for its account a
fronting fee of one quarter of one percent (1/4%) per annum in respect of each
Letter of Credit issued by such Issuing Lender, for the period from and
including the date of issuance of such Letter of Credit to and including the
date of termination of such Letter of Credit. Accrued fees described in this

55



--------------------------------------------------------------------------------



 



paragraph in respect of each Letter of Credit shall be due and payable monthly
in arrears on the last calendar day of each month and on the Termination Date.
     SECTION 2.24 Nature of Fees. All Fees shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for the respective
accounts of the Administrative Agent and the Lenders, as provided herein and in
the fee letter described in Section 2.21. Once paid, none of the Fees shall be
refundable under any circumstances.
     SECTION 2.25 Priority and Liens.
          (a) Subject to the Approval Order and the Security and Pledge
Agreement, the Borrower and each of the Guarantors hereby covenants, represents
and warrants that, upon entry of the Approval Order, the Obligations and the
other Secured Obligations (including the obligations of the Borrower and the
Guarantors in respect of any hedging obligations permitted hereunder and
Indebtedness permitted by Section 6.03(viii), in each case owing to JPMCB, any
other Lender or any of their respective banking Affiliates) and subject, in each
of clauses (i) through (iv) below, to the Carve-Out:
     (i) pursuant to Section 364(c)(1) of the Bankruptcy Code, shall at all
times constitute allowed claims in the Cases having priority over any and all
administrative expenses, diminution claims (including the Replacement Liens and
Junior Adequate Protection Liens) and all other claims against the Borrower and
the Guarantors, now existing or hereafter arising, of any kind whatsoever,
including all administrative expenses of the kind specified in Sections 503(b)
or 507(b) of the Bankruptcy Code; provided, however, that such claims granted
under the Approval Order in respect of Obligations under the Tranche A Facility
and the Tranche B Loan shall be senior in priority to such claims granted under
the Approval Order in respect of Obligations under the Tranche C Loan;
     (ii) pursuant to Section 364(c)(2) of the Bankruptcy Code, shall at all
times be secured by a valid, binding, continuing, enforceable and
fully-perfected first priority senior security interest in and Lien on all
tangible and intangible property of the Borrower’s and the Guarantors’
respective estates in the Cases that is not subject to valid, perfected,
non-avoidable and enforceable Liens in existence on the Closing Date, including
all present and future accounts receivable, inventory, general intangibles,
chattel paper, real property, leaseholds, fixtures, machinery and equipment,
deposit accounts, patents, copyrights, trademarks, tradenames, rights under
license agreements and other intellectual property, capital stock of any
Subsidiaries of the Borrower and Guarantors and on all cash and investments
maintained in the Letter of Credit Account (but excluding (x) the Borrower’s and
the Guarantors’ rights in respect of avoidance actions under the Bankruptcy Code
and (y) joint venture interests with respect to which a valid prohibition on
pledging such interests or granting Liens thereon exists, it being understood
that, notwithstanding such exclusion of such interests, the proceeds of such
interests shall be subject to such liens under Section 364(c)(2) of the
Bankruptcy Code and available to satisfy the Obligations and the other Secured
Obligations);
     (iii) pursuant to Section 364(c)(3) of the Bankruptcy Code, shall be
secured by valid, binding, continuing, enforceable and fully-perfected security
interests in

56



--------------------------------------------------------------------------------



 



and Liens upon all tangible and intangible property of the Borrower and the
Guarantors (other than property described in clauses (ii) and (iv), as to which
the liens and security interests in favor of the Administrative Agent and the
Lenders will be as described in such clauses) that is subject to valid,
perfected and non-avoidable liens in existence on the Closing Date, which
security interests and liens in favor of the Administrative Agent and the
Lenders are junior to such valid, perfected and unavoidable liens;
     (iv) pursuant to Section 364(d)(1) of the Bankruptcy Code, shall be secured
by a valid, binding, continuing, enforceable and fully-perfected first priority
senior priming security interest in and senior priming Lien on all of the
tangible and intangible property of the Borrower and the Guarantors that is
subject to existing Liens that pursuant to the terms of the Existing DIP Order
are subject and subordinate to the Existing DIP Liens, which existing liens,
rights and interests (the “Primed Liens”) shall be primed by and made subject
and subordinate to the liens granted to the Administrative Agent and the
Lenders, which senior priming liens in favor of the Administrative Agent and the
Lenders shall also prime any liens granted under the Approval Order or
thereafter to provide adequate protection in respect of the Primed Liens;
provided, however, that such security interests and liens granted to the
Administrative Agent and the Lenders shall be subject and subordinate to (x) the
Carve-Out, (y) any valid, perfected and unavoidable interests of other parties
arising out of liens existing on the Closing Date, if any, on such property that
pursuant to the terms of the Existing DIP Order are senior in priority to the
Existing DIP Liens and (z) statutory liens or security interests arising after
the Closing Date and permitted under this Agreement that by operation of law
would have priority over a previously perfected security interest; provided,
further, that any valid, perfected and non-voidable liens or security interests
that remain in existence after the Closing Date and that were senior to or pari
passu with the liens securing obligations under the Existing Pre-Petition
Agreement prior to the Closing Date shall maintain such priority or pari passu
position relative to the liens securing the Tranche C Loan;
provided, however, that (w) all liens granted under the Approval Order to the
Administrative Agent and the Lenders to secure Obligations under the Tranche A
Facility and the Tranche B Loan shall be senior in priority to all liens granted
under the Approval Order to the Administrative Agent and the Lenders to secure
Obligations under the Tranche C Loan; (x) the Borrower and the Guarantors shall
not be required to pledge to the Administrative Agent in excess of 65% of the
voting capital stock of its direct Foreign Subsidiaries or any of the capital
stock or interests of its indirect Foreign Subsidiaries (if, in the good faith
judgment of the Borrower, adverse tax consequences would result to the
Borrower); (y) no portion of the Carve-Out may be utilized to fund prosecution
or assertion of any claims against the Administrative Agent, the Lenders or the
Issuing Lenders and (z) following the Termination Date, amounts in the Letter of
Credit Account shall not be subject to the Carve-Out. The Lenders agree that so
long as no Event of Default shall have occurred and be continuing, the Borrower
and the Guarantors shall be permitted to pay compensation and reimbursement of
expenses allowed and payable under Sections 330 and 331 of title 11 of the
United States Code, as the same may be due and payable, and the same shall not
reduce the Carve-Out.
          (b) Subject to the priorities set forth in subsection (a) above and to
the Carve-Out, as to all real property the title to which is held by the
Borrower or any of the Guarantors, or the possession of which is held by the
Borrower or any of the Guarantors pursuant to leasehold

57



--------------------------------------------------------------------------------



 



interests and which secured the Existing Pre-Petition Indebtedness prior to the
refinancing thereof on the Closing Date, the Borrower and each Guarantor hereby
assigns and conveys as security, grants a security interest in, hypothecates,
mortgages, pledges and sets over unto the Administrative Agent on behalf of the
Lenders all of the right, title and interest of the Borrower and such Guarantor
in all of such owned real property and in all such leasehold interests, together
in each case with all of the right, title and interest of the Borrower and such
Guarantor in and to all buildings, improvements, and fixtures related thereto,
any lease or sublease thereof, all general intangibles relating thereto and all
proceeds thereof. The Borrower and each Guarantor acknowledges that, pursuant to
the Approval Order, the Liens in favor of the Administrative Agent on behalf of
the Lenders in all of such real property and leasehold instruments shall be
perfected without the recordation of any instruments of mortgage or assignment.
The Borrower and each Guarantor further agrees that, upon the request of the
Administrative Agent following the occurrence of an Event of Default (regardless
of whether such Event of Default is continuing), the Borrower and such Guarantor
shall enter into separate fee or leasehold mortgages in recordable form with
respect to such properties on terms reasonably satisfactory to the
Administrative Agent.
     SECTION 2.26 Right of Set-Off. Subject to the provisions of Section 7.01,
upon the occurrence and during the continuance of any Event of Default, the
Administrative Agent and each Lender is hereby authorized at any time and from
time to time, to the fullest extent permitted by law and without further order
of or application to the Bankruptcy Court, to set off and apply any and all
deposits (general or special, time or demand, provisional or final but excluding
deposits designated as payroll accounts and any trust accounts) at any time held
and other indebtedness at any time owing by the Administrative Agent and each
such Lender to or for the credit or the account of the Borrower or any Guarantor
against any and all of the obligations of such Borrower or Guarantor now or
hereafter existing under the Loan Documents, irrespective of whether or not such
Lender shall have made any demand under any Loan Document and although such
obligations may not have been accelerated. Each Lender and the Administrative
Agent agrees to notify the Borrower and Guarantors in accordance with
Section 7.01 prior to any such set-off and application made by such Lender or by
the Administrative Agent, as the case may be. The rights of each Lender and the
Administrative Agent under this Section are in addition to other rights and
remedies which such Lender and the Administrative Agent may have upon the
occurrence and during the continuance of any Event of Default.
     SECTION 2.27 Security Interest in Letter of Credit Account. Pursuant to
Section 364(c)(2) of the Bankruptcy Code, the Borrower and the Guarantors hereby
assign and pledge to the Administrative Agent, for its benefit and for the
ratable benefit of the Lenders, and hereby grant to the Administrative Agent,
for its benefit and for the ratable benefit of the Lenders, a first priority
security interest, senior to all other Liens, if any, in all of the Borrower’s
and the Guarantors’ right, title and interest in and to the Letter of Credit
Account and any direct investment of the funds contained therein. Cash held in
the Letter of Credit Account shall not be available for use by the Borrower,
whether pursuant to Section 363 of the Bankruptcy Code or otherwise, and shall
be released to the Borrower only as described in clause (ii)(y) of Section
2.03(j) or the last sentence of Section 2.03(c).
     SECTION 2.28 Payment of Obligations. Subject to the provisions of
Section 7.01, upon the maturity (whether by acceleration or otherwise) of any of
the Obligations under this Agreement or any of the other Loan Documents of the
Borrower and the Guarantors, the Lenders

58



--------------------------------------------------------------------------------



 



shall be entitled to immediate payment of such Obligations without further
application to or order of the Bankruptcy Court.
     SECTION 2.29 No Discharge; Survival of Claims. Each of the Borrower and the
Guarantors agrees that (i) its obligations hereunder shall not be discharged by
the entry of an order confirming a Reorganization Plan (and each of the Borrower
and the Guarantors, pursuant to Section 1141(d)(4) of the Bankruptcy Code,
hereby waives any such discharge) and (ii) the Superpriority Claim granted to
the Administrative Agent and the Lenders pursuant to the Approval Order and
described in Section 2.25 and the Liens granted to the Administrative Agent
pursuant to the Approval Order and described in Sections 2.25 and 2.27 shall not
be affected in any manner by the entry of an order confirming a Reorganization
Plan.
     SECTION 2.30 Use of Cash Collateral. Notwithstanding anything to the
contrary contained herein, the Borrower shall not be permitted to request a
Borrowing under Section 2.04 or request the issuance of a Letter of Credit under
2.03 unless the Bankruptcy Court shall have entered the Approval Order and shall
at that time have granted to the Borrower use of all cash collateral, subject to
the Approval Order, for the purposes described in Section 3.09.
SECTION 3. REPRESENTATIONS AND WARRANTIES
          In order to induce the Lenders to make Loans and issue and/or
participate in Letters of Credit hereunder, the Borrower and each of the
Guarantors jointly and severally represent and warrant as follows:
     SECTION 3.01 Organization and Authority. Each of the Borrower and the
Guarantors (i) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (ii) is duly qualified as a
foreign corporation or other organization and in good standing in each
jurisdiction where the conduct of its business requires such qualification,
except to the extent that all failures to be duly qualified and in good standing
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect, (iii) subject to the entry by the Bankruptcy Court of the Fourth
Amendment Approval Order, and in the case of the Borrower’s obligations with
respect to the Subsequent Tranche C Loan and the Total Subsequent Tranche C
Fees, the Supplemental Approval Order, has the requisite power and authority to
effect the transactions contemplated hereby, and by the other Loan Documents to
which it is a party, and (iv) subject to the entry by the Bankruptcy Court of
the Fourth Amendment Approval Order, and in the case of the Borrower’s
obligations with respect to the Subsequent Tranche C Loan and the Total
Subsequent Tranche C Fees, the Supplemental Approval Order, has all requisite
power and authority and the legal right to own, pledge, mortgage and operate its
properties, and to conduct its business as now or currently proposed to be
conducted, except where the failure thereof could not reasonably be expected to
have a Material Adverse Effect.
     SECTION 3.02 Due Execution. Upon the entry by the Bankruptcy Court of the
Fourth Amendment Approval Order, and, in the case of the Borrower’s obligations
with respect to the Subsequent Tranche C Loan and the Total Subsequent Tranche C
Fees, the Supplemental Approval Order, the execution, delivery and performance
by each of the Borrower and the Guarantors of each of the Loan Documents to
which it is a party (i) are within the respective powers of each of the Borrower
and the Guarantors, have been duly authorized by all necessary

59



--------------------------------------------------------------------------------



 



action including the consent of shareholders where required, and do not
(A) contravene the charter or by-laws of any of the Borrower or the Guarantors,
(B) violate any law (including the Securities Exchange Act of 1934) or
regulation (including Regulations T, U or X of the Board), or any order or
decree of any court or Governmental Authority, conflict with or result in a
breach of, or constitute a default under, any material contractual obligation
entered into prior to the Filing Date binding on the Borrower or the Guarantors
or any of their properties except to the extent that all such violations,
conflicts or breaches could not, in the aggregate, reasonably be expected to
have a Material Adverse Effect, (C) conflict with or result in a breach of, or
constitute a default under, any material contractual obligation entered into
after the Filing Date binding on the Borrower or the Guarantors or any of their
properties, or (D) result in or require the creation or imposition of any Lien
upon any of the property of any of the Borrower or the Guarantors other than the
Liens granted pursuant to this Agreement, the other Loan Documents or the
Approval Order; and (ii) do not require the consent, authorization by or
approval of or notice to or filing or registration with any Governmental
Authority other than (A) the entry of the Approval Order and (B) other consents,
authorizations, approvals, notices, filings or registrations the failure to
obtain or make which could not, in the aggregate, reasonably be expected to have
a Material Adverse Effect. Upon the entry by the Bankruptcy Court of the
Approval Order, this Agreement has been duly executed and delivered by each of
the Borrower and the Guarantors. This Agreement is, and each of the other Loan
Documents to which the Borrower and each of the Guarantors is or will be a
party, when delivered hereunder or thereunder, will be, a legal, valid and
binding obligation of the Borrower and each Guarantor, as the case may be,
enforceable against the Borrower and the Guarantors, as the case may be, in
accordance with its terms and the Approval Order.
     SECTION 3.03 Statements Made. The information that has been prepared by or
at the request of the Borrower or any Guarantor and delivered in writing by the
Borrower or any of the Guarantors to the Agents or to the Bankruptcy Court in
connection with any Loan Document, any confidential information memorandum
relating to the syndication of the credit facilities provided for herein, and
any financial statement delivered pursuant hereto or thereto (other than to the
extent that any such statements constitute projections), taken as a whole and in
light of the circumstances in which made, contains no untrue statement of a
material fact and does not omit to state a material fact necessary to make such
statements not misleading in any material respect; and, to the extent that any
such information constitutes projections, such projections were prepared in good
faith based on assumptions believed by the Borrower or such Guarantor to be
reasonable at the time such projections were furnished (it being understood that
projections are inherently uncertain and that actual results may differ from the
projections and such difference may be material).
     SECTION 3.04 Financial Statements. The Borrower has furnished the Lenders
with copies of the audited consolidated financial statements of the Global
Entities for the fiscal year ended December 31, 2007. Such financial statements
present fairly in all material respects, in accordance with GAAP, the financial
condition and results of operations of the Global Entities on a consolidated
basis as of such date and for such period; such balance sheets and the notes
thereto disclose all liabilities, direct or contingent, of the Global Entities
as of the date thereof required to be disclosed by GAAP; such financial
statements were prepared in a manner consistent with GAAP. Since the audited
financial statements for the fiscal year ended December 31, 2007 delivered to
the Lenders prior to the Effective Date, no development or event has occurred
that has had or is reasonably expected to have a Material Adverse Effect.

60



--------------------------------------------------------------------------------



 



     SECTION 3.05 Ownership. Other than as set forth on part A Schedule 3.05 (as
such Schedule may be updated from time to time by written notice from the
Borrower to the Administrative Agent to reflect transactions permitted by this
Agreement), (i) each of the Persons listed on Schedule 3.05 is a wholly-owned,
direct or indirect Subsidiary of the Borrower, (ii) the Borrower owns no other
Subsidiaries, whether directly or indirectly and (iii) each of the Borrower’s
domestic Subsidiaries is a Guarantor. Each Guarantor on the Effective Date is
listed on part B of Schedule 3.05.
     SECTION 3.06 Liens. There are no Liens on any assets of the Domestic
Entities or any of the Global Entities other than Liens permitted pursuant to
Section 6.01.
     SECTION 3.07 Compliance with Law. Except for matters which could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect:
     (i) the operations of the Domestic Entities and the Global Entities comply
in all material respects with all applicable environmental, health and safety
statutes and regulations, including regulations promulgated under the Resource
Conservation and Recovery Act (42 U.S.C. §§ 6901 et seq.);
     (ii) to the Borrower’s and each of the Guarantor’s knowledge, none of the
operations of the Borrower or the Guarantors is the subject of any Federal or
state investigation evaluating whether any remedial action involving a material
expenditure by the Domestic Entities is needed to respond to a release of any
Hazardous Waste or Hazardous Substance (as such terms are defined in any
applicable state or Federal environmental law or regulations) into the
environment;
     (iii) to the Borrower’s and each of the Guarantor’s knowledge, the Domestic
Entities do not have any material contingent liability in connection with any
release of any Hazardous Waste or Hazardous Substance into the environment; and
     (iv) to the Borrower’s and each of the Guarantor’s best knowledge, none of
the Domestic Entities and none of the Global Entities are in violation of any
law, rule or regulation, or in default with respect to any judgment, writ,
injunction or decree of any Governmental Authority.
     SECTION 3.08 Insurance. The Borrower and the Guarantors have in full force
and effect insurance policies of a nature and providing such coverage as is
consistent with sound business practice and customarily carried by companies of
the size and character of the Borrower and the Guarantors.
     SECTION 3.09 Use of Proceeds. The proceeds of the Tranche A Loans and the
Tranche B Loans made on the Effective Date shall be used to pay in part all the
Existing Tranche A Loans and the Existing Tranche B Loans outstanding on the
Effective Date, the proceeds of the Initial Tranche C Loan made on the Effective
Date shall be used to pay in full all of the Existing Tranche C Loans
outstanding on the Effective Date, and the proceeds of the Tranche A Loans made
and the Subsequent Tranche C Loan made, and the Letters of Credit issued, in
each case after the Effective Date shall be used for working capital and for
other general corporate purposes of the Borrower and its Subsidiaries including
the making of pension

61



--------------------------------------------------------------------------------



 



contributions, the payment of transaction costs, fees and expenses in respect of
the Transactions and the Cases and the payment of Restructuring Costs.
     SECTION 3.10 Litigation. Other than as set forth on Schedule 3.10, there
are no unstayed actions, suits or proceedings pending or, to the knowledge of
the Borrower or the Guarantors, threatened against or affecting the Domestic
Entities or the Global Entities or any of their respective properties, before
any court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, with respect to this Agreement or any
other Loan Documents or the transactions contemplated hereby or thereby, or
otherwise as is, in the aggregate, reasonably expected to have a Material
Adverse Effect.
     SECTION 3.11 ERISA No ERISA Event has occurred that, when taken together
with all other ERISA Events, could reasonably be expected to result in a
Material Adverse Effect.
     SECTION 3.12 The Approval Order. On the making of any Loan, other than the
Subsequent Tranche C Loan, or the issuance of any Letter of Credit, the Fourth
Amendment Approval Order shall have been entered, and on the making of the
Subsequent Tranche C Loan, the Supplemental Approval Order shall have been
entered, and in each such case the Approval Order shall not have been reversed,
stayed, vacated or, without the Administrative Agent’s consent, amended,
supplemented or modified. Upon the maturity (whether by the acceleration or
otherwise) of any of the Obligations of the Borrower and the Guarantor hereunder
and under the other Loan Documents, the Lenders shall, subject to the provisions
of Section 7.01, be entitled to immediate payment of such obligations, and to
enforce the remedies provided for hereunder, without further application to or
order by the Bankruptcy Court.
     SECTION 3.13 Properties.
          (a) Each of the Borrower and the Guarantors has good title to, or
valid leasehold interests in, all its real and personal property, except for
such failures to have good title or valid leasehold interests as could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.
          (b) Each of the Borrower and the Guarantors owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property necessary, in the aggregate, for the conduct of its business as
currently conducted, and the use thereof by the Borrower and the Guarantors does
not infringe upon the rights of any other Person, except for any such
infringement that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
SECTION 4. CONDITIONS TO EFFECTIVENESS AND OF LENDING
     SECTION 4.01 Conditions to Effectiveness.
          (a) This Agreement shall become effective on the date on which each of
the following shall have occurred and the Administrative Agent shall have
received evidence reasonably satisfactory to it of such occurrence (the
“Effective Date”):
     (i) this Agreement shall have been executed by the Borrower, the Guarantors
and the Amended and Restated Lenders;

62



--------------------------------------------------------------------------------



 



     (ii) the Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each of the
Borrower and the Guarantors, the authorization of the transactions under the
Loan Documents and any other legal matters relating to each of the Borrower and
the Guarantors, the Loan Documents or the transactions contemplated under the
Loan Documents, all in form and substance satisfactory to the Administrative
Agent and its counsel;
     (iii) the Administrative Agent shall have received the favorable written
opinion of (A) Shearman & Sterling, LLP, counsel to the Loan Parties and
(B) in-house counsel to the Borrower, in each case, dated the Effective Date and
in form and substance reasonably satisfactory to the Administrative Agent and
its counsel;
     (iv) the payments and repayments specified in Section 4.01(b) below shall
have been made;
     (v) the Bankruptcy Court shall have entered, before May 5, 2008, one or
more orders reasonably satisfactory in form and substance to the Administrative
Agent authorizing (A) the amendment and restatement of the Existing Credit
Agreement in its entirety as set forth herein, (B) the payment by the Borrower
to the Administrative Agent of all fees referred to herein or in that certain
Fourth Amendment Fee Letter dated as of April 25, 2008 and (C) the GM-Delphi
Agreement;
     (vi) the Administrative Agent shall have received an amendment fee for the
account of each Amended and Restated Lender that has executed and delivered a
signature page hereto to the Administrative Agent no later than 12:00 p.m. (New
York City time) on May 7, 2008 (or such later deadline as may be indicated by
the Administrative Agent for receipt of signature) in an amount equal to (A) 150
basis points of the Commitments of each such Amended and Restated Lender who are
Tranche A Lenders or Tranche B Lenders and (B) 200 basis points of the Initial
Tranche C Commitments of each such Amended and Restated Lender who are Tranche C
Lenders holding Initial Tranche C Commitments, as set forth on Annex A hereto;
     (vii) the Administrative Agent shall have received payment in cash in full
of any fees owing to the Administrative Agent or any other person pursuant to,
or referenced in, that certain Fourth Amendment Fee Letter dated as of April 25,
2008; and
     (viii) the GM-Delphi Agreement (A) shall be in form and substance
satisfactory to the Amended and Restated Lenders and (B) shall have become
effective pursuant to the terms thereof; it being understood that the form of
the GM-Delphi Agreement filed with the Bankruptcy Court on April 24, 2008 shall
be deemed to be in form and substance satisfactory to the Amended and Restated
Lenders.
          (b) On the Effective Date:
     (i) the Original Tranche A Commitments of the Original Tranche A Lenders
shall be terminated;

63



--------------------------------------------------------------------------------



 



     (ii) the Borrower shall (A) prepay, in full, the Loans outstanding under
the Existing Credit Agreement immediately prior to or substantially concurring
with the effectiveness of this Agreement as set forth herein and it is hereby
acknowledged by the parties to this Agreement that this Section 4.01(b)
constitutes notice of such prepayment under Section 2.14 of the Existing Credit
Agreement (and each of the parties hereto that are Original Lenders hereby waive
any requirement pursuant to Section 2.14 of the Existing Credit Agreement to
deliver such notice in advance of such payment), (B) subject to the conditions
set forth herein, immediately thereafter borrow new Loans under this Agreement
in an amount equal to such prepayment; provided that, with respect to clauses
(A) and (B), (1) the prepayment to, and borrowing from, any Original Lender that
is party to this Agreement may, in the Administrative Agent’s discretion, be
effected by book entry to the extent that any portion of the amount prepaid to
such Original Lender will be subsequently borrowed from such Original Lender,
and (2) if directed by the Administrative Agent in its sole discretion, the
Original Lenders of each Class which are party to this Agreement and the
Additional Lenders of such Class shall make and receive payments among
themselves, in a manner acceptable to the Administrative Agent, so that, after
giving effect thereto, the Loans of such Class are held ratably by such Lenders
in accordance with such Lenders’ respective Commitments of such Class (after
giving effect to this Agreement) and (iii) pay to the Original Lenders the
amounts, if any, payable under Section 2.17 of the Existing Credit Agreement as
a result of any such prepayment;
     (iii) if any Letters of Credit are outstanding on the Effective Date, the
undivided interests and participations therein of the Original Lenders that were
Tranche A Lenders before giving effect to the amendment and restatement of the
Existing Credit Agreement set forth herein and that are not party to this
Agreement, shall terminate and each of the Amended and Restated Lenders that are
Tranche A Lenders shall be deemed to have purchased from the Issuing Lender
pursuant to Section 2.03(d) of the Existing Credit Agreement an undivided
interest and participation in such Letters of Credit to the extent of such
Lender’s Tranche A Commitment Percentage;
     (iv) the Borrower shall pay any accrued but unpaid interest and Fees owing
to the Original Lenders as of the Effective Date;
     (v) each of the Amended and Restated Lenders shall be hereby deemed to have
consented to the GM-Delphi Agreement;
     (vi) the Existing Credit Agreement shall be amended and restated in its
entirety as set forth herein;
     (vii) the Security and Pledge Agreement shall be amended as follows:
(A) the “Credit Agreement” referenced therein shall mean this Agreement, as
amended, restated, modified or supplemented from time to time,
(B) Section 15(g)(ii) thereof shall be amended by replacing the reference to
“Commitment Fees” with “Tranche A Commitment Fees” and (C) the schedules to the
Security and Pledge Agreement shall be amended as set forth in the attachments
hereto; and

64



--------------------------------------------------------------------------------



 



     (viii) the Original Lenders that are not party to this Agreement shall no
longer be Lenders hereunder.
          (c) Each Loan Party hereby affirms that the terms of the Loan
Documents (i) secure, and shall continue to secure, and (ii) guarantee, and
shall continue to guarantee, in each case, the Obligations and acknowledges and
agrees that the Security and Pledge Agreement is, and shall continue to be, in
full force and effect and is hereby ratified in all respects, and all references
therein to the Credit Agreement and to the Obligations thereunder shall be
deemed to be references to this Agreement and to the Obligations hereunder.
     SECTION 4.02 Conditions Precedent to Each Loan and Each Letter of Credit.
The obligation of the Lenders to make each Loan and of the Issuing Lender to
issue each Letter of Credit, including the initial Loans, is subject to the
satisfaction (or waiver in accordance with Section 10.09) of the following
conditions precedent:
          (a) Notice. The Administrative Agent shall have received a notice with
respect to such borrowing or issuance, as the case may be, as required by
Section 2.
          (b) Representations and Warranties. All representations and warranties
contained in this Agreement and the other Loan Documents shall be true and
correct in all material respects on and as of the date of each Borrowing or the
issuance of each Letter of Credit hereunder with the same effect as if made on
and as of such date except to the extent such representations and warranties
expressly relate to an earlier date.
          (c) No Default. On the date of each Borrowing hereunder or the
issuance of each Letter of Credit, no Event of Default or event which upon
notice or lapse of time or both would constitute an Event of Default shall have
occurred and be continuing.
          (d) Approval Order. The Approval Order shall be in full force and
effect and shall not have been stayed, reversed, modified or amended in any
respect that the Agents reasonably determine to be adverse to the interests of
the Agents and the Lenders without the prior written consent of the
Administrative Agent and the Required Lenders, and if the Approval Order is the
subject of a pending appeal in any respect, neither the making of the Loans nor
the issuance of any Letter of Credit nor the performance by the Borrower or any
Guarantor of any of their respective obligations under any of the Loan Documents
shall be the subject of a presently effective stay pending appeal.
          (e) Payment of Fees and Expenses. The Borrower shall have paid to the
Administrative Agent the then unpaid balance of all accrued and unpaid Fees due
under and pursuant to this Agreement, the Approval Order, the letters referred
to in Section 2.21 of the Original Credit Agreement and the letter referred to
in Section 2.21 and the reasonable fees and out-of-pocket expenses of counsel to
the Administrative Agent and the Arrangers/Bookrunners as to which invoices have
been issued, and to the extent reasonably requested by the Borrower, together
with back-up documentation supporting such invoices.
          (f) Borrowing Base Certificates. Prior to the making of any Loan or
the issuance of any Letter of Credit, the Administrative Agent shall have
received the most recent Borrowing Base Certificates dated no more than
(i) 14 days for a Borrowing Base Certificate, in the case of

65



--------------------------------------------------------------------------------



 



Loans to be made, or Letters of Credit to be issued, on the Effective Date and
(ii)(A) 30 days for a monthly Borrowing Base Certificate and (B) seven (7) days
for a weekly Borrowing Base Certificate, in the case of any other Loans or
Letters of Credit.
          (g) Minimum GM Liquidity Availability. At the time of each Borrowing
hereunder, GM Liquidity Availability shall be no greater than $50,000,000, and
the Administrative Agent shall have received a certificate signed by a Financial
Officer of the Borrower, certifying in reasonable detail that (i) the amount of
GM Liquidity Availability on the date of such Borrowing is no more than
$50,000,000 and (ii) the most recent borrowing by the Borrower under the
GM-Delphi Agreement had been in an amount equal to GM Liquidity Availability at
the time of such borrowing; it being understood that the foregoing shall not
apply to the issuance of any Letter of Credit hereunder.
The request by the Borrower for, and the acceptance by the Borrower of, each
extension of credit hereunder shall be deemed to be a representation and
warranty by the Borrower that the conditions specified in this Section have been
satisfied or waived at that time.
     SECTION 4.03 Condition Precedent to the Subsequent Tranche C Loan. Subject
to Sections 4.01 and 4.02, the obligation of the Tranche C Lenders to make the
Subsequent Tranche C Loan is subject to the satisfaction of the following
additional conditions precedent:
          (a) that the Bankruptcy Court shall have entered, before June 9, 2008,
an order reasonably satisfactory in form and substance to the Administrative
Agent authorizing (A) the Borrowing of the Subsequent Tranche C Loan as set
forth herein and (B) the payment by the Borrower to the Tranche C Lenders of the
Total Subsequent Tranche C Fees; and
          (b) the Administrative Agent shall have received an amendment fee for
the account of each Amended and Restated Lender holding a Subsequent Tranche C
Commitment that has executed and delivered a signature page hereto to the
Administrative Agent no later than 12:00 p.m. (New York City time) on May 7,
2008 (or such later deadline as may be indicated by the Administrative Agent for
receipt of signature) in an amount equal to 200 basis points of the Subsequent
Tranche C Commitments of each such Amended and Restated Lender, as set forth on
Annex A hereto.
SECTION 5. AFFIRMATIVE COVENANTS
          From the Closing Date and for so long as any Commitment shall be in
effect or any Letter of Credit shall remain outstanding (for which Cash
Collateralization at the rate of 105% has not been made in accordance with
Section 2.03(j)), or any amount shall remain outstanding or unpaid under this
Agreement, the Borrower and each of the Guarantors agree that they will, and
will cause each of their respective Subsidiaries to:
     SECTION 5.01 Financial Statements, Reports, etc. Deliver to the
Administrative Agent (for delivery to each Lender, which delivery shall be made
promptly by the Administrative Agent after receipt from the Borrower):
          (a) within 110 days after the end of each fiscal year (or, with
respect to each such fiscal year, such shorter period as the United States
Securities and Exchange Commission may specify for the filing of annual reports
on Form 10K), consolidated balance sheets and

66



--------------------------------------------------------------------------------



 



related consolidated statements of income and consolidated cash flows for the
Domestic Entities and the Global Entities, showing the financial condition of
such entities on a consolidated basis as of the close of such fiscal year and
the results of their respective operations during such year, the consolidated
statements of the Global Entities to be audited by Ernst & Young LLP or other
independent public accountants of recognized national standing and accompanied
by an opinion of such accountants with respect to the financial statements and
arising out of the scope of the audit (which opinion shall not be qualified in
any material respect other than a going concern qualification as a result of the
Cases or as a result of the Maturity Date falling less than one year from the
date of such financial statements), all such consolidated financial statements
to be certified by a Financial Officer of the Borrower to the effect that such
financial statements fairly present in all material respects the financial
condition and results of operations of the Domestic Entities or the Global
Entities, as the case may be, on a consolidated basis in accordance with GAAP;
          (b) within 60 days after the end of each of the first three fiscal
quarters (or such shorter period as the United States Securities and Exchange
Commission may specify for the filing of quarterly reports on Form 10-Q), the
consolidated balance sheets and related consolidated statements of income and
consolidated cash flows of the Domestic Entities and the Global Entities,
showing the financial condition of such entities on a consolidated basis as of
the close of such fiscal quarter and the results of their operations during such
fiscal quarter and the then elapsed portion of the fiscal year, each certified
by a Financial Officer of the Borrower as fairly presenting in all material
respects the financial condition and results of operations of the Domestic
Entities and the Global Entities, as the case may be, on a consolidated basis in
accordance with GAAP, subject to normal year-end audit adjustments and the
absence of footnotes;
          (c) as soon as practicable, but in no event later than 30 days after
the end of each fiscal month of the Borrower thereafter, (i) monthly unaudited
consolidated balance sheets of the Domestic Entities and the Global Entities and
related consolidated statements of income and consolidated cash flows of such
entities for the prior fiscal month (in the case of Domestic Entities, in a form
consistent with the form provided to the lenders under Existing DIP Credit
Agreement prior to the Closing Date), each certified by a Financial Officer of
the Borrower and (ii) a monthly report, consistent with the form required to be
filed with the Bankruptcy Court, detailing professional fees and expenses that
have been billed and paid or billed but unpaid to date and the accumulated
“hold-back” of professional fees and expenses to date;
          (d) as soon as practicable, but (i) in no event later than 30 days
after the end of each fiscal month of the Borrower, monthly financial
projections and variance reports of the Domestic Entities and the Global
Entities for the period from the date of such projections through the
Termination Date in a form consistent with the form of projections provided to
the Administrative Agent prior to the Closing Date, such projections to be
updated and delivered to the Administrative Agent at such times as such
projections are updated by the Borrower and (ii) in no event later than 10
Business Days after the end of each fiscal month of the Borrower, a statement of
projected cash receipts and cash disbursements for the Domestic Entities for
each week in the period of thirteen continuous weeks commencing with the
immediately following week, in a form consistent with the form provided to the
Administrative Agent prior to the Closing Date, and in each case of new or
updated projections furnished pursuant to clause (i) and any statements of
projected cash receipts and cash disbursements pursuant to clause (ii),
certified

67



--------------------------------------------------------------------------------



 



by a Financial Officer of the Borrower (it being understood that such
certification in respect of projections shall be consistent with the
representation and warranty as to projections in Section 3.03);
          (e) concurrently with any delivery of financial statements under
clauses (a), (b) and (c) above, a certificate of the Financial Officer of the
Borrower certifying such statements (i) certifying that no Event of Default or
event which upon notice or lapse of time or both would constitute an Event of
Default has occurred, or, if such an Event of Default or event has occurred,
specifying the nature and extent thereof and any corrective action taken or
proposed to be taken with respect thereto and (ii) setting forth computations in
reasonable detail satisfactory to the Administrative Agent demonstrating
compliance with the provisions of Section 6.04;
          (f) [reserved];
          (g) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by it
with the Securities and Exchange Commission, or any governmental authority
succeeding to any of or all the functions of said commission, or with any
national securities exchange, as the case may be;
          (h) as soon as available and in any event (a) within 30 days after the
Borrower or any of its ERISA Affiliates knows or has reason to know that any
Termination Event described in clause (i) of the definition of Termination Event
with respect to any Single Employer Plan of the Borrower or such ERISA Affiliate
has occurred and (b) within 10 days after the Borrower or any of its ERISA
Affiliates knows or has reason to know that any other Termination Event with
respect to any such Plan has occurred, a statement of a Financial Officer of the
Borrower describing the full details of such Termination Event;
          (i) promptly and in any event within 10 days after receipt thereof by
the Borrower or any of its ERISA Affiliates from the PBGC, copies of each notice
received by the Borrower or any such ERISA Affiliate of the PBGC’s intention to
terminate any Single Employer Plan of the Borrower or such ERISA Affiliate or to
have a trustee appointed to administer any such Plan;
          (j) if requested by the Administrative Agent, promptly and in any
event within 30 days after the filing thereof with the Internal Revenue Service,
copies of each Schedule B (Actuarial Information) to the annual report
(Form 5500 Series) with respect to each Single Employer Plan of the Borrower or
any of its ERISA Affiliates;
          (k) within 10 days after notice is given or required to be given to
the PBGC under Section 302(f)(4)(A) of ERISA of the failure of the Borrower or
any of its ERISA Affiliates to make timely payments to a Plan, a copy of any
such notice filed;
          (l) promptly and in any event within 10 days after receipt thereof by
the Borrower or any ERISA Affiliate from a Multiemployer Plan sponsor, a copy of
each notice received by the Borrower or any ERISA Affiliate concerning (i) the
imposition of Withdrawal Liability by a Multiemployer Plan, (ii) the
determination that a Multiemployer Plan is, or is expected to be, in
reorganization within the meaning of Title IV of ERISA, (iii) the termination of
a Multiemployer Plan within the meaning of Title IV of ERISA, or (iv) the amount
of liability

68



--------------------------------------------------------------------------------



 



incurred, or which may be incurred, by the Borrower or any ERISA Affiliate in
connection with any event described in clause (i), (ii) or (iii) above;
          (m) promptly and in any event within 10 days after the Borrower or any
Subsidiary knows or has reason to know of the occurrence thereof, notice of
(i) any material adverse event or change to the business, financial condition,
operations or assets of the Domestic Entities taken as a whole or the Global
Entities taken as a whole and (ii) material litigation (if any), or any material
adverse developments in previously disclosed material litigation (other than any
of the foregoing that have been disclosed to the Administrative Agent pursuant
to Section 5.01(o)), in each case since the Closing Date or such later date as
of which the Borrower has furnished a report pursuant to this Section 5.01(m);
          (n) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Domestic Entities or
the Global Entities, or compliance with the terms of any material loan or
financing agreements as the Administrative Agent, at the request of any Lender,
may reasonably request; and
          (o) furnish to the Administrative Agent and its counsel promptly after
the same is available, copies of all pleadings, motions, applications, judicial
information, financial information and other documents filed by or on behalf of
the Borrower or any of the Guarantors with the Bankruptcy Court in the Cases, or
distributed by or on behalf of the Borrower or any of the Guarantors to any
official committee appointed in the Cases.
     SECTION 5.02 Existence. Preserve and maintain in full force and effect all
governmental rights, privileges, qualifications, permits, licenses and
franchises necessary in the normal conduct of its business except (i) (A) if in
the reasonable business judgment of the Borrower it is no longer necessary for
the Borrower and the Guarantors to preserve and maintain such rights,
privileges, qualifications, permits, licenses and franchises, and (B) such
failure to preserve the same could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect and (ii) as otherwise permitted in connection
with sales of assets permitted by Section 6.10.
     SECTION 5.03 Insurance. (a) Keep its insurable properties insured at all
times, against such risks, including fire and other risks insured against by
extended coverage, as is consistent with sound business practice and customary
with companies of the same or similar size in the same or similar businesses;
and maintain in full force and effect public liability insurance against claims
for personal injury or death or property damage occurring upon, in, about or in
connection with the use of any properties owned, occupied or controlled by the
Borrower or any of its Subsidiaries, as the case may be, in such amounts (giving
effect to self-insurance) and with such deductibles as are customary with
companies of the same or similar size in the same or similar businesses; and
(b) maintain such other insurance or self insurance as may be required by law.
     SECTION 5.04 Obligations and Taxes. Timely pay all material obligations
arising after the Filing Date promptly and in accordance with their terms and
timely pay and discharge promptly all material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
in respect of its property arising after the Filing Date, as well as all
material lawful claims for labor, materials and supplies or otherwise arising
after the Filing Date which, if unpaid, would become a Lien or charge upon such
properties or any part thereof, before

69



--------------------------------------------------------------------------------



 



the same shall become in default; provided, however, that the Borrower and each
of its Subsidiaries shall not be required to pay and discharge or to cause to be
paid and discharged (i) any such obligation, tax, assessment, charge, levy or
claim so long as the validity or amount thereof shall be contested in good faith
by appropriate proceedings (if the Borrower or its Subsidiaries shall have set
aside on their books adequate reserves therefor) or (ii) with respect to
obligations and claims related to a Plan, any such obligations or claims that
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.
     SECTION 5.05 Notice of Event of Default, etc. Promptly give to the
Administrative Agent notice in writing of any Event of Default or the occurrence
of any event or circumstance which with the passage of time or giving of notice
or both would constitute an Event of Default.
     SECTION 5.06 Access to Books and Records. (a) Maintain or cause to be
maintained at all times true and complete books and records in a manner
consistent with GAAP of the financial operations of the Borrower and its
Subsidiaries; and provide the Administrative Agent and its representatives, upon
their reasonable request, access to all such books and records during regular
business hours, in order that the Administrative Agent may upon reasonable prior
notice examine and make abstracts from such books, accounts, records and other
papers for the purpose of verifying the accuracy of the various reports,
including the Borrowing Base computations and supporting documentation,
delivered by the Borrower or the Guarantors to the Administrative Agent or the
Lenders pursuant to this Agreement or for otherwise ascertaining compliance with
this Agreement.
          (b) In the event that historical accounting practices, accounting
systems or accounting reserves relating to the components of the Borrowing Base
are modified in a manner that is adverse to the Lenders in any material respect,
maintain such additional reserves (for purposes of computing the Borrowing Base)
in respect to the components of the Borrowing Base and make such other
adjustments (which may include maintaining additional reserves, modifying the
advance rates or modifying the eligibility criteria for the components of the
Borrowing Base) to its parameters for including the components of the Borrowing
Base as the Administrative Agent shall reasonably require based upon such
modifications.
          (c) Upon the request of the Administrative Agent, provide (i) evidence
reasonably satisfactory to the Administrative Agent that the Borrower and its
Subsidiaries are in compliance in all material respects with all applicable
Environmental Laws, (ii) information reasonably satisfactory to the
Administrative Agent regarding the costs of maintaining such compliance and any
other costs relating to Environmental Liabilities and (iii) the Administrative
Agent or its designees with access to the properties, facilities, personnel,
books and records of the Borrower and its Subsidiaries to permit the
performance, at the sole cost of the Borrower, of reasonable environmental due
diligence.
     SECTION 5.07 Maintenance of Concentration Account. Continue to maintain
with JPMCB or any of its Affiliates, an account or accounts to be used by the
Borrower and the Guarantors as their principal concentration account for
day-to-day operations conducted by the Borrower and the Guarantors.
     SECTION 5.08 Borrowing Base Certificate. Furnish to the Administrative
Agent (a) as soon as available and in any event on or before the twentieth
(20th) day of each month, a

70



--------------------------------------------------------------------------------



 



monthly Borrowing Base Certificate, as of the last day of the immediately
preceding month, (b) as soon as available and in any event within five
(5) Business Days after the end of each calendar week (each calendar week
deemed, for purposes hereof, to end on a Friday), a weekly Borrowing Base
Certificate (it being understood that certain Borrowing Base Certificate items
(to be identified in the form of Borrowing Base Certificate) shall be updated
only monthly) and (c) if requested by the Administrative Agent at any other time
when the Administrative Agent reasonably believes that the then existing
Borrowing Base Certificate is materially inaccurate, as soon as reasonably
available but in no event later than five (5) Business Days after such request,
a Borrowing Base Certificate showing the Borrowing Base as of the date so
requested, in each case with supporting documentation and additional reports
with respect to the Borrowing Base as the Administrative Agent shall reasonably
request.
     SECTION 5.09 Collateral Monitoring and Review. At any reasonable time upon
reasonable notice and upon the reasonable request of the Administrative Agent,
permit the Administrative Agent or any of its agents or representatives or
professionals (including internal and third party consultants, accountants and
appraisers) retained by the Administrative Agent or its professionals to visit
the properties of the Borrower and its Subsidiaries, to confer with officers and
representatives of the Borrower and the Guarantors, to conduct evaluations and
appraisals of and to monitor (i) the Collateral, (ii) the Borrower’s practices
in the computation of the Borrowing Base and (iii) the assets included in the
Borrowing Base, and pay the reasonable fees and expenses in connection therewith
(including the reasonable and customary fees and expenses associated with
JPMorgan and CUSA, as set forth in Section 10.05). In connection with any
collateral monitoring or review and appraisal relating to the computation of the
Borrowing Base, the Borrower shall make such modifications and adjustments to
the Borrowing Base or the computation thereof as the Administrative Agent shall
reasonably require upon at least 10 days written notice (it being understood
that no such notice is required during the continuance of an Event of Default)
based upon the terms of this Agreement and results of such collateral
monitoring, review or appraisal (which modifications and adjustments may include
maintaining additional reserves, modifying the advance rates or modifying the
eligibility criteria for components of the Borrowing Base to the extent
reasonably required by the Administrative Agent).
     SECTION 5.10 GM-Delphi Agreement. Concurrently with a delivery of an
Advance Request (as defined in the GM-Delphi Agreement) and an Availability
Certificate (as defined in the GM-Delphi Agreement) to GM under Section 4.02(a)
of the GM-Delphi Agreement, the Borrower shall deliver a copy of such Advance
Request and such Availability Certificate to the Administrative Agent.
     SECTION 5.11 Subsequently Filed Domestic Entities. Within ten (10) days
after any Non-Filed Domestic Entity becomes a debtor in a case under the
Bankruptcy Code (a “Subsequently Filed Entity”), cause (x) such Subsequently
Filed Entity to become a Guarantor party to this Agreement and (y) cause such
Subsequently Filed Entity to become a party to the Security and Pledge Agreement
and its assets to be subject to the Lien created thereby in favor of the
Administrative Agent (which guarantees and Liens shall be Superpriority Claims)
to the extent permitted under applicable law.

71



--------------------------------------------------------------------------------



 



SECTION 6. NEGATIVE COVENANTS
          From the Closing Date and for so long as any Commitment shall be in
effect or any Letter of Credit shall remain outstanding (for which Cash
Collateralization at the rate of 105% has not been made in accordance with
Section 2.03(j)) or any amount shall remain outstanding or unpaid under this
Agreement, the Borrower and each of the Guarantors will not, and will not permit
any of their respective Subsidiaries to (and will not apply, unless in
connection with an amendment to the Agreement that is reasonably likely to be
approved by the Lenders required to approve such amendment, to the Bankruptcy
Court for authority to):
     SECTION 6.01 Liens. Incur, create, assume or suffer to exist any Lien on
any asset of the Borrower or any of its Subsidiaries, whether now owned or
hereafter acquired, other than:
     (i) (x) Liens in existence on the Filing Date as reflected on Schedule 6.01
and (y) replacement Liens that secure only refinancing of Indebtedness permitted
under Section 6.03(xii), so long as such replacement Liens do not extend to or
cover any property other than the property covered by the original Lien;
     (ii) Junior Adequate Protection Liens, Replacement Liens and Debtor Liens;
     (iii) Liens created under the Loan Documents in favor of the Administrative
Agent and the Lenders;
     (iv) Liens for taxes not yet due or that are being contested in good faith
by appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries in conformity
with GAAP;
     (v) carriers’, warehousemen’s, mechanics’, materialmen’s, repair-men’s,
lessor’s or other like Liens arising in the ordinary course of business that are
not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings;
     (vi) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;
     (vii) deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
     (viii) easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business that, in the aggregate,
are not substantial in amount and that do not in any case materially detract
from the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the Borrower or any of its Subsidiaries;

72



--------------------------------------------------------------------------------



 



     (ix) any interest or title of a lessor under any lease entered into by the
Borrower or any Subsidiary in the ordinary course of its business and covering
only the assets so leased;
     (x) Liens arising solely from precautionary filings of financing statements
under the Uniform Commercial Code of the applicable jurisdictions in respect of
consignments or operating leases entered into by the Borrower or any of its
Subsidiaries in the ordinary course of business;
     (xi) customary rights of setoff and similar Liens in favor of depositary
institutions;
     (xii) Liens for judgments that have not yet become an Event of Default
under Section 7.01(k);
     (xiii) Liens securing Indebtedness of the Borrower or any Subsidiary
incurred pursuant to Section 6.03(vii) to finance the acquisition of fixed or
capital assets, provided that (A) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (B) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and (C) the amount of Indebtedness secured thereby is not
increased;
     (xiv) Liens on the assets of Foreign Subsidiaries securing Indebtedness and
other obligations of any Foreign Subsidiary in an aggregate amount not to exceed
$1,500,000,000;
     (xv) Liens upon any of the property and assets existing at the time such
property or asset is purchased or otherwise acquired by the Borrower or any of
its Subsidiaries; provided that any such Lien was not created in contemplation
of such purchase or other acquisition and does not extend to or cover any
property or assets other than the property or asset being so purchased or
otherwise acquired and the products and proceeds thereof; and provided further
that any Indebtedness or other obligations secured by such Liens shall otherwise
be permitted under Section 6.03 or this Section 6.01;
     (xvi) (A) Liens securing Indebtedness in respect of Hedging Agreements,
which Indebtedness is permitted by Section 6.03(x), so long as the aggregate
amount of Indebtedness so secured (determined on a marked-to-market basis) does
not exceed $150,000,000 and (B) Liens securing Indebtedness permitted by
Section 6.03(viii) (and in each case of clauses (A) and (B), such Liens shall
rank pari passu with the Liens created under the Loan Documents in favor of the
Administrative Agent, the Tranche A Lenders and the Tranche B Lenders);
     (xvii) Liens on assets of the Domestic Entities that arise pursuant to
Section 412(n) of the Code or Section 4068 of ERISA (or (A) replacement Liens
granted to the PBGC pursuant to the DASHI Intercompany Transfer Order or
(B) similar Liens (including consensual Liens) on Collateral granted to the
PBGC, provided that such Liens shall have no greater priority or rights than the
Liens granted to the PBGC pursuant to the DASHI Intercompany Transfer Order as
such priority and rights are set forth therein and

73



--------------------------------------------------------------------------------



 



in the Fourth Amendment Approval Order); provided that such Liens do not
otherwise give rise to an Event of Default;
     (xviii) Liens on assets of the Foreign Subsidiaries that arise pursuant to
Section 412(n) of the Code or Section 4068 of ERISA (or (A) replacement Liens
granted to the PBGC pursuant to the DASHI Intercompany Transfer Order or
(B) similar Liens (including consensual Liens) on Collateral granted to the
PBGC, provided that such Liens shall have no greater priority or rights than the
Liens granted to the PBGC pursuant to the DASHI Intercompany Transfer Order as
such priority and rights are set forth therein and in the Fourth Amendment
Approval Order); unless such Liens would otherwise give rise to an Event of
Default, or unless any Person has taken steps to commence enforcement of one or
more judgments, orders or enforceable mandates relating thereto, if the
aggregate amount of assets in respect of which such enforcement has commenced
exceeds ten percent (10%) of the aggregate amount of all assets of the Foreign
Subsidiaries;
     (xix) Liens on assets of any non-Guarantor Domestic Entity that is a joint
venture securing Indebtedness of such Domestic Entity owed to the Borrower or a
Guarantor that is permitted under Section 6.03(xiii);
     (xx) escrow deposits held in a segregated bank account of the Borrower
solely for the purpose of satisfying the Borrower’s obligations pursuant to
paragraph 3.b of the UAW Special Attrition Program Agreement (and similar
obligations pursuant to comparable labor agreements) in an aggregate amount not
to exceed $175,000,000; provided that the UAW Special Attrition Program
Agreement (or relevant comparable labor agreement) has been approved by order of
the Bankruptcy Court; and provided further that the terms of such escrow
agreement provide that the excess of any such escrow deposits over the amounts
required to satisfy such obligations shall be returned to the Borrower; and
     (xxi) Liens not otherwise permitted hereunder securing Indebtedness and
other obligations in an aggregate amount not to exceed $10,000,000.
     SECTION 6.02 Merger, etc. Merge, consolidate or amalgamate with any other
Person, or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or dispose of all or substantially all of its property or
business, except that (i) any Guarantor may merge or consolidate with any other
Guarantor, (ii) any Guarantor may merge or consolidate with the Borrower if the
Borrower is the surviving entity, (iii) any Foreign Subsidiary may merge or
consolidate with any other Foreign Subsidiary, provided that if either such
Foreign Subsidiary is a Wholly-Owned Subsidiary, the surviving entity must be a
Wholly-Owned Subsidiary, (iv) any Guarantor may dispose of any or all of its
assets to the Borrower or any other Guarantor (upon voluntary liquidation or
otherwise), provided that any such disposition by a Wholly-Owned Guarantor must
be to another Wholly-Owned Guarantor or to the Borrower, and (v) any Foreign
Subsidiary may dispose of any or all of its assets to another Foreign
Subsidiary; provided that any such disposition by a Wholly-Owned Foreign
Subsidiary must be to a Wholly-Owned Subsidiary and any such disposition by a
first-tier Foreign Subsidiary must be to a first-tier Foreign Subsidiary;
provided, however, that compliance with the restrictions set forth in this
Section 6.02 shall not be required if, after giving effect to any transaction or
activity otherwise

74



--------------------------------------------------------------------------------



 



subject to this Section 6.02, the Facility Availability Amount would be equal to
or greater than $500,000,000.
     SECTION 6.03 Indebtedness. Contract, create, incur, assume or suffer to
exist any Indebtedness, except for (i) Indebtedness under the Loan Documents;
(ii) Indebtedness incurred prior to the Filing Date (including existing
Capitalized Leases) and outstanding on the Filing Date; (iii) intercompany
Indebtedness among the Borrower and the Guarantors; (iv) guarantees by the
Borrower or any Guarantor of Indebtedness of the Borrower or any Guarantor
otherwise permitted by this Section 6.03; (v) intercompany Indebtedness of any
Foreign Subsidiary owing to another Global Entity, provided that (A) the
incurrence of such indebtedness by such Foreign Subsidiary, and the making of
the related loan or advance by the relevant Global Entity, is otherwise
permitted under Section 6.09 and (B) in the case of intercompany Indebtedness
owing from a Foreign Subsidiary to a Domestic Entity, such Indebtedness is
evidenced by one or more promissory notes in form and substance reasonably
satisfactory to the Administrative Agent and is subject to the Lien created by
the Security and Pledge Agreement to the extent required by the Security and
Pledge Agreement; (vi) other Indebtedness incurred after the Filing Date by any
Foreign Subsidiary which, taken together with all other then outstanding
Indebtedness of all Foreign Subsidiaries (excluding intercompany indebtedness
described in clause (v) hereof, but including any then outstanding Indebtedness
of the Foreign Subsidiaries incurred prior to the Filing Date and described in
clause (ii) hereof and any Indebtedness in connection with Foreign Receivables
Financings, sale-leaseback transactions and Hedging Agreements), does not exceed
an aggregate amount of $1,500,000,000 (the “Foreign Subsidiary Debt Limit”) at
any time outstanding; (vii) Capitalized Leases and Indebtedness secured by
purchase money Liens, in each case incurred after the Filing Date in an
aggregate amount not to exceed $20,000,000 at any time outstanding;
(viii) Indebtedness owed to JPMCB, CUSA, any other Lender or any of their
respective banking Affiliates (or any Person that was a Lender or a banking
Affiliate of a Lender at the time such Indebtedness was incurred) in respect of
any overdrafts and related liabilities arising from treasury, depository and
cash management services or in connection with any automated clearing house
transfers of funds; (ix) Indebtedness (other than Indebtedness described in
clause (viii)) owed to any bank in respect of any overdrafts and related
liabilities arising from treasury, depository and cash management services or in
connection with any automated clearing house transfers of funds;
(x) Indebtedness incurred after the Filing Date by the Borrower or any Guarantor
in connection with Hedging Agreements, in each case to the extent that (A) the
counterparty to such agreement is a Lender or a banking Affiliate of a Lender
(or was a Lender or a banking Affiliate of a Lender at the time such
Indebtedness was incurred) and (B) such agreement or contract is entered into in
the ordinary course of business and not for speculative purposes;
(xi) intercompany Indebtedness of any Domestic Entity owing to any Foreign
Subsidiary so long as such Indebtedness is subordinated (on terms reasonably
satisfactory to the Administrative Agent) to the Secured Obligations;
(xii) refinancings or replacements of Indebtedness described in clause
(ii) hereof in respect of Capitalized Leases and purchase money debt obligations
incurred in the ordinary course of business and, to the extent required, with
the approval of the Bankruptcy Court, provided that the Liens securing such
Indebtedness do not extend to or cover any additional property; and (xiii) other
Indebtedness of the Global Entities in an aggregate outstanding amount not to
exceed $25,000,000; provided that except with respect to any such Indebtedness
of a non-Guarantor Domestic Entity owed to the Borrower or a Guarantor, such
Indebtedness shall be unsecured.

75



--------------------------------------------------------------------------------



 



     SECTION 6.04 EBITDAR.
               Permit cumulative Global EBITDAR for the Global Entities for each
rolling twelve (12) fiscal month period ending on the last day of each fiscal
month set forth below to be less than the amount appearing opposite such month
for such entity:

              Global Entities Period Ending   Global EBITDAR
April 30, 2008
  $ 475,000,000  
May 31, 2008
  $ 575,000,000  
June 30, 2008
  $ 600,000,000  
July 31, 2008
  $ 575,000,000  
August 31, 2008
  $ 550,000,000  
September 30, 2008
  $ 625,000,000  
October 31, 2008
  $ 600,000,000  
November 30, 2008
  $ 675,000,000  

     SECTION 6.05 GM-Delphi Agreement. Until the GM Obligation Satisfaction
Date,
     (i) amend, waive, modify or supplement any term of the GM-Delphi Agreement
in a manner that (a) has the effect of restricting or reducing the availability
of Advances (as defined in the GM-Delphi Agreement) thereunder, (b) reduces or
eliminates any restriction on set-off rights of GM set forth in Section 6.01 of
the GM-Delphi Agreement, (c) modifies the last paragraph of Section 6.01 of the
GM-Delphi Agreement, (d) amends Section 8.03 of the GM-Delphi Agreement, (e) has
the effect of requiring any repayment or prepayment of Advances on any earlier
date, (f) adds or makes more restrictive any default or event of default
thereunder or (g) is otherwise materially adverse to the Lenders;
     (ii) assign or otherwise dispose of any of its rights or obligations under
the GM-Delphi Agreement;
     (iii) voluntarily reduce any GM Commitment; or
     (iv) make any payment under the GM-Delphi Agreement except for GM Permitted
Prepayments.
     SECTION 6.06 Chapter 11 Claims. Incur, create, assume, suffer to exist or
permit any other Superpriority Claim which is pari passu with or senior to the
claims of the Administrative Agent and the Lenders against the Borrower and the
Guarantors hereunder, except for the Carve-Out.
     SECTION 6.07 Dividends; Capital Stock. Declare or pay, directly or
indirectly, any dividends or make any other distribution or payment, whether in
cash, property, securities or a combination thereof, with respect to (whether by
reduction of capital or otherwise) any shares of capital stock or membership
interests (or any options, warrants, rights or other equity securities or
agreements relating to any capital stock or membership interests), or set apart
any sum for the aforesaid purposes; provided that this Section 6.07 shall not
restrict dividends and distributions from the Guarantors or the Foreign
Subsidiaries directly or indirectly to the Borrower or any Guarantor or from any
Foreign Subsidiary to any other Foreign Subsidiary.

76



--------------------------------------------------------------------------------



 



     SECTION 6.08 Transactions with Affiliates. Sell or transfer any property or
assets to, or otherwise engage in any other material transactions with, any of
its Affiliates (other than (A) the Borrower, (B) any of the Guarantors or (C) so
long as such transaction is on commercially reasonable terms consistent with
past practice, any other Subsidiary of the Borrower pursuant to joint venture
arrangements of such Subsidiary) or its shareholders, except for
(i) transactions that are entered into in good faith, and at prices and on terms
and conditions not less favorable to such Person than would be obtained on an
arm’s-length basis from unrelated third parties, (ii) transactions solely among
the Foreign Subsidiaries, (iii) transactions among the Global Entities that are
entered into in the ordinary course of the relevant Global Entities’ business,
(iv) other transactions among the Global Entities to the extent otherwise
expressly permitted under this Agreement, and (v) transactions described on
Schedule 6.08.
     SECTION 6.09 Investments, Loans and Advances. Purchase, hold or acquire any
capital stock, evidences of indebtedness or other securities of, make or permit
to exist any loans or advances to, or make or permit to exist any investment in,
any other Person (all of the foregoing, “Investments”), except for:
(i) ownership by the Borrower or such Subsidiary, as the case may be, of the
capital stock of each of the Subsidiaries listed on Schedule 3.05;
(ii) Permitted Investments; (iii) advances and loans among the Borrower and the
Guarantors in the ordinary course of business; (iv) advances and loans made by
any Foreign Subsidiary to any other Foreign Subsidiary; (v) Investments in
existence on the Filing Date; (vi) investments by Wholly-Owned Foreign
Subsidiaries in other Wholly-Owned Foreign Subsidiaries; (vii) extensions of
trade credit in the ordinary course of business; (viii) advances and loans by
any Global Entity to the employees of any Global Entity in the ordinary course
of business consistent with past practices for travel and entertainment
expenses, relocation costs and similar purposes in an aggregate amount for all
Global Entities not exceeding $25,000,000 at any one time outstanding;
(ix) investments in (including the contribution of assets to) Foreign
Subsidiaries and joint ventures, in an aggregate amount (net of the Investment
Credit) not to exceed $30,000,000 at any one time outstanding; (x) to the extent
constituting Investments, any Indebtedness owed to a Global Entity or any
contribution of assets, issuance of Equity Interests or disposition to a Global
Entity permitted to be made under Section 6.02, 6.03 or 6.10 and
(xi) Investments in Equity Interests of account debtors or other assets received
(and in the amount so received) pursuant to any reorganization or similar
arrangement upon bankruptcy or insolvency of, or other settlement with, such
account debtors; provided, however, that compliance with the restrictions set
forth in this Section 6.09 shall not be required if, after giving effect to any
transaction or activity otherwise subject to this Section 6.09, the Facility
Availability Amount would be equal to or greater than $500,000,000, except that
in no event may the Borrower or any Guarantor make any Investment in a Non-Filed
Domestic Entity if, after giving effect to such Investment, the aggregate amount
(calculated net of the Investment Credit) of all Investments made by the
Borrower and the Guarantors in Non-Filed Domestic Entities during the term of
this Agreement would exceed $25,000,000. For the avoidance of doubt, this
Section 6.09 prohibits (x) the making of advances or loans from a Domestic
Entity to any Foreign Subsidiary and (y) the making of any investment by a
Domestic Entity in a Foreign Subsidiary and the creation of and making of any
investment in a joint venture in an aggregate amount (net of the Investment
Credit) for all such investments greater than $30,000,000 at any one time
outstanding, in each case at any time when the Facility Availability Amount is
(or, after giving effect to the relevant transaction, would be) less than
$500,000,000; provided that any such transaction (other than Investments by the
Borrower or any Guarantor in a Non-Filed Domestic Entity, which shall continue
to be subject to the aforementioned $25,000,000 cap) shall be permitted without

77



--------------------------------------------------------------------------------



 



restriction under this Section 6.09 (but subject always to the limitations set
forth in Section 6.03 in the case of any transaction pursuant to which a Foreign
Subsidiary will incur Indebtedness) if, after giving effect thereto, the
Facility Availability Amount would be equal to or greater than $500,000,000);
provided further that each Global Entity shall be permitted to hold any
Investment made at a time when such Investment was permitted to be made.
     SECTION 6.10 Disposition of Assets. Sell or otherwise dispose of any assets
(including the sale or issuance of any capital stock of any Subsidiary), whether
now owned or hereafter acquired, except for (i) the sale or other disposition of
obsolete or worn out property in the ordinary course of business; (ii) the sale
of inventory in the ordinary course of business or pursuant to Permitted
Non-Filed Domestic Entity Transfers; (iii) sales or other dispositions permitted
by clauses (iv) and (v) of Section 6.02; (iv) sale or disposition of assets
constituting all or a portion of the Automotive Holdings Group (but not
including any related foreign assets except for de minimis foreign assets);
(v) the sale, issuance or contribution of any Subsidiary’s capital stock to the
Borrower or to any Wholly-Owned Guarantor or, in the case of a sale, issuance or
contribution of capital stock of a Foreign Subsidiary that is not a first-tier
Foreign Subsidiary, to any Wholly-Owned Subsidiary of the Borrower; (vi) sales
or other dispositions consisting of the transfer of rights in Intellectual
Property to third parties and/or routine patent portfolio deletions, in each
case in the ordinary course of business consistent with past practice; (vii)
sales or other dispositions of accounts receivables and other related assets in
connection with any Foreign Receivables Financing, so long as such Foreign
Receivables Financing is otherwise permitted under this Agreement (including
pursuant to Section 6.01 and Section 6.03); (viii) intercompany sales or
contributions among the Borrower and the Guarantors; (ix) dispositions described
on Schedule 6.10; and (x) any other sale or disposition of property not
otherwise expressly permitted by this Section 6.10 (A) having a fair market
value of less than $500,000 or (B) having a fair market value of $500,000 or
more, in which case such dispositions shall not exceed $100,000,000 in the
aggregate for any fiscal year of the Borrower; provided that compliance with the
restrictions set forth in this Section 6.10 shall not be required if, after
giving effect to any transaction or activity otherwise subject to this
Section 6.10, the Facility Availability Amount would be equal to or greater than
$500,000,000, except that in no event may the Borrower or any Guarantor sell or
otherwise transfer any assets, whether now owned or hereafter acquired, to a
Non-Filed Domestic Entity (other than pursuant to a Permitted Non-Filed Domestic
Entity Transfer) if, after giving effect thereto, the aggregate fair market
value of all assets sold or transferred by the Borrower and the Guarantors to
Non-Filed Domestic Entities would exceed $15,000,000 during the term of this
Agreement.
     SECTION 6.11 Nature of Business. Modify or alter in any material manner the
nature and type of its business as conducted at or prior to the Filing Date or
the manner in which such business is conducted (except, in the case of the
Borrower and the Guarantors, as required by the Bankruptcy Code), it being
understood that asset sales permitted by Section 6.10 shall not constitute such
a material modification or alteration.
SECTION 7. EVENTS OF DEFAULT
     SECTION 7.01 Events of Default. In the case of the happening of any of the
following events and the continuance thereof beyond the applicable grace period,
if any (each, an “Event of Default”):

78



--------------------------------------------------------------------------------



 



          (a) any material representation or warranty made by the Borrower or
any Guarantor in this Agreement or in any Loan Document or in connection with
this Agreement or the credit extensions hereunder or any material statement or
representation made in any report, financial statement, certificate or other
document furnished by the Borrower or any Guarantor to the Lenders under or in
connection with this Agreement, shall prove to have been false or misleading in
any material respect when made; or
          (b) default shall be made in the payment of any (i) Fees, interest on
the Loans or other amounts payable hereunder when due (other than amounts set
forth in clause (ii) hereof), and such default shall continue unremedied for
more than two (2) Business Days or (ii) principal of the Loans or reimbursement
obligations or cash collateralization in respect of Letters of Credit, when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise; or
          (c) default shall be made by the Borrower or any Guarantor in the due
observance or performance of any covenant, condition or agreement contained in
Section 5.02 (with respect to the Borrower), Section 5.05 or Section 6 hereof,
or
          (d) default shall be made by the Borrower or any Guarantor in the due
observance or performance of any other covenant, condition or agreement (other
than those covered by clauses (b) and (c) above and clause (h) below) to be
observed or performed pursuant to the terms of this Agreement, the Approval
Order or any of the other Loan Documents and such default shall continue
unremedied for more than ten (10) days; or
          (e) any of the Cases shall be dismissed or converted to a case under
Chapter 7 of the Bankruptcy Code or the Borrower or any Guarantor shall file a
motion or other pleading seeking the dismissal of any of the Cases under
Section 1112 of the Bankruptcy Code or otherwise; a trustee under Chapter 7 or
Chapter 11 of the Bankruptcy Code, a responsible officer or an examiner with
enlarged powers relating to the operation of the business (powers beyond those
set forth in Section 1106(a)(3) and (4) of the Bankruptcy Code) under Section
1106(b) of the Bankruptcy Code shall be appointed in any of the Cases and the
order appointing such trustee, responsible officer or examiner shall not be
reversed or vacated within 30 days after the entry thereof, or an application
shall be filed by the Borrower or any Guarantor for the approval of any other
Superpriority Claim (other than the Carve-Out) in any of the Cases which is pari
passu with or senior to the claims of the Administrative Agent and the Lenders
against the Borrower or any Guarantor hereunder, or there shall arise or be
granted any such pari passu or senior Super Priority Claim; or
          (f) the Bankruptcy Court shall enter an order or orders granting
relief from the automatic stay applicable under Section 362 of the Bankruptcy
Code to the holder or holders of any security interest to permit foreclosure (or
the granting of a deed in lieu of foreclosure or the like) on any assets of the
Borrower or any of the Guarantors which have a value in excess of $20,000,000 in
the aggregate; or
          (g) a Change of Control shall occur; or
          (h) the Borrower shall fail to deliver a certified Borrowing Base
Certificate when due and such default shall continue unremedied for more than
three (3) Business Days; or

79



--------------------------------------------------------------------------------



 



          (i) any material provision of any Loan Document shall, for any reason,
cease to be valid and binding on the Borrower or any of the Guarantors, or the
Borrower or any of the Guarantors shall so assert in any pleading filed in any
court; or
          (j) an order of the Bankruptcy Court shall be entered (i) reversing,
staying for a period in excess of 10 days, or vacating the Approval Order or the
GM Approval Order or (ii) without the written consent of the Administrative
Agent and the Required Lenders, otherwise amending, supplementing or modifying
the Approval Order or the GM Approval Order in a manner that is reasonably
determined by the Agents to be adverse to the Agents and the Lenders, or (iii)
terminating the use of cash collateral by the Borrower or the Guarantors
pursuant to the Approval Order (for purposes hereof, “GM Approval Order” shall
mean “Approval Order” as defined under the GM-Delphi Agreement); or
          (k) any judgment or order in excess of $20,000,000 as to any
post-petition obligation shall be rendered against any Global Entity and the
enforcement thereof shall not have been stayed; or
          (l) any non-monetary judgment or order with respect to a post-petition
event shall be rendered against any Global Entity which does or would reasonably
be expected to have a Material Adverse Effect; or
          (m) except as permitted by the Approval Order, the Borrower or the
Guarantors shall make any Pre-Petition Payment other than (i) Pre-Petition
Payments authorized by the Bankruptcy Court (v) in accordance with orders
reasonably satisfactory to the Administrative Agent (including not in excess of
the amount set forth in the essential supplier order), (w) in connection with
the assumption of executory contracts and unexpired leases, (x) payments in
respect of reclamation claims authorized by the Bankruptcy Court, (y) in respect
of accrued payroll and related expenses and employee benefits as of the Filing
Date (excluding any Pre-Petition Payment in respect of or in connection with any
Termination Event) and (z) in respect of Remediation Payments, (ii) Pre-Petition
Payments of Indebtedness permitted under Section 6.03(ii) made with proceeds of
dispositions of assets that secure the Indebtedness so repaid, so long as
(1) the Liens securing such repaid Indebtedness are not primed by the Liens of
the Security and Pledge Agreement in favor of the Administrative Agent and
(2) such asset dispositions are otherwise permitted under this Agreement and
(iii) other Pre-Petition Payments (excluding any Pre-Petition Payments that are
refunded or otherwise returned to the Borrower or the Guarantors within fifteen
(15) days of the making of such payments) in an aggregate amount not to exceed
$15,000,000; or
          (n) (i) any Termination Event described in clauses (iii) or (iv) of
the definition of such term shall have occurred and any Lien shall arise as a
result of such Termination Event or (ii) any Lien shall arise under Section
412(n) of the Code, and in each case, (x) such Lien has been perfected or
(y) any Person shall have obtained relief from the automatic stay to enforce
such Lien or any Insufficiency; provided that the perfection of any Liens
described in clauses (i) or (ii) above shall not constitute an Event of Default
so long as such perfected Liens could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect or an adverse effect on
the Liens in favor of the Administrative Agent on behalf of the Lenders
(including the priority of such Liens or the ability of the Administrative Agent
and Lenders to exercise remedies in respect thereof); or

80



--------------------------------------------------------------------------------



 



          (o) (i) any ERISA Event shall have occurred with respect to a Plan,
(ii) the Borrower or any Guarantor or any ERISA Affiliate shall have been
notified by the sponsor or trustee of a Multiemployer Plan that it has incurred
Withdrawal Liability to such Multiemployer Plan or (iii) the Borrower or any
Guarantor or any ERISA Affiliate shall have been notified by the sponsor or
trustee of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and, in any such case, such event does or would reasonably be expected to have a
Material Adverse Effect; or
          (p) it shall be determined (whether by the Bankruptcy Court or by any
other judicial or administrative forum) that the Borrower or any Guarantor is
liable for the payment of claims arising out of any failure to comply (or to
have complied) with applicable environmental laws or regulations the payment of
which will have a Material Adverse Effect; or
          (q) the Borrower shall fail to make any payment required to be made
pursuant to Section 2.09 of the GM-Delphi Agreement, when and as the same shall
become due and payable and such default shall continue unremedied for more than
three (3) Business Days; or
          (r) any event or condition occurs that results in (i) the GM
Commitment being terminated or reduced on a date other than the GM Scheduled
Termination Date (except for a GM Permitted Commitment Reduction), (ii) any GM
Obligations, other than GM Permitted Prepayments, becoming due prior to the GM
Scheduled Termination Date or (iii) GM exercising any remedy to enforce any GM
Obligations other than GM Permitted Prepayments, including seeking or receiving
payment of any GM Obligations other than GM Permitted Prepayments; or
          (s) it is or becomes unlawful for either the Borrower or GM to perform
any of its material obligations under the GM-Delphi Agreement, any material
obligation or material obligations of the Borrower or GM under the GM-Delphi
Agreement are not or cease to be legal, valid, binding or enforceable, the
GM-Delphi Agreement ceases to be in full force and effect prior to the GM
Obligation Satisfaction Date, or the Borrower or GM rescinds or purports to
rescind or repudiates or purports to repudiate in each case in writing the
GM-Delphi Agreement; or
          (t) GM shall assign any of its rights or obligations under the
GM-Delphi Agreement except in accordance with Section 8.03 of the GM-Delphi
Agreement as in effect on the date hereof,
then, and in every such event and at any time thereafter during the continuance
of such event, and without further order of or application to the Bankruptcy
Court, the Administrative Agent may, and at the request of the Required Lenders,
shall, by notice to the Borrower (with a copy to counsel for the Official
Creditors’ Committee appointed in the Cases, to counsel for the Existing
Pre-Petition Agent and to the United States Trustee for the Southern District of
New York), take one or more of the following actions, at the same or different
times (provided, that with respect to clause (iv) below and the enforcement of
Liens or other remedies with respect to the Collateral under clause (v) below,
the Administrative Agent shall provide the Borrower (with a copy to counsel for
the Official Creditors’ Committee in the Cases, to counsel for the Existing
Pre-Petition Agent and to the United States Trustee Southern District of New
York) with five (5) Business Days’ written notice prior to taking the action
contemplated thereby and provided, further, that upon receipt of notice referred
to in the immediately preceding clause with respect to

81



--------------------------------------------------------------------------------



 



the accounts referred to in clause (iv) below, the Borrower may continue to make
ordinary course disbursements from such accounts (other than the Letter of
Credit Account) but may not withdraw or disburse any other amounts from such
accounts): (i) terminate or suspend forthwith the Total Commitment; (ii) declare
the Loans or any portion thereof then outstanding to be forthwith due and
payable, whereupon the principal of such Loans together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of the Borrower
accrued hereunder and under any other Loan Document, shall become forthwith due
and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by the Borrower and the
Guarantors, anything contained herein or in any other Loan Document to the
contrary notwithstanding; (iii) require the Borrower and the Guarantors upon
demand to forthwith deposit in the Letter of Credit Account cash in an amount
which, together with any amounts then held in the Letter of Credit Account, is
equal to the sum of 105% of the then Uncollateralized LC Exposure (and to the
extent the Borrower and the Guarantors shall fail to furnish such funds as
demanded by the Administrative Agent, the Administrative Agent shall be
authorized to debit the accounts of the Borrower and the Guarantors maintained
with the Administrative Agent in such amount five (5) Business Days after the
giving of the notice referred to above); (iv) set-off amounts in the Letter of
Credit Account or any other accounts maintained with the Administrative Agent
and apply such amounts to the obligations of the Borrower and the Guarantors
hereunder and in the other Loan Documents; and (v) exercise any and all remedies
under the Loan Documents and under applicable law available to the
Administrative Agent and the Lenders. Any payment received as a result of the
exercise of remedies hereunder shall be applied in accordance with
Section 2.19(b).
SECTION 8. THE AGENTS
     SECTION 8.01 Appointments; Administration by Administrative Agent; No
Duties for Syndication Agent. (a) Each of the Lenders and the Issuing Lender
hereby irrevocably appoints each Agent as its agent and authorizes such Agent to
take such actions on its behalf and to exercise such powers as are delegated to
such Agent by the terms hereof, together with such actions and powers as are
reasonably incidental thereto.
          (b) The general administration of the Loan Documents shall be by the
Administrative Agent.
          (c) CUSA in its capacity as Syndication Agent, shall not have any
duties or obligations of any kind under this Agreement.
          (d) The Persons listed as Co-Documentation Agents on the cover page
hereof in its capacity as such shall not have any duties or obligations of any
kind under this Agreement.
     SECTION 8.02 Rights of Agents. Each institution serving as an Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if it were not an Agent hereunder.

82



--------------------------------------------------------------------------------



 



     SECTION 8.03 Liability of Agents.
          (a) No Agent shall have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(i) no Agent shall be subject to any fiduciary or other implied duties,
regardless of whether an Event of Default has occurred and is continuing,
(ii) no Agent shall have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent is required to exercise in
writing as directed by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 10.09), and (iii) except as expressly set forth herein, no Agent shall
have any duty to disclose, and no Agent shall be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries
that is communicated to or obtained by any bank serving as an Agent or any of
its Affiliates in any capacity. No Agent shall be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.09) or in the absence of its own gross
negligence or willful misconduct. Each Agent shall be deemed not to have
knowledge of any Event of Default unless and until written notice thereof is
given to such Agent by the Borrower or a Lender, and no Agent shall be
responsible for or have any duty to ascertain or inquire into (A) any statement,
warranty or representation made in or in connection with this Agreement, (B) the
contents of any certificate, report or other document delivered hereunder or in
connection herewith, (C) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (D) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (E) the satisfaction of any condition set
forth in Section 4 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to such Agent.
          (b) Each Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. Each Agent also may rely
upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person, and shall not incur any liability for relying
thereon. Each Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
          (c) Each Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. Each Agent and any such sub-agent may perform any and all
of its duties and exercise its rights and powers through their respective
Related Parties. The exculpatory provisions of the preceding paragraphs shall
apply to any such sub-agent and to the Related Parties of each Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as an Agent hereunder.
     SECTION 8.04 Reimbursement and Indemnification. Each Lender agrees (i) to
reimburse the Administrative Agent for such Lender’s Tranche A Commitment
Percentage, Tranche B Commitment Percentage, Initial Tranche C Commitment
Percentage or Subsequent Tranche C Commitment Percentage of any expenses and
fees incurred for the benefit of the

83



--------------------------------------------------------------------------------



 



Lenders under this Agreement and any of the Loan Documents, including counsel
fees and compensation of agents and employees paid for services rendered on
behalf of the Lenders, and any other expense incurred in connection with the
operations or enforcement thereof, not reimbursed by the Borrower or the
Guarantors and (ii) to indemnify and hold harmless the Administrative Agent,
each Issuing Lender and any of their directors, officers, employees, agents or
Affiliates, on demand, in the amount of its proportionate share, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses, or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against it
or any of them in any way relating to or arising out of this Agreement or any of
the Loan Documents or any action taken or omitted by it or any of them under
this Agreement or any of the Loan Documents to the extent not reimbursed by the
Borrower or the Guarantors (except such as shall result from their respective
gross negligence or willful misconduct).
     SECTION 8.05 Successor Administrative Agent. Subject to the appointment and
acceptance of a successor Administrative Agent as provided in this paragraph,
the Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Lender and the Borrower. Upon any such resignation, the Required Lenders
shall have the right, to appoint a successor, which successor agent shall
(unless an Event of Default under Section 7.01(b) shall have occurred and be
continuing) be subject to approval by the Borrower (which approval shall not be
unreasonably withheld or delayed). If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Lender, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.05 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Agent.
     SECTION 8.06 Independent Lenders. Each Lender acknowledges that it has,
independently and without reliance upon any Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder.
     SECTION 8.07 Advances and Payments.
          (a) On the date of each Loan, the Administrative Agent shall be
authorized (but not obligated) to advance, for the account of each of the
Lenders, the amount of the Loan to be made by it in accordance with its Tranche
A Commitment, Tranche B Commitment, Initial

84



--------------------------------------------------------------------------------



 



Tranche C Commitment or Subsequent Tranche C Commitment, as the case may be,
hereunder. Should the Administrative Agent do so, each of the Lenders agrees
forthwith to reimburse the Administrative Agent in immediately available funds
for the amount so advanced on its behalf by the Administrative Agent. together
with interest at the Federal Funds Effective Rate if not so reimbursed on the
date due from and including such date but not including the date of
reimbursement.
          (b) Any amounts received by the Administrative Agent in connection
with this Agreement (other than amounts to which the Administrative Agent is
entitled pursuant to Sections 2.20, 8.04 and 10.05), the application of which is
not otherwise provided for in this Agreement shall be applied in accordance with
Section 2.19(b). All amounts to be paid to a Lender by the Administrative Agent
shall be credited to that Lender, after collection by the Administrative Agent.
in immediately available funds either by wire transfer or deposit in that
Lender’s correspondent account with the Administrative Agent. as such Lender and
the Administrative Agent shall from time to time agree.
     SECTION 8.08 Sharing of Setoffs. Each Lender agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
the Borrower or a Guarantor, including, but not limited to, a secured claim
under Section 506 of the Bankruptcy Code or other security or interest arising
from, or in lieu of, such secured claim and received by such Lender under any
applicable bankruptcy, insolvency or other similar law, or otherwise, obtain
payment then due or payable in respect of its Loans or unreimbursed drafts drawn
under Letters of Credit as a result of which the unpaid portion then due or
payable in respect of its Loans or unreimbursed drafts drawn under Letters of
Credit is proportionately less than the unpaid portion then due or payable in
respect of the Loans or unreimbursed drafts drawn under Letters of Credit of any
other Lender (a) it shall promptly purchase at par (and shall be deemed to have
thereupon purchased) from such other applicable Lender a participation in the
Loans or unreimbursed drafts drawn under Letters of Credit of such other
applicable Lender, so that the aggregate unpaid principal amount of each
applicable Lender’s Loans and unreimbursed drafts drawn under Letters of Credit
and its participation in Loans and unreimbursed drafts drawn under Letters of
Credit of the other applicable Lenders shall be in the same proportion to the
aggregate unpaid principal amount of all Loans of the applicable Lenders then
outstanding and unreimbursed drafts drawn under Letters of Credit as the
principal amount of its Loans and unreimbursed drafts drawn under Letters of
Credit prior to the obtaining of such payment was to the principal amount of all
Loans of the applicable Lenders outstanding and unreimbursed drafts drawn under
Letters of Credit prior to the obtaining of such payment and (b) such other
adjustments shall be made from time to time as shall be equitable to ensure that
the applicable Lenders share such payment pro-rata in proportion to the amounts
then due and payable to each of them, provided, that if any such non-pro-rata
payment is thereafter recovered or otherwise set aside such purchase of
participations shall be rescinded (without interest), it being agreed and
understood that nothing in this Section 8.08 shall operate (x) to allow a Lender
to keep a payment in respect of portions not then due or payable in respect of
its Loans, (y) to entitle any Lender to participate in any sharing of payments
in respect of portions not then due or payable in respect of its Loans or (z) to
change the order of payments set forth in Sections 2.13, 2.14 or 2.19(b). The
Borrower expressly consents to the foregoing arrangements and agrees that any
Lender holding (or deemed to be holding) a participation in a Loan or
unreimbursed drafts drawn under Letters of Credit may exercise any and all
rights of banker’s lien, setoff (in each case, subject to the same notice
requirements as pertain to clause (iv) of the remedial provisions of
Section 7.01) or counterclaim

85



--------------------------------------------------------------------------------



 



with respect to any and all moneys owing by the Borrower to such Lender as fully
as if such Lender were the original obligee thereon, in the amount of such
participation.
SECTION 9. GUARANTY
     SECTION 9.01 Guaranty.
          (a) Each of the Guarantors unconditionally and irrevocably guarantees
the due and punctual payment by the Borrower of the Obligations. Each of the
Guarantors further agrees that the Obligations may be extended or renewed, in
whole or in part, without notice to or further assent from it, and it will
remain bound upon this guaranty notwithstanding any extension or renewal of any
of the Obligations. The Obligations of the Guarantors shall be joint and
several.
          (b) Each of the Guarantors waives presentation to, demand for payment
from and protest to the Borrower or any other Guarantor, and also waives notice
of protest for nonpayment. The Obligations of the Guarantors hereunder shall not
be affected by (i) the failure of the Administrative Agent or a Lender to assert
any claim or demand or to enforce any right or remedy against the Borrower or
any other Guarantor under the provisions of this Agreement or any other Loan
Document or otherwise; (ii) any extension or renewal of any provision hereof or
thereof, (iii) any rescission, waiver, compromise, acceleration, amendment or
modification of any of the terms or provisions of any of the Loan Documents;
(iv) the release, exchange, waiver or foreclosure of any security held by the
Administrative Agent for the Obligations or any of them; (v) the failure of the
Administrative Agent or a Lender to exercise any right or remedy against any
other Guarantor; or (vi) the release or substitution of the Borrower or any
other Guarantor.
          (c) Each of the Guarantors further agrees that this guaranty
constitutes a guaranty of payment when due and not just of collection, and
waives any right to require that any resort be had by the Administrative Agent
or a Lender to any security held for payment of the Obligations or to any
balance of any deposit, account or credit on the books of the Administrative
Agent or a Lender in favor of the Borrower or any other Guarantor, or to any
other Person.
          (d) Each of the Guarantors hereby waives any defense that it might
have based on a failure to remain informed of the financial condition of the
Borrower and of any other Guarantor and any circumstances affecting the ability
of the Borrower to perform under this Agreement.
          (e) Each Guarantor’s guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Obligations or any
other instrument evidencing any Obligations, or by the existence, validity,
enforceability, perfection, or extent of any collateral therefor or by any other
circumstance relating to the Obligations which might otherwise constitute a
defense to this Guaranty. Neither of the Agents nor any of the Lenders makes any
representation or warranty in respect to any such circumstances or shall have
any duty or responsibility whatsoever to any Guarantor in respect of the
management and maintenance of the Obligations.

86



--------------------------------------------------------------------------------



 



          (f) Subject to the provisions of Section 7.01, upon the Obligations
becoming due and payable (by acceleration or otherwise), the Lenders shall be
entitled to immediate payment of such Obligations by the Guarantors upon written
demand by the Administrative Agent. without further application to or order of
the Bankruptcy Court.
     SECTION 9.02 No Impairment of Guaranty. The obligations of the Guarantors
hereunder shall not be subject to any reduction, limitation, impairment or
termination for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to any defense or set-off,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of the Obligations. Without limiting the
generality of the foregoing, the obligations of the Guarantors hereunder shall
not be discharged or impaired or otherwise affected by the failure of the
Administrative Agent or a Lender to assert any claim or demand or to enforce any
remedy under this Agreement or any other agreement, by any waiver or
modification of any provision thereof, by any default, failure or delay, willful
or otherwise, in the performance of the Obligations, or by any other act or
thing or omission or delay to do any other act or thing which may or might in
any manner or to any extent vary the risk of the Guarantors or would otherwise
operate as a discharge of the Guarantors as a matter of law, unless and until
the Obligations are paid in full.
     SECTION 9.03 Subrogation. Upon payment by any Guarantor of any sums to the
Administrative Agent or a Lender hereunder, all rights of such Guarantor against
the Borrower arising as a result thereof by way of right of subrogation or
otherwise, shall in all respects be subordinate and junior in right of payment
to the prior final and indefeasible payment in full of all the Obligations. If
any amount shall be paid to such Guarantor for the account of the Borrower, such
amount shall be held in trust for the benefit of the Administrative Agent and
the Lenders and shall forthwith be paid to the Administrative Agent and the
Lenders to be credited and applied to the Obligations, whether matured or
unmatured.
SECTION 10. MISCELLANEOUS
     SECTION 10.01 Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
     (i) if to the Borrower, to it at 5725 Delphi Drive, Troy, Michigan 48098,
Attention of Treasurer (Telecopy No. 248-813-2648; Telephone No. 248-813-2592;
with a copy to Assistant General Counsel, Commercial and Transactions (Telecopy
No. 248-816-2491; Telephone No. 248-813-2492);
     (ii) if to JPMCB (in its capacity as the Administrative Agent or as a
Lender), to JPMorgan Chase Bank, N.A., 277 Park Avenue, New York, New York
10017, Attention of: Susan Atkins (Telecopy No. 212-622-4556; Telephone
No. 212-622-4506), Richard Duker (Telecopy No. 212-270-5127; Telephone
No. 212-270-3057) and John Goebel, (Telecopy No.: 212-622-4556; Telephone
No. 212-622-4583) with a copy to JPMorgan Chase Bank, N.A., Loan and Agency
Services Group, 1111 Fannin,

87



--------------------------------------------------------------------------------



 



10th Floor, Houston, Texas 77002, Attention of: Daniel Blazei, (Telecopy No.
713-750-2938; Telephone No. 713-750-7924);
     (iii) if to the Issuing Lender, to it at the address most recently
specified by it in notice delivered by it to the Administrative Agent and the
Borrower, with a copy to the Administrative Agent as provided in clause
(ii) above;
     (iv) [reserved]; and
     (v) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
          (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided, that the foregoing shall not
apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided, that approval of such procedures may be
limited to particular notices or communications.
          (c) Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
     SECTION 10.02 Survival of Agreement, Representations and Warranties, etc.
All warranties, representations and covenants made by the Borrower or any
Guarantor herein or in any certificate or other instrument delivered by it or on
its behalf in connection with this Agreement shall be considered to have been
relied upon by the Lenders and shall survive the making of the Loans herein
contemplated regardless of any investigation made by any Lender or on its behalf
and shall continue in full force and effect (in the case of any representations
and warranties, as of the date when made or deemed to be made) so long as any
amount due or to become due hereunder is outstanding and unpaid and so long as
the Total Commitment has not been terminated.
     SECTION 10.03 Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Lender that issues any Letter of Credit), except that (i) the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Lender that issues any
Letter of Credit), Participants (to the extent provided in paragraph (d) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent. the Issuing Lender

88



--------------------------------------------------------------------------------



 



and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Total Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:
(A) the Administrative Agent; and
(B) the Issuing Lender, provided that no consent of the Issuing Lender shall be
required for an assignment of all or any portion of a Tranche B Loan or a
Tranche C Loan; and
(C) the Borrower; provided that no consent of the Borrower shall be required for
an assignment if, after giving effect thereto, the aggregate amount of the
assignee’s Tranche A Commitment, Tranche B Loan and Tranche C Loan would be less
than ten percent (10%) of the Total Commitment in effect at such time; and
provided further that no consent of the Borrower shall be required if an Event
of Default has occurred and is continuing.
                    (ii) Assignments shall be subject to the following
additional conditions:
(A) any assignment of any portion of the Total Tranche A Commitment and Tranche
A Loans and LC Exposure shall be made to an Eligible Assignee;
(B) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Tranche A Commitment, Tranche B Loan or Tranche C Loan, the
amount of such commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $1,000,000 unless the Administrative Agent otherwise consents;
(C) each partial assignment of a Commitment or Loans of a Class shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of such Class under this Agreement;
(D) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500; provided that if an assignment is made by a
Lender concurrently to an assignee and one or more Affiliates or Approved Funds
of such assignee, then only one processing and recordation fee of $3,500 shall
be due in connection with such assignment;

89



--------------------------------------------------------------------------------



 



(E) the assignee, if it was not a Lender immediately prior to such assignment,
shall deliver to the Administrative Agent an Administrative Questionnaire; and
(F) except in the case of (x) any assignment in connection with the primary
syndication of the credit facilities provided for herein and (y) any assignment
to a Lender or an Affiliate of a Lender or an Approved Fund, each assignment
shall be made in consultation with the Borrower.
          For the purposes of this Section 10.03(b), the term “Approved Fund”
means any Person (other than a natural person) that is engaged in making,
purchasing, holding or investing in bank loans and similar extensions of credit
in the ordinary course of its business and that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.
     (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Acceptance the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender of the relevant Class or Classes, as the
case may be, under this Agreement, and the assigning Lender thereunder shall, to
the extent of the interest assigned by such Assignment and Acceptance, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits (and, in the case of
Section 2.18, subject to the obligations) of Sections 2.16, 2.17, 2.18 and
10.05). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 10.03 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (d) of this Section.
     (iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal and interest
amount of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent, the Issuing
Lender and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Lender and any Lender, at
any reasonable time and from time to time upon reasonable prior notice. This
Section 10.03(b)(iv) shall be construed so that the Loans and LC Disbursements
are at all times maintained in “registered form” within the meaning of
Sections 163(f), 871(h)(2), and 881(c)(2) of the Code.
          (c) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire

90



--------------------------------------------------------------------------------



 



(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in paragraph (b) of this Section and any written
consent to such assignment required by paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided, that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.03(d) or (e), 2.05(b), 2.19(d) or 8.04,
the Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.
          (d) (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent or the Issuing Lender, and without consulting the Borrower,
sell participations to one or more banks or other entities (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided, that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Lender and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided,
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.09(a) that affects such
Participant. Subject to paragraph (d)(ii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.16, 2.17
and 2.18 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 2.26
as though it were a Lender, provided such Participant agrees to be subject to
Section 8.08 as though it were a Lender.
     (ii) A Participant shall not be entitled to receive any greater payment
under Section 2.16 or 2.18 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant shall not be entitled to the benefits of
Section 2.18 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.18 as though it were a Lender.
     (iii) A Participant shall not be entitled to any funds directly from the
Borrower in respect of the benefits under Section 2.16, 2.17, 2.18 or 2.26,
pursuant to Section 10.03(d), until such Participant has provided information to
the Borrower sufficient to satisfy the requirements of Section 10.03(b)(iv) as
if such Participant had been a Lender.
          (e) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any

91



--------------------------------------------------------------------------------



 



pledge or assignment to secure obligations to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided, that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
          (f) Any Lender may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 10.03, disclose
to the assignee or participant or proposed assignee or participant, any
information relating to the Borrower or any of the Guarantors furnished to such
Lender by or on behalf of the Borrower or any of the Guarantors; provided, that
prior to any such disclosure, each such assignee or participant or proposed
assignee or participant shall agree in writing to be bound by the provisions of
Section 10.04.
          (g) Notwithstanding any provision to the contrary, any Lender may
assign to one or more special purpose funding vehicles (each, an “SPV”) all or
any portion of its funded Tranche A Loans (without any corresponding Tranche A
Commitment), without the consent of any Person or the payment of a processing
and recordation fee, by execution of a written assignment agreement in a form
agreed to by such Lender and any such SPV, and may grant any such SPV the
option, in such SPV’s sole discretion, to fund all or any part of any Tranche A
Loans that such Lender would otherwise be obligated to fund pursuant to this
Agreement. Subject to the provisions of this paragraph, each such SPV shall have
all the rights which a Lender holding the Tranche A Loans funded by or assigned
to it would have under this Agreement (other than, for the avoidance of doubts,
rights determined by reference to such Lender’s Tranche A Commitment), but no
obligations. The Lender making such assignment or granting such option shall
remain liable for all the obligations related to its Tranche A Commitments and
any Tranche A Loans held by any such SPV under this Agreement, including (i) its
Tranche A Commitments (although the unused portion thereof shall be reduced by
the principal amount of any Tranche A Loans held by any such SPV), (ii) any
reimbursement or indemnity obligations related to its Tranche A Commitments and
any Tranche A Loans held by any such SPV and (iii) any obligation to share any
payment received by any such SPV as provided for in Section 8.08 or to return
any payment received by it or any such SPV as a result of any recovery by the
Borrower or any other Person in respect thereof. Notwithstanding such assignment
or grant, the Loan Parties, the Administrative Agent and the other Lenders may
continue to deal with such Lender (which shall be deemed acting hereunder for
all purposes hereof as an agent for each such SPV and itself) as though such
Lender had not made such assignment or granted such option, including as to
(x) the delivery of any notices or other communications under the Loan
Documents, (y) the making of all payments to Lenders under the Loan Documents
and (z) the execution and delivery of any modification, amendment, waiver,
consent, instruction or Assignment and Acceptance relating to any Loan Document,
except as the Administrative Agent shall otherwise determine in its sole
discretion following any request by such Lender or any such SPV (in which case,
to the extent necessary or appropriate, it shall notify the other parties
hereto), provided that, to the extent they are requested to do so by any such
SPV (or its agent), copies of any notices or communications by the Loan Parties
and the Administrative Agent to such Lender under the Loan Documents shall be
given to such SPV. By accepting any such assignment or grant, each such SPV
acknowledges and agrees that it is bound by Section 8 and this paragraph. The
Borrower shall, at the request of such Lender, execute and deliver to such
Person as such Lender may designate, a promissory note as contemplated in

92



--------------------------------------------------------------------------------



 



Section 2.11(e) in the amount of such Lender’s original promissory note to
evidence the Loans of such Lender and such SPV.
     SECTION 10.04 Confidentiality. Each Lender agrees to keep any information
delivered or made available by the Borrower or any of its Subsidiaries to it
confidential from anyone other than persons employed or retained by such Lender
who are or are expected to become engaged in evaluating, approving, structuring
or administering the Loans; provided, that nothing herein shall prevent any
Lender from disclosing such information (1) to any of its Affiliates, SPVs or
funding sources or to any other Lender, provided such Affiliate, SPV or funding
source agrees to keep such information confidential to the same extent required
by the Lenders hereunder, (2) upon the order of any court or administrative
agency, (3) upon the request or demand of any regulatory agency or authority,
(4) which has been publicly disclosed other than as a result of a disclosure by
any Agent or any Lender which is not permitted by this Agreement, (5) in
connection with any litigation to which the any Agent, any Lender, or their
respective Affiliates may be a party solely to the extent reasonably required,
(6) to the extent reasonably required in connection with the exercise of any
remedy hereunder, (7) to such Lender’s legal counsel and independent auditors,
and (8) to any actual or proposed participant or assignee of all or part of its
rights hereunder subject to the proviso in Section 10.03(f). Each Lender shall
use reasonable efforts to notify the Borrower of any required disclosure under
clauses (ii) and (v) of this Section.
     SECTION 10.05 Expenses; Indemnity; Damage Waiver. (a)(i) The Borrower shall
pay or reimburse: (A) all reasonable fees and reasonable out-of-pocket expenses
of the Agents and the Arrangers/Bookrunners (including the reasonable fees,
disbursements and other charges of Davis Polk & Wardwell (“DPW”), special
counsel to the Administrative Agent and the Arrangers/Bookrunners, and any local
counsel retained by DPW or the Administrative Agent or the
Arrangers/Bookrunners) associated with the syndication of the credit facilities
provided for herein, and the preparation, execution, delivery and administration
of the Loan Documents and any amendments, modifications or waivers of the
provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated); and (B) all fees and expenses of the Agents and
the Arrangers/Bookrunners (including the fees, disbursements and other charges
of DPW, special counsel to the Administrative Agent and the
Arrangers/Bookrunners, and any local counsel retained by DPW or the
Administrative Agent or the Arrangers/Bookrunners) and the Lenders in connection
with the enforcement of the Loan Documents. In connection with the foregoing, it
is understood that, subject to customary exceptions for conflicts of interest,
special counsel and local counsel, the Agents and the Arrangers/Bookrunners
shall be represented by a single lead counsel.
     (ii) The Borrower shall pay or reimburse (A) all reasonable fees and
reasonable expenses of the Agents and the Arrangers/Bookrunners and their
internal and third-party auditors, appraisers and consultants incurred in
connection with the Agents’ (1) initial and ongoing Borrowing Base examinations,
(2) analyses of the systems and processes of the Borrower and analyses and
valuations of the Borrowing Base assets, (3) periodic field examinations and
appraisals and (4) monthly and other monitoring of assets; and (B) all
reasonable fees and reasonable out-of-pocket expenses of the Issuing Lenders in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand or any payment thereunder.

93



--------------------------------------------------------------------------------



 



          All payments or reimbursements pursuant to the foregoing clauses
(a)(i) and (ii) shall be payable promptly upon written demand together with
back-up documentation supporting such reimbursement request.
          (b) The Borrower shall indemnify the Agents, the
Arrangers/Bookrunners, the Issuing Lenders and each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee (it
being understood that claims for expense reimbursement hereunder shall be
accompanied by back-up documentation supporting such request), incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by the Issuing Lender to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided, that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnitee (or such
Indemnitee’s officers, directors, employees or affiliates).
          (c) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof
     SECTION 10.06 CHOICE OF LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
SHALL IN ALL RESPECTS BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK AND (TO THE EXTENT APPLICABLE) THE BANKRUPTCY CODE.
     SECTION 10.07 No Waiver. No failure on the part of the Administrative Agent
or any of the Lenders to exercise, and no delay in exercising, any right, power
or remedy hereunder or any of the other Loan Documents shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law.
     SECTION 10.08 Extension of Maturity. Should any payment of principal of or
interest or any other amount due hereunder become due and payable on a day other
than a Business Day,

94



--------------------------------------------------------------------------------



 



the maturity thereof shall be extended to the next succeeding Business Day and,
in the case of principal, interest shall be payable thereon at the rate herein
specified during such extension.
     SECTION 10.09 Amendments, etc.
          (a) No modification, amendment or waiver of any provision of this
Agreement or the Security and Pledge Agreement, and no consent to any departure
by the Borrower or any Guarantor therefrom, shall in any event be effective
unless the same shall be in writing and signed by the Required Lenders, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given; provided, however, that no such modification or
amendment shall without the written consent of (i) the Super-majority First
Priority Lenders (A) increase the advance rates set forth in the definition of
the term “Borrowing Base”, add new asset categories to the Borrowing Base or
otherwise cause the Borrowing Base or availability under the credit facilities
provided for herein to be increased, (B) release any of the Liens granted to the
Administrative Agent hereunder, under the Approval Order or under any other Loan
Document, other than Liens on assets that are sold or otherwise disposed of in
transactions permitted pursuant to the Loan Documents, or (C) release any of the
Guarantors, other than as expressly permitted pursuant to the Loan Documents,
(ii) the Lender affected thereby (A) increase the Commitment of a Lender (it
being understood that a waiver of an Event of Default shall not constitute an
increase in the Commitment of a Lender), or (B) reduce the principal amount of
any Loan or the rate of interest payable thereon, or extend any date for the
scheduled payment of interest hereunder or reduce any Fees payable hereunder or
extend any date for the scheduled payment of any such Fees, or extend the final
maturity of the Borrower’s obligations hereunder, (iii) all of the Lenders (A)
amend or modify any provision of this Agreement which provides for the unanimous
consent or approval of the Lenders, (B) amend this Section 10.09, the definition
of Super-majority Lenders or the definition of Requisite Super-majority
Entities, (C) amend or modify the Superpriority Claim status of the Lenders
contemplated by Section 2.25, (D) release all or substantially all of the Liens
granted to the Administrative Agent hereunder, under the Approval Order or under
any other Loan Document, or release all or substantially all of the Guarantors
or (E) amend any provision that sets forth the priority of payment as among the
Tranche A Lenders, the Tranche B Lenders and the Tranche C Lenders, (iv) all of
the Tranche A Lenders and the Tranche B Lenders, amend the definition of
Required Lenders or the definition of Super-majority First-Priority Lenders or
(v) all of the Lenders of the applicable Class, amend the definition of
Super-majority Class Lenders in respect of such Class. No such amendment or
modification may adversely affect the rights and obligations of the
Administrative Agent or any Issuing Lender hereunder or either JPMCB or CUSA in
the capacity referred to in Section 6.03(viii) without its prior written
consent. No notice to or demand on the Borrower or any Guarantor shall entitle
the Borrower or any Guarantor to any other or further notice or demand in the
same, similar or other circumstances. Each assignee under Section 10.03(b) shall
be bound by any amendment, modification, waiver, or consent authorized as
provided herein, and any consent by a Lender shall bind any Person subsequently
acquiring an interest on the Loans held by such Lender. No amendment to this
Agreement shall be effective against the Borrower or any Guarantor unless signed
by the Borrower or such Guarantor, as the case may be. As used herein, the term
“Super-majority First Priority Lenders” shall mean, at any time, Lenders having
Tranche A Commitments at such time (or, if the Total Tranche A Commitment has
been terminated, Lenders holding Tranche A Loans and LC Exposure at such time)
and Lenders holding the Tranche B Loan at such time (or, if the Tranche B Loan
is not outstanding, Lenders holding Tranche B Commitments at such time)
representing

95



--------------------------------------------------------------------------------



 



in excess of 66-2/3% of the sum of the Total Tranche A Commitment at such time
(or, if the Total Tranche A Commitment has been terminated, the Tranche A Total
Commitment Usage at such time) plus the Total Tranche B Commitment at such time.
Notwithstanding anything to the contrary contained in Section 10.09(a), in the
event that the Borrower requests that this Agreement be modified or amended in a
manner which would require the unanimous consent of all of the Lenders and such
modification or amendment is agreed to by the Super-majority Lenders, the
Super-majority First Priority Lenders and, with respect to any Class affected
thereby, the Super-majority Class Lenders (together with the Super-majority
Lenders and the Super-majority First Priority Lenders, the “Requisite
Super-majority Entities”), then with the consent of the Borrower and the
Requisite Super-majority Entities, the Borrower and the Requisite Super-majority
Entities shall be permitted to amend the Agreement without the consent of the
Lender or Lenders which did not agree to the modification or amendment requested
by the Borrower (such Lender or Lenders, collectively the “Minority Lenders”) to
provide for (i) the termination of the Commitment of each of the Minority
Lenders, (ii) the addition to this Agreement of one or more other financial
institutions (each of which shall meet the requirements of Section 10.03(b)), or
an increase in the Commitment of one or more of the Requisite Super-majority
Entities, so that the Total Commitment and the Total First Priority Commitment
after giving effect to such amendment shall be in the same amount as the Total
Commitment and the Total First Priority Commitment immediately before giving
effect to such amendment, (iii) if any Loans are outstanding at the time of such
amendment, the making of such additional Loans by such new financial
institutions or Requisite Super-majority Entity or Entities, as the case may be,
as may be necessary to repay in full the outstanding Loans of the Minority
Lenders immediately before giving effect to such amendment and (iv) such other
modifications to this Agreement as may be appropriate.
As used herein, the term “Super-majority Lenders” shall mean, at any time,
Lenders having Tranche A Commitments at such time (or, if the Total Tranche A
Commitment has been terminated, Lenders holding Tranche A Loans and LC Exposure
at such time), Lenders holding the Tranche B Loan at such time (or, if the
Tranche B Loan is not outstanding, Lenders holding Tranche B Commitments at such
time), Lenders holding the Initial Tranche C Loan at such time (or, if the
Initial Tranche C Loan is not outstanding, Lenders holding Initial Tranche C
Commitments at such time) and Lenders holding the Subsequent Tranche C Loan at
such time (or, if the Subsequent Tranche C Loan is not outstanding, Lenders
holding Subsequent Tranche C Commitments at such time), representing in excess
of 66-2/3% of the sum of the Total Tranche A Commitment at such time (or, if the
Total Tranche A Commitment has been terminated, the Tranche A Total Commitment
Usage at such time) plus the Total Tranche B Commitment at such time plus the
Total Initial Tranche C Commitment at such time plus the Total Subsequent
Tranche C Commitment at such time.
As used herein, the term “Super-majority Class Lenders” means, (A) with respect
to the Tranche A Lenders, Lenders having Tranche A Commitments at such time (or,
if the Total Tranche A Commitment has been terminated, Lenders holding Tranche A
Loans and LC Exposure at such time) representing in excess of 66-2/3% of the
Total Tranche A Commitment at such time (or, if the Total Tranche A Commitment
has been terminated, the Tranche A Total Commitment Usage at such time), (B)
with respect to the Tranche B Lenders, Lenders holding the Tranche B Loan at
such time (or, if the Tranche B Loan is not outstanding, Lenders holding Tranche
B Commitments at such time) representing in excess of 66-2/3% of the Total
Tranche B

96



--------------------------------------------------------------------------------



 



Commitment at such time and (C) with respect to the Tranche C Lenders, Lenders
holding the Tranche C Loan at such time (or, if the Initial Tranche C Loan and
the Subsequent Tranche C Loan are not outstanding at such time, Lenders holding
Initial Tranche C Commitments and Subsequent Tranche C Commitments at such time
or, if the Initial Tranche C Loan is outstanding but the Subsequent Tranche C
Loan is not outstanding at such time, Lenders holding the Initial Tranche C Loan
and the Subsequent Tranche C Commitments at such time) representing in excess of
66-2/3% of the Total Tranche C Commitment at such time.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, Collateral shall be released automatically from the Lien of the
Security and Pledge Agreement, and Guarantors shall be released automatically
from their guarantee obligations hereunder, in each case to the extent necessary
to effect the consummation of any transaction permitted by the Loan Documents
(including any transaction that has been approved by the requisite Lenders in
accordance with Section 10.09). Each Lender hereby irrevocably authorizes the
Administrative Agent to take, and the Administrative Agent hereby agrees to
take, at the Borrower’s expense, any action reasonably requested by the Borrower
to evidence any such release of Collateral or guarantee obligations, so long as
the Borrower certifies to the Administrative Agent that the transaction
necessitating such release has been consummated in compliance with the terms of
this Agreement (and the Administrative Agent may rely conclusively on such
certificate, without further inquiry).
SECTION 10.10 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
     SECTION 10.11 Headings. Section headings used herein are for convenience
only and are not to affect the construction of or be taken into consideration in
interpreting this Agreement.
     SECTION 10.12 Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Lender or any Lender may have had notice or
knowledge of any Event of Default or incorrect representation or warranty at the
time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.16, 2.17, 2.18 and 10.05 and
Section 8 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof
     SECTION 10.13 Execution in Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different

97



--------------------------------------------------------------------------------



 



counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent or any other agent under this Agreement constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. This Agreement shall become effective on the Effective
Date, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy shall be
effective as delivery of a manually executed counterpart of this Agreement.
     SECTION 10.14 Prior Agreements. This Agreement represents the entire
agreement of the parties with regard to the subject matter hereof and the terms
of any letters and other documentation entered into between the Borrower or a
Guarantor and any Lender or the Administrative Agent prior to the effectiveness
of this Agreement which relate to Loans to be made hereunder shall be replaced
by the terms of this Agreement (except as otherwise expressly provided in the
Commitment Letter, the fee letters referred to therein and the Fee Letter
referenced in Section 2.21).
     SECTION 10.15 Further Assurances. Whenever and so often as reasonably
requested by the Administrative Agent, the Borrower and the Guarantors will
promptly execute and deliver or cause to be executed and delivered all such
other and further instruments, documents or assurances, and promptly do or cause
to be done all such other and further things as may be necessary and reasonably
required in order to further and more fully vest in the Administrative Agent all
rights, interests, powers, benefits, privileges and advantages conferred or
intended to be conferred by this Agreement and the other Loan Documents.
     SECTION 10.16 USA Patriot Act. Each Lender that is subject to the
requirements of the Patriot Act hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Patriot Act.
     SECTION 10.17 WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE GUARANTORS,
THE AGENTS AND EACH LENDER HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO ANY OF
THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY.

98



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the day and the year first written.

            BORROWER:

DELPHI CORPORATION
      By:   /s/ JOHN D. SHEEHAN         Name:   John Sheehan        Title:  
Vice President and Chief Restructuring Officer     

            GUARANTORS:

ASEC MANUFACTURING GENERAL
  PARTNERSHIP,
  a Delaware general partnership
      By:   /s/ JOHN P. ARLE         Name:   John P. Arle        Title:  
Treasurer     

            ASEC SALES GENERAL PARTNERSHIP,
  a Delaware general partnership
      By:   /s/ JOHN P. ARLE         Name:   John P. Arle        Title:  
Treasurer     

            ASPIRE, INC.,
a Michigan corporation
      By:   /s/ JAMES P. WHITSON         Name:   James P. Whitson       
Title:   Vice President     

            DELCO ELECTRONIC OVERSEAS CORPORATION,
  a Delaware corporation
      By:   /s/ JOHN P. ARLE         Name:   John P. Arle        Title:  
Assistant Treasurer   

 



--------------------------------------------------------------------------------



 



         

            DELPHI AUTOMOTIVE SYSTEMS (HOLDING), INC.,
  a Delaware corporation
      By:   /s/ JOHN D. SHEEHAN         Name:   John D. Sheehan        Title:  
President     

            DELPHI AUTOMOTIVE SYSTEMS GLOBAL
  (HOLDING), INC.,
  a Delaware corporation
      By:   /s/ JOHN D. SHEEHAN         Name:   John D. Sheehan        Title:  
President     

            DELPHI AUTOMOTIVE SYSTEMS HUMAN
  RESOURCES LLC,
  a Delaware limited liability company
      By:   /s/ JOHN P. ARLE         Name:   John P. Arle        Title:   Vice
President & Treasurer     

            DELPHI AUTOMOTIVE SYSTEMS
  INTERNATIONAL, INC.,
  a Delaware corporation
      By:   /s/ JOHN P. ARLE         Name:   John P. Arle        Title:  
Treasurer     

            DELPHI AUTOMOTIVE SYSTEMS KOREA, INC.,
  a Delaware corporation
      By:   /s/ JOHN P. ARLE         Name:   John P. Arle        Title:   Chief
Executive Officer & President   

 



--------------------------------------------------------------------------------



 



         

            DELPHI AUTOMOTIVE SYSTEMS LLC,
  a Delaware limited liability company
      By:   /s/ JOHN D. SHEEHAN         Name:   John D. Sheehan        Title:  
Vice President and Chief Restructuring Officer     

            DELPHI AUTOMOTIVE SYSTEMS OVERSEAS
  CORPORATION,
  a Delaware corporation
      By:   /s/ JOHN P. ARLE         Name:   John P. Arle        Title:  
Treasurer     

            DELPHI AUTOMOTIVE SYSTEMS RISK
  MANAGEMENT CORP.,
  a Delaware corporation
      By:   /s/ JOHN D. SHEEHAN         Name:   John D. Sheehan        Title:  
Vice President & Treasurer     

            DELPHI AUTOMOTIVE SYSTEMS SERVICES LLC,
  a Delaware limited liability company
      By:   /s/ JOHN P. ARLE         Name:   John P. Arle        Title:  
Treasurer     

            DELPHI AUTOMOTIVE SYSTEMS
  TENNESSEE, INC.,
  a Delaware corporation
      By:   /s/ JOHN P. ARLE         Name:   John P. Arle        Title:  
Treasurer   

 



--------------------------------------------------------------------------------



 



         

            DELPHI AUTOMOTIVE SYSTEMS THAILAND, INC.,
  a Delaware corporation
      By:   /s/ JOHN P. ARLE         Name:   John P. Arle        Title:  
Treasurer     

            DELPHI CHINA LLC,
  a Delaware limited liability company
      By:   /s/ JAMES P. WHITSON         Name:   James P. Whitson       
Title:   Chief Tax Officer     

            DELPHI CONNECTION SYSTEMS,
  a California corporation
      By:   /s/ JOHN P. ARLE         Name:   John P. Arle        Title:  
Treasurer     

            DELPHI DIESEL SYSTEMS CORP.,
  a Delaware corporation
      By:   /s/ JAMES P. WHITSON         Name:   James P. Whitson       
Title:   Chief Tax Officer     

            DELPHI ELECTRONICS (HOLDING) LLC,
  a Delaware limited liability company
      By:   /s/ JOHN P. ARLE         Name:   John P. Arle        Title:  
Assistant Treasurer     

            DELPHI FOREIGN SALES CORPORATION,
  a Virgin Islands corporation
      By:   /s/ JOHN D. SHEEHAN         Name:   John D. Sheehan        Title:  
Controller   

 



--------------------------------------------------------------------------------



 



         

            DELPHI INTEGRATED SERVICE SOLUTIONS, INC.,
  a Michigan corporation
      By:   /s/ JAMES P. WHITSON         Name:   James P. Whitson       
Title:   Vice President     

            DELPHI INTERNATIONAL HOLDINGS CORP.,
  a Delaware corporation
      By:   /s/ JOHN D. SHEEHAN         Name:   John D. Sheehan        Title:  
President     

            DELPHI INTERNATIONAL SERVICES, INC.,
  a Delaware corporation
      By:   /s/ JOHN P. ARLE         Name:   John P. Arle        Title:   Chief
Financial Officer & Treasurer     

            DELPHI LIQUIDATION HOLDING COMPANY,
  a Delaware corporation
      By:   /s/ JOHN D. SHEEHAN         Name:   John D. Sheehan        Title:  
President     

            DELPHI LLC,
  a Delaware limited liability company
      By:   /s/ JOHN D. SHEEHAN         Name:   John D. Sheehan        Title:  
President   

 



--------------------------------------------------------------------------------



 



         

            DELPHI MECHATRONIC SYSTEMS, INC.,
  a Delaware corporation
      By:   /s/ JOHN P. ARLE         Name:   John P. Arle        Title:  
Treasurer     

            DELPHI MEDICAL SYSTEMS COLORADO
    CORPORATION,
    a Colorado corporation
      By:   /s/ ALLAN F. SEGUIN         Name:   Allan F. Seguin        Title:  
Treasurer     

            DELPHI MEDICAL SYSTEMS CORPORATION,
  a Delaware corporation
      By:   /s/ ALLAN F. SEGUIN         Name:   Allan F. Seguin        Title:  
Treasurer     

            DELPHI MEDICAL SYSTEMS TEXAS
  CORPORATION,
  a Delaware corporation
      By:   /s/ ALLAN F. SEGUIN         Name:   Allan F. Seguin        Title:  
Treasurer     

            DELPHI NY HOLDING CORPORATION,
    a New York corporation
      By:   /s/ JOHN D. SHEEHAN         Name:   John D. Sheehan        Title:  
President   

 



--------------------------------------------------------------------------------



 



         

            DELPHI SERVICES HOLDING CORPORATION,
  a Delaware corporation
      By:   /s/ JOHN P. ARLE         Name:   John P. Arle        Title:  
Treasurer     

            DELPHI TECHNOLOGIES, INC.,
  a Delaware corporation
      By:   /s/ THOMAS N. TWOMEY         Name:   Thomas N. Twomey       
Title:   Vice President Intellectual Property     

            DREAL, INC.,
  a Delaware corporation
      By:   /s/ JOHN JAFFURS         Name:   John Jaffurs        Title:  
President     

            ENVIRONMENTAL CATALYSTS, LLC,
  a Delaware limited liability company
      By:   /s/ JAMES P. WHITSON         Name:   James P. Whitson       
Title:   Chief Tax Officer     

            EXHAUST SYSTEMS CORPORATION,
  a Delaware corporation
      By:   /s/ JOHN P. ARLE         Name:   John P. Arle        Title:  
Assistant Treasurer   

 



--------------------------------------------------------------------------------



 



         

            PACKARD HUGHES INTERCONNECT COMPANY,
  a Delaware corporation
      By:   /s/ JAMES P. WHITSON         Name:   James P. Whitson       
Title:   Chief Tax Officer     

            SPECIALTY ELECTRONICS INTERNATIONAL LTD.,
  a Virgin Islands corporation
      By:   /s/ JAMES P. WHITSON         Name:   James P. Whitson       
Title:   Chief Tax Officer     

            SPECIALTY ELECTRONICS, INC.,
  a South Carolina corporation
      By:   /s/ JAMES P. WHITSON         Name:   James P. Whitson       
Title:   Chief Tax Officer   

 



--------------------------------------------------------------------------------



 



         

            AGENTS AND LENDERS:       JPMORGAN CHASE BANK, N.A.
  Individually and as Administrative Agent
      By:   /s/ SUSAN E. ATKINS        Name:   Susan E. Atkins        Title:  
Managing Director     

            CITICORP USA, INC.
  Individually and as Syndication Agent
      By:   /s/ JEFFREY NITZ        Name:   Jeffrey Nitz        Title:  
Director   

 



--------------------------------------------------------------------------------



 



            Signature page for the Amended and Restated Revolving Credit, Term
Loan and Guaranty Agreement, dated as of May 9, 2008 among Delphi Corporation
and the lenders party thereto
Name of Lender:
 
      By:           Name:           Title:        

